(CLYDE & CO LOGO) [w82533w8253301.gif]
 
Clarendon Holdings, Inc.
as Borrower
and
Clarendon Holdings, Inc.
as Original Obligor
and
National Australia Bank Limited
as Arranger
and
National Australia Bank Limited
as Agent and Security Agent
US$106,500,000 Term Facility Agreement
Execution Text
 

 



--------------------------------------------------------------------------------



 



Contents

         
1 Definitions and Interpretation
    1  
2 The Facility
    20  
3 Purpose
    21  
4 Conditions of Loans
    22  
5 Loans
    22  
6 Repayment
    23  
7 Illegality, Voluntary Prepayment and Cancellation
    23  
8 Mandatory Prepayment
    24  
9 Restrictions
    28  
10 Interest
    29  
11 Interest Periods
    30  
12 Changes To The Calculation Of Interest
    30  
13 Fees
    31  
14 Tax Gross Up And Indemnities
    32  
15 Increased Costs
    35  
16 Indemnities
    36  
17 Mitigation By The Lenders
    37  
18 Costs And Expenses
    38  
19 Representations
    39  
20 Information Undertakings
    49  
21 Financial Covenants
    56  
22 General Undertakings
    58  
23 Events Of Default
    68  
24 Changes To The Lenders
    73  
25 Changes to the Obligors
    78  
26 Role Of The Agent, The Arranger, The Security Agent And Others
    79  
27 Conduct Of Business By The Finance Parties
    86  
28 Sharing Among The Finance Parties
    87  
29 Payment Mechanics
    88  
30 Set-Off
    91  
31 Notices
    91  
32 Calculations And Certificates
    94  
33 Partial Invalidity
    94  
34 Remedies And Waivers
    95  
35 Amendments And Waivers
    95  
36 Counterparts
    96  

 



--------------------------------------------------------------------------------



 



         
37 Governing Law
    96  
38 Enforcement
    96  
Schedule 1 The Original Parties
    98  
Schedule 2 Conditions Precedent
    99  
Schedule 3 Requests
    107  
Schedule 4 Mandatory Cost Formula
    109  
Schedule 5 Form of Transfer Certificate
    112  
Schedule 6 Form of Assignment Agreement
    116  
Schedule 7 Form of Accession Letter
    118  
Schedule 8 Form of Compliance Certificate
    119  
Schedule 9 LMA Form of Confidentiality Undertaking
    121  
Schedule 10 Timetables
    125  
Schedule 11 Group Structure
    126  
Schedule 12 Security Agent
    127  

 ii

 



--------------------------------------------------------------------------------



 



Term Facility Agreement
Dated 4 March 2011
Between:

(1)   Clarendon Holdings, Inc., a company incorporated under the laws of the
State of Delaware, United States of America whose registered office is at c/o
The Corporation Trust Company, Corporate Trust Center, 1209 Orange Street,
Wilmington, DE 19801 with company number 4911106 (the Borrower);   (2)   The
members of the Group listed in Part 1 of Schedule 1 (The Original Parties) as
Original Obligors (the Original Obligors);   (3)   National Australia Bank
Limited as mandated lead arranger (the Arranger);   (4)   The Financial
Institutions listed in Part 2 and Part 3 of Schedule 1 (The Original Parties) as
lenders (the Original Lenders);   (5)   National Australia Bank Limited as agent
of the other Finance Parties (the Agent); and   (6)   National Australia Bank
Limited as Security Agent for the Secured Parties.

It is agreed:

1   Definitions and Interpretation   1.1   In this Agreement:       Acceptable
Bank means a bank or financial institution which has a rating for its long-term
unsecured and non-credit-enhanced debt obligations of A+ or higher by Standard &
Poor’s Rating Services or Fitch Ratings Ltd or A1 or higher by Moody’s Investor
Services Limited or a comparable rating from an internationally recognised
credit rating agency or any other bank or financial institution approved by the
Agent.       Accession Letter means a document substantially in the form set out
in Schedule 7 (Form of Accession Letter).       Accounting Principles means:

  (a)   in the case of the Annual Financial Statements and Quarterly Financial
Statements for a Regulated Insurance Entity, SAP;     (b)   in the case of the
Annual Financial Statements for a non Regulated Insurance Entity, GAAP; and    
(c)   in the case of Quarterly Financial Statements of the Borrower, GAAP.

    Acquisition means the acquisition by the Borrower of the Target Shares on
the terms of the Acquisition Documents.       Acquisition Agreement means the
stock purchase agreement (including all documents and agreements attached to the
Acquisition Agreement or otherwise referred to therein, copies of which have
been provided to the Agent) relating to the sale and purchase of the Target
Shares dated 21 December 2010 entered into and made between, among others, the
Borrower and the Vendor as amended from time to time by amendments reasonably
acceptable to the Agent.

1



--------------------------------------------------------------------------------



 



Acquisition Costs means all fees, costs and expenses, stamp, registration and
other Taxes incurred (or required to be paid) by the Borrower or any other
member of the Group in connection with the Acquisition or the Transaction
Documents.
Acquisition Documents means the Acquisition Agreement, the Disclosure Letters
and any other document designated as an Acquisition Document by the Agent and
the Borrower.
Additional Cost Rate has the meaning given to it in Schedule 4 (Mandatory Cost
Formula).
Additional Obligor means a company which becomes an Obligor in accordance with
Clause 25 (Changes to the Obligors).
Additional Security Agent has the meaning given to it in Schedule 12 (Security
Agent).
Affiliate means, in relation to any person, a Subsidiary or a Holding Company of
that person or any other Subsidiary of that Holding Company.
Agent’s Spot Rate of Exchange means the Agent’s spot rate of exchange for the
purchase of the relevant currency with the Base Currency in the London foreign
exchange market at or about 11:00 a.m. on a particular day.
Assignment Agreement means an agreement substantially in the form set out in
Schedule 6 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.
Auditors means one of PricewaterhouseCoopers, Ernst & Young, KPMG or Deloitte &
Touche or such other firm approved in advance by the Majority Lenders (such
approval not to be unreasonably withheld or delayed).
Authorisation means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
Authority means the New Jersey State Insurance Department and any other
insurance department or other Governmental Authority in any relevant
jurisdiction.
Availability Period means the period from and including the date of this
Agreement to and including 1 August 2011.
Available Commitment means a Lender’s Commitment minus:

  (a)   the amount of its participation in any outstanding Loans; and     (b)  
in relation to any proposed Loan, the amount of its participation in any Loans
that are due to be made on or before the proposed Utilisation Date.

Available Facility means the aggregate for the time being of each Lender’s
Available Commitment.
Base Currency means US Dollars.
Base Currency Equivalent means, the amount of the relevant currency required to
purchase the relevant amount of US Dollars at the Agent’s Spot Rate of Exchange.
Break Costs means the amount (if any) by which:

2



--------------------------------------------------------------------------------



 



  (a)   the interest, excluding the Margin, which a Lender should have received
for the period from the date of receipt of all or any part of its participation
in a Loan or Unpaid Sum to the last day of the current Interest Period in
respect of that Loan or Unpaid Sum, had the principal amount or Unpaid Sum
received been paid on the last day of that Interest Period;

exceeds:

  (b)   the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the London interbank market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and New York.
Cash Equivalent Investments means at any time:

  (a)   certificates of deposit maturing within one year after the relevant date
of calculation and issued by an Acceptable Bank;     (b)   any investment in
marketable debt obligations issued or guaranteed by the government of the United
States of America, the United Kingdom, any member state of the European Economic
Area or any Participating Member State or by an instrumentality or agency of any
of them having an equivalent credit rating, maturing within one year after the
relevant date of calculation and not convertible or exchangeable to any other
security;     (c)   commercial paper not convertible or exchangeable to any
other security:

  (i)   for which a recognised trading market exists;     (ii)   issued by an
issuer incorporated in the United States of America, the United Kingdom, any
member state of the European Economic Area or any Participating Member State;  
  (iii)   which matures within one year after the relevant date of calculation;
and     (iv)   which has a credit rating of either A-1 or higher by Standard &
Poor’s Rating Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by
Moody’s Investor Services Limited, or, if no rating is available in respect of
the commercial paper, the issuer of which has, in respect of its long-term
unsecured and non-credit enhanced debt obligations, an equivalent rating;

  (d)   Sterling bills of exchange eligible for rediscount at the Bank of
England and accepted by an Acceptable Bank (or their dematerialised equivalent);
    (e)   any investment accessible within 30 days in money market funds which
have a credit rating of either A-1 or higher by Standard & Poor’s Rating
Services or F1 or higher by Fitch Rating Ltd or P-1 or higher by Moody’s
Investor Services Limited and which invest substantially all their assets in
securities of the types described in sub-paragraphs (a) to (d) above; or     (f)
  any other debt security approved by the Majority Lenders,

3



--------------------------------------------------------------------------------



 



      in each case, to which any member of the Group is alone (or together with
other members of the Group) beneficially entitled at that time and which is not
issued or guaranteed by any member of the Group or subject to any Security
(other than Security arising under the Transaction Security Documents).

Change of Control means:

  (a)   the Shareholder ceases to have the power (whether by way of ownership of
shares, proxy, contract, agency or otherwise) to:

  (i)   cast, or control the casting of, 100% of the maximum number of votes
that might be cast at a general meeting of the Borrower;     (ii)   appoint or
remove all of the directors or other equivalent officers of the Borrower; or    
(iii)   give directions with respect to the operating and financial policies of
the Borrower with which the directors or other equivalent officers of the
Borrower are obliged to comply;

  (b)   the cessation of full beneficial ownership by the Shareholder of all of
the issued share capital of the Borrower;     (c)   Enstar ceases to have
Control of the Borrower;     (d)   the cessation of full beneficial ownership by
Enstar of all of the issued share capital of the Borrower;     (e)   the
cessation of full beneficial ownership by the Borrower of all of the issued
share capital of the Target or a member of the Target Group;     (f)   any
entity, person (within the meaning of Section 14(d) of the Securities Exchange
Act of 1934, as amended (Exchange Act)) or group of persons (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) that before such event was
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of less than
20 per cent. of a member of the Group’s Voting Stock shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Exchange Act), directly or indirectly, of Voting Stock of that member of the
Group (or other securities convertible into such Voting Stock) representing 20
per cent. or more of the combined voting power of all Voting Stock of the
applicable member of the Group.

Charged Property means the Target Shares, the shares of the Borrower and all of
the assets of the Borrower which from time to time are, or are expressed to be,
the subject of the Transaction Security.
Chief Financial Officer means the finance director of the relevant company or
group from time to time (or any director of the relevant company or group acting
as such officer’s deputy in that capacity or performing those functions).
Closing Date means the date on which Completion occurs.
Code means, at any date, the US Internal Revenue Code of 1986, as amended, and
the regulations promulgated and the judicial and administrative decisions
rendered under it, all as the same may be in effect at such date.
Commitment means:

4



--------------------------------------------------------------------------------



 



  (a)   in relation to an Original Lender, the amount in the Base Currency set
opposite its name under the heading “Commitment” in Part 2 or Part 3 of
Schedule 1 (The Original Parties) and the amount of any other Commitment
transferred to it under this Agreement; and     (b)   in relation to any other
Lender, the amount in the Base Currency of any Commitment transferred to it
under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.
Completion means the completion of the Acquisition in accordance with Article II
of the Acquisition Agreement.
Compliance Certificate means a certificate substantially in the form set out in
Schedule 8 (Form of Compliance Certificate).
Confidentiality Undertaking means a confidentiality undertaking substantially in
a recommended form of the LMA as set out in Schedule 9 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Borrower
and the Agent.
Consolidated Net Surplus means as such term is defined in Clause 21.1 (Financial
definitions).
Constitutional Documents means the certificate of incorporation and by-laws.
Control means

  (a)   the power (whether by way of ownership of shares, proxy, contract,
agency or otherwise) to:

  (i)   cast, or control the casting of, more than 50% of the maximum number of
votes that might be cast at a general meeting of the Borrower;     (ii)  
appoint or remove all, or the majority, of the directors or other equivalent
officers of the Borrower; or     (iii)   give directions with respect to the
operating and financial policies of the Borrower with which the directors or
other equivalent officers of the Borrower are obliged to comply; or

  (b)   the holding beneficially of more than 50% of the issued share capital of
the Borrower (excluding any part of that issued share capital that carries no
right to participate beyond a specified amount in a distribution of either
profits or capital).

Default means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
Delegate means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.
Disclosure Letters means the Seller Parent’s Disclosure Letter and the Seller’s
Disclosure Letter as such terms are defined in the Acquisition Agreement.
Disruption Event means either or both of:

5



--------------------------------------------------------------------------------



 



  (a)   a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facility (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or     (b)   the occurrence of any other event which results in a
disruption (of a technical or systems-related nature) to the treasury or
payments operations of a Party preventing that, or any other Party:

  (i)   from performing its payment obligations under the Finance Documents; or
    (ii)   from communicating with other Parties in accordance with the terms of
the Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
Employee Plan means an employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which a member of the Group or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an employer as defined in Section 3(5) of ERISA.
Enstar means Enstar Group Limited, a company incorporated under the laws of
Bermuda with registered number EC30916.
ERISA means the United States Employee Retirement Income Security Act of 1974,
as amended, and any successor statute of similar import, and the regulations
promulgated and rulings issued under it.
ERISA Affiliate means any person that for purposes of Title I and Title IV of
ERISA and Sections 412 and 430 of the Code would be deemed at any relevant time
to be a single employer with a member of the Group, pursuant to Section 414(b),
(c), (m) or (o) of the Code or Section 4001(b)(i) of ERISA.
ERISA Event means:

  (a)   any reportable event, as defined in Section 4043 of ERISA, with respect
to an Employee Plan, as to which PBGC has not by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified of such event;    
(b)   (i) the filing of a notice of intent to terminate any Employee Plan, if
such termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, (ii) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Employee Plan as a distress termination, or (iii) the termination
of any Employee Plan under Section 4041(c) of ERISA as a distress termination;  
  (c)   the institution of proceedings under Section 4042 of ERISA by the PBGC
for the termination of, or the appointment of a trustee to administer, any
Employee Plan;

6



--------------------------------------------------------------------------------



 



  (d)   the failure to make a required contribution to any Employee Plan that
would result in the imposition of an encumbrance under Section 430(k) of the
Code or Section 303(k) of ERISA or the filing of any request for a minimum
funding waiver under Section 412(c) of the Code with respect to any Employee
Plan or Multiemployer Plan;     (e)   an engagement in a non-exempt prohibited
transaction within the meaning of Section 4975(c) of the Code or Section 406 of
ERISA;     (f)   the complete or partial withdrawal of any member of the Group
or any ERISA Affiliate from a Multiemployer Plan; and     (g)   an Obligor or an
ERISA Affiliate incurring any liability under Title IV of ERISA with respect to
any Employee Plan (other than premiums due and not delinquent under Section 4007
of ERISA).

Event of Default means any event or circumstance specified as such in Clause 23
(Events of Default).
Facility means the term loan facility made available under this Agreement as
described in Clause 2.1 (The Facility).
Facility Office means

  (a)   in respect of a Lender, the office or offices notified by that Lender to
the Agent in writing on or before the date it becomes a Lender (or, following
that date, by not less than five Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement; or  
  (b)   in respect of any other Finance Party, the office in the jurisdiction in
which it is resident for tax purposes.

Fee Letter means

  (a)   any letter or letters dated on or about the date of this Agreement
between National Australia Bank Limited in its capacity as Arranger and the
Borrower (or the Agent and the Borrower or the Security Agent and the Borrower)
setting out any of the fees referred to in Clause 13 (Fees); and     (b)   any
agreement setting out fees payable to a Finance Party under any Finance
Document.

Finance Document means this Agreement, any Accession Letter, any Compliance
Certificate, any Fee Letter, the Subordination Deed, any Selection Notice, any
Transaction Security Document, any Utilisation Request and any other document
designated as a Finance Document by the Agent and the Borrower.
Finance Party means the Agent, the Arranger, the Security Agent or a Lender.
Financial Indebtedness means any indebtedness for or in respect of:

  (a)   moneys borrowed and debit balances at banks or other financial
institutions;     (b)   any amount raised by acceptance under any acceptance
credit facility or dematerialised equivalent;     (c)   any amount raised
pursuant to any note purchase facility or the issue of bonds, notes, debentures,
loan stock or any similar instrument;

7



--------------------------------------------------------------------------------



 



  (d)   the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with the Accounting Principles, be treated
as a finance or capital lease;     (e)   receivables sold or discounted (other
than any receivables to the extent they are sold on a non-recourse basis);    
(f)   any Treasury Transaction (and, when calculating the value of that Treasury
Transaction, only the marked to market value as at the relevant date on which
Financial Indebtedness is calculated (or, if any actual amount is due as a
result of the termination or close-out of that Treasury Transaction, that
amount) shall be taken into account);     (g)   any counter-indemnity obligation
in respect of a guarantee, bond, standby or documentary letter of credit or any
other instrument issued by a bank or financial institution;     (h)   any amount
of any liability under an advance or deferred purchase agreement if (1) one of
the primary reasons behind entering into the agreement is to raise finance or
(2) the agreement is in respect of the supply of assets or services and payment
is due more than 90 days after the date of supply. For the avoidance of doubt,
this shall not include amounts payable pursuant to section 2.2 of the
Acquisition Agreement;     (i)   any amount raised under any other transaction
(including any forward sale or purchase, sale and sale back or sale and
leaseback agreement) having the commercial effect of a borrowing; and     (j)  
the amount of any liability in respect of any guarantee for any of the items
referred to in paragraphs (a) to (i) above.

Financial Quarter has the meaning given to that term in Clause 21.1 (Financial
definitions).
Financial Year has the meaning given to that term in Clause 21.1 (Financial
definitions).
First Utilisation Date means the first Utilisation Date.
Forecast Cash Flows means the forecast of cash flows in agreed form relating to
the Group prepared by Enstar.
FSA means the UK Financial Services Authority.
GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the US accounting
profession), which are applicable to the circumstances as of the date of
determination.
Governmental Authority means any nation or government, any state or other
political sub-division thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
Group means the Borrower and each of its Subsidiaries for the time being.

8



--------------------------------------------------------------------------------



 



Group Structure Chart means the group structure chart in Schedule 11 (Group
Structure).
Holding Account means the account in the name of the Borrower held with the
Agent at 88 Wood Street, London EC2V 7QQ, Sort Code: 16-55-90 and Account
number: 3505-301566-501 (as the same may be redesignated, substituted or
replaced from time to time).
Holding Company means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
Information Memorandum means the document concerning the Obligors and the Target
Group which, at the request of the Borrower and on its behalf, is to be prepared
in relation to this transaction, approved by the Borrower and distributed by an
Arranger prior to the Syndication Date in connection with the syndication of the
Facility.
Information Package means the Forecast Cash Flows and the Report.
Insolvency Representative means any liquidator, administrator, receiver,
receiver and manager, administrative receiver, custodian, trustee or similar
officer in any jurisdiction.
Insurance Code means the insurance laws, regulations and pronouncements
applicable to each Regulated Insurance Entity or any person in connection with
each Regulated Insurance Entity, including, without limitation, the laws and
regulations of each Regulated Insurance Entity’s state of domicile and any
successor statute, regulation or pronouncement of similar import, as amended or
otherwise modified and in effect from time to time including, without
limitation, the Florida and New Jersey Insurance Code.
Insurance Regulator means the Government Authority charged with supervision of
insurance companies in the jurisdiction of domicile of the applicable entity.
Intellectual Property means

  (a)   any patents, trade marks, service marks, designs, business names,
copyrights, design rights, moral rights, inventions, confidential information,
knowhow and other intellectual property rights and interests, whether registered
or unregistered; and     (b)   the benefit of all applications and rights to use
such assets of each member of the Group.

Interest Period means, in relation to a Loan, each period determined in
accordance with Clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 10.3 (Default Interest).
IRS means the United States Internal Revenue Service or any successor.
Joint Venture means any joint venture entity, whether a company, unincorporated
firm, undertaking, association, joint venture or partnership or any other
similar entity.
Legal Opinion means any legal opinion delivered to the Agent under Clause 4.1
(Initial conditions precedent) or Clause 25 (Changes to the Obligors).
Legal Reservations means:

9



--------------------------------------------------------------------------------



 



  (a)   the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;     (b)   the time barring of claims under the Limitation Acts, the
possibility that an undertaking to assume liability for or indemnify a person
against non-payment of UK stamp duty may be void and defences of set-off or
counterclaim;     (c)   similar principles, rights and defences under the laws
of any Relevant Jurisdiction; and     (d)   any other matters which are set out
as qualifications or reservations as to matters of law of general application in
the Legal Opinions.

Lender means

  (a)   any Original Lender; and     (b)   any bank, financial institution,
trust, fund or other entity which has become a Party in accordance with Clause
24 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
LIBOR means, in relation to any Loan:

  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for the currency or Interest Period of that Loan) the arithmetic mean of the
rates (rounded upwards to four decimal places) as supplied to the Agent at its
request quoted by the Reference Banks to leading banks in the London interbank
market,

as of the Specified Time on the Quotation Day for the offering of deposits in US
Dollars and for a period comparable to the Interest Period for that Loan.
LMA means the Loan Market Association.
Loan means a loan made or to be made under the Facility or the principal amount
outstanding for the time being of that loan.
Majority Lenders means a Lender or Lenders whose Commitments aggregate more than
662/3 per cent of the Total Commitments (or, if the Total Commitments have been
reduced to zero, aggregated more than 66 2/3 per cent. of the Total Commitments
immediately prior to that reduction).
Mandatory Cost means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost Formula).
Mandatory Prepayment Account means the interest-bearing account in the name of
the Borrower held with the Agent at 88 Wood Street, London EC2V 7QQ, Sort Code:
16-55-90 and Account number: 3505-301566-500 (as the same may be redesignated,
substituted or replaced from time to time).
Margin means 2.75 (two point seven five) per cent. per annum.
Margin Stock means margin stock or margin security within the meaning of
Regulations T, U and X.

10



--------------------------------------------------------------------------------



 



Material Adverse Effect means a material adverse effect on:

  (a)   the business, operations, property, condition (financial or otherwise)
or prospects of the Group taken as a whole; or     (b)   the ability of an
Obligor to perform its payment obligations under the Finance Documents and/or
its obligations under Clause 21.2 (Financial condition); or     (c)   the
validity or enforceability of, or the effectiveness or ranking of any Security
granted or purporting to be granted pursuant to any of, the Finance Documents or
the rights or remedies of any Finance Party under any of the Finance Documents.

Month means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

  (a)   (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;     (b)   if there is no
numerically corresponding day in the calendar month in which that period is to
end, that period shall end on the last Business Day in that calendar month; and
    (c)   if an Interest Period begins on the last Business Day of a calendar
month, that Interest Period shall end on the last Business Day in the calendar
month in which that Interest Period is to end.

The above rules will only apply to the last Month of any period. Monthly shall
be construed accordingly.
Multiemployer Plan means a multiemployer plan (as defined in Section (3)(37) of
ERISA) contributed to for any employees of a member of the Group or any ERISA
Affiliate.
Obligor means an Original Obligor or an Additional Obligor.
Obligors’ Agent means the Borrower, appointed to act on behalf of each Obligor
in relation to the Finance Documents pursuant to Clause 2.3 (Obligors’ Agent).
Original Financial Statements means:

  (a)   in relation to the Borrower, its opening balance sheet; and     (b)   in
relation to any member of the group other than the Borrower, its unaudited
statutory annual statement and, if available on the date the Original Financial
Statements are provided, its audited statutory financial statement, in each case
for its Financial Year ended 31 December 2010.

NAIC means the National Association of Insurance Commissioners or any successor
thereto, or in the absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or organisation
performing advisory, coordination or other similar functions among insurance
departments, insurance commissioners and similar Governmental Authorities of the
various states of the United States with the goal of promoting uniformity in the
practices of such Governmental Authorities.

11



--------------------------------------------------------------------------------



 



Participating Member State means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
Party means a party to this Agreement.
PBGC means the US Pension Benefit Guaranty Corporation, or any entity succeeding
to all or any of its functions under ERISA.
Permitted Disposal means any sale, lease, licence, transfer or other disposal
permitted by Clause 22.27 (Intra-Group transactions) or which is not an
intra-Group transaction and is on arm’s length terms:

  (a)   of cash made by any member of the Group in the ordinary course of
trading of the disposing entity;     (b)   of Cash Equivalent Investments for
cash or in exchange for other Cash Equivalent Investments; and     (c)   arising
as a result of any Permitted Security.

Permitted Distribution means

  (a)   a Target Distribution;     (b)   the payment of a dividend, the making
of a loan or the movement of cash by way of a share buyback by the Borrower, in
each case, declared as a result of the receipt of a Target Distribution into the
Holding Account provided the following conditions are satisfied:

  (i)   the Borrower’s obligations under Clause 8.2 (Disposal, Insurance,
Acquisition Proceeds and Target Distributions) have been complied with in full;
    (ii)   no Default is continuing at the time such dividend is to be paid or
would occur if such dividend is paid;     (iii)   at the time the relevant
dividend is to be paid no circumstances exist such that (in the opinion of the
Agent) on the publication of any accounts by reference to which Net Surplus
Cover in Clause 21.2 (Financial condition) is calculated, there would be a
breach of that financial covenant on its next following test date if the
dividend was paid;     (iv)   the Borrower has given the Agent not less than 5
Business Days’ written notice of the Borrower’s intention to pay the proposed
dividend and has at the same time delivered to the Agent a certificate signed by
a director of the Borrower certifying that (1) he is not aware of any Default
which is continuing or of any Default which is likely to occur on or prior to
the anticipated date of payment and (2) containing calculations to show that the
Net Surplus Cover financial covenant in Clause 21.2 (Financial condition) will
be complied with following the payment of the proposed dividend on the next
following test date; and     (v)   the Agent shall not have (1) objected to the
payment of such dividend before the expiry of the 5 Business Day notice period
referred to in paragraph (iv) above because any of the conditions

12



--------------------------------------------------------------------------------



 



      for payment under this paragraph (b) has not been met or (2) requested
reasonable further information to establish whether the conditions established
by this definition are met. If the Agent objects, it shall state which
conditions of this paragraph (b) it does not consider to have been satisfied, in
which case the Borrower shall not pay the proposed dividend unless (in the case
of a breach of the Net Surplus Cover financial covenant) it obtains a
certificate from the Auditors confirming to the Agent that in their opinion the
financial conditions necessary to allow the payment of the relevant dividend
have been satisfied, or in the case of any other Default the Agent becomes
satisfied that the conditions for payment under this paragraph (b) have been
met; and

  (c)   the payment of a dividend to the Target or its wholly-owned
Subsidiaries,

provided that no such Target Distribution, payment, distribution or other action
detailed in paragraphs (a) or (b) above will be permitted at any time after the
occurrence of a Default which is continuing.
Permitted Financial Indebtedness means Financial Indebtedness arising under:

  (a)   a Permitted Loan;     (b)   a Permitted Guarantee;     (c)   any Finance
Document; or     (d)   any letters of credit secured on the assets of the Target
Group that match liabilities held on the balance sheet of the Target Group in
favour of the cedant (who is also the beneficiary of such letter of credit).

Permitted Guarantee means

  (a)   any guarantee of Permitted Financial Indebtedness which is referred to
in the definition of, or otherwise constitutes, Permitted Financial Indebtedness
provided that Clause 22.27 (Intra-Group transactions) is complied with; or    
(b)   any guarantee given in respect of the netting or set-off arrangements
permitted pursuant to paragraph (a) of the definition of Permitted Security,

provided that no new guarantee will be permitted at any time after the
occurrence of a Default which is continuing.
Permitted Loan means

  (a)   Financial Indebtedness which is referred to in the definition of, or
otherwise constitutes, Permitted Financial Indebtedness provided Clause 22.27
(Intra-Group transactions) is complied with; or     (b)   any loan permitted by
Clause 22.27 (Intra-Group transactions); or     (c)   any loan invested pursuant
to Clause 21.4 (Equity cure- Regulatory Cover) or Clause 21.5 (Equity cure- Net
Surplus Cover).

Permitted Payment means a payment of fees on arms’ length terms by any member of
the Group to any Subsidiary of Enstar that is not a member of the Group for
management services up to a maximum aggregate amount of all such payments not
exceeding:

  (a)   in 2011, US$20,441,000;

13



--------------------------------------------------------------------------------



 



  (b)   in 2012, US$12,559,000;     (c)   in 2013, US$10,106,000;     (d)   in
2014, US$8,880,000;     (e)   in 2015, US$7,820,000,

provided that no such payment will be permitted at any time after the occurrence
of a Default which is continuing.
Permitted Security means

  (a)   any netting or set-off arrangement entered into by any member of the
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of members of the Group but only so long as
(1) such arrangement does not permit credit balances of Obligors to be netted or
set-off against debit balances of members of the Group which are not Obligors
and (2) such arrangement does not give rise to other Security over the assets of
Obligors in support of liabilities of members of the Group which are not
Obligors;     (b)   any Quasi Security arising as a result of a disposal which
is a Permitted Disposal;     (c)   any Transaction Security;     (d)   any lien
arising by operation of law and in the ordinary course of trading and not as a
result of any default or omission by any member of the Group;     (e)   any
Security or Quasi-Security over or affecting any asset acquired by a member of
the Group after the date of this Agreement if:

  (i)   the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;     (ii)   the principal
amount secured has not been increased in contemplation of or since the
acquisition of that asset by a member of the Group; and     (iii)   the Security
or Quasi-Security is removed or discharged within 3 months of the date of
acquisition of such asset;

  (f)   any Security or Quasi-Security over or affecting any asset of any
company which becomes a member of the Group after the date of this Agreement,
where the Security or Quasi-Security is created prior to the date on which that
company becomes a member of the Group if:

  (i)   the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;     (ii)   the principal amount secured has not
increased in contemplation of or since the acquisition of that company; and    
(iii)   the Security or Quasi—Security is removed or discharged within 3 months
of that company being a member of the Group; and

  (g)   any Security or Quasi-Security arising under any retention of title,
hire purchase or conditional sale arrangement or arrangements having similar
effect in respect of goods supplied to a member of the Group in the ordinary

14



--------------------------------------------------------------------------------



 



      course of trading and on the supplier’s standard or usual terms and not
arising as a result of any default or omission by any member of the Group.

Permitted Share Issue means an issue of shares:

  (a)   by a member of the Group (other than the Borrower) which is a Subsidiary
to its immediate Holding Company to the extent permitted by Clause 22.27
(Intra-Group Transactions) and where (if the existing shares of the Subsidiary
are the subject of the Transaction Security) the newly-issued shares also become
subject to the Transaction Security on the same terms provided that no such
issue of shares will be permitted at any time after the occurrence of a Default
which is continuing; or     (b)   by the Borrower to the Shareholder where the
proceeds of such share issue are applied to remedy a breach of the Regulatory
Cover or the Net Surplus Cover financial covenant in Clause 21.2 (Financial
condition) pursuant to Clause 21.4 (Equity cure- Regulatory Cover) or Clause
21.5 (Equity cure- Net Surplus Cover).

Permitted Transaction means

  (a)   any disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security or Quasi-Security given, or other transaction arising,
under the Finance Documents; or     (b)   transactions (other than (i) any sale,
lease, licence, transfer or other disposal; and (ii) the granting or creation of
Security, the incurring or permitting to subsist of Financial Indebtedness or
the disposal of the shares of any member of the Group), conducted in the
ordinary course of trading on arm’s length terms,

provided that no such disposal, transaction or other action detailed in
paragraphs (a) or (b) above that is not already existing will be permitted at
any time after the occurrence of a Default which is continuing.
Quarter Date has the meaning given to that term in Clause 21.1 (Financial
definitions).
Quarterly Financial Statement has the meaning given to that term in Clause 20
(Information Undertakings).
Quasi-Security has the meaning given to that term in Clause 22.12 (Negative
pledge).
Quotation Day means, in relation to any period for which an interest rate is to
be determined, two Business Days before the first day of that period, unless
market practice differs in the London interbank market for a currency, in which
case the Quotation Day for that currency will be determined by the Agent in
accordance with market practice in the London interbank market (and if
quotations would normally be given by leading banks in the London interbank
market on more than one day, the Quotation Day will be the last of those days).
Rating Agency means Standard & Poor’s Rating Services or other equivalent
internationally recognised statistical rating organisation.
Receiver means a receiver or receiver and manager or administrative receiver of
the whole or any part of the Charged Property.

15



--------------------------------------------------------------------------------



 



Reference Banks means National Australia Bank Limited and such other banks as
may be appointed by the Agent in consultation with the Borrower.
Regulated Insurance Entity means any member of the Target Group which:

  (a)   operates in the insurance industry; and     (b)   is regulated by the
relevant supervisory or regulatory body in the insurance market(s) in which it
operates.

Regulations T, U and X means, respectively, Regulations T, U and X of the Board
of Governors of the Federal Reserve System of the United States (or any
successor) as now and from time to time in effect from the date of this
Agreement.
Regulatory Cover has the meaning given to it in Clause 21.1 (Financial
definitions).
Related Fund in relation to a fund (first fund), means a fund which is managed
or advised by the same investment manager or adviser as the first fund or, if it
is managed by a different investment manager or adviser, a fund whose investment
manager or adviser is an Affiliate of the investment manager or adviser of the
first fund.
Relevant Jurisdiction means, in relation to an Obligor:

  (a)   its jurisdiction of incorporation;     (b)   any jurisdiction where any
asset subject to or intended to be subject to the Transaction Security to be
created by it is situated;     (c)   any jurisdiction where it conducts its
business; and     (d)   the jurisdiction whose laws govern the perfection of any
of the Transaction Security Documents entered into by it.

Relevant Period has the meaning given to that term in Clause 21.1 (Financial
definitions).
Repeating Representations means each of the representations set out in Clauses
19.2 (Status) to Clause 19.7 (Governing law and enforcement), Clause 19.11 (No
default), paragraph 19.12.6 of Clause 19.12 (No misleading information), Clause
19.13 (Original Financial Statements), Clause 19.18 (Ranking) to Clause 19.20
(Legal and beneficial ownership) and Clause 19.32 (Pensions).
Report means the InsurMath report titled “Actuarial Comments on Clarendon” in
form and substance satisfactory to the Agent and capable of being relied upon by
National Australia Bank Limited and the other Secured Parties.
SAP means, as to the Target Group, the statutory accounting practices prescribed
or permitted by its Insurance Regulator.
Screen Rate means the British Bankers’ Association Interest Settlement Rate for
US Dollars and the relevant period displayed on the appropriate page of the
Reuters screen. If the agreed page is replaced or service ceases to be
available, the Agent may specify another page or service displaying the
appropriate rate after consultation with the Borrower and the Lenders.
SEC means the United States Securities and Exchange Commission or any successor
thereto.

16



--------------------------------------------------------------------------------



 



Secured Parties means each Finance Party from time to time party to this
Agreement, any Receiver or Delegate.
Security means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
Security Agent means National Australia Bank Limited in its capacity as security
agent and trustee for the other Finance Parties under this Agreement and the
Transaction Security Documents and any Additional Security Agent or Delegate
appointed by it in accordance with the terms of this Agreement.
Selection Notice means a notice substantially in the form set out in Part 2 of
Schedule 3 (Requests) given in accordance with Clause 11 (Interest periods).
Shareholder means Enstar Investments Inc. and its, or any subsequent successors,
assigns or transferees.
Specified Time means a time determined in accordance with Schedule 10
(Timetables).
Sterling and £ means the lawful currency of the UK.
Subordination Deed means the subordination deed dated on or about the date of
this Agreement between, inter alia, the Shareholder, the Original Obligors and
the Agent.
Subsidiary means an entity of which a person:

  (a)   has direct or indirect Control; or     (b)   owns directly or indirectly
more than fifty per cent. (50%) of the share capital or similar right of
ownership; or     (c)   is entitled to receive more than fifty per cent. (50%)
of the dividends or distributions,

and any entity (whether or not so controlled) treated as a subsidiary in the
latest financial statements of that person from time to time.
Syndication Date means any day on which an Arranger confirms that the primary
syndication of the Facility has been completed.
Target means Clarendon National Insurance Company, a company incorporated under
the laws of the State of New Jersey.
Target Distribution means:

  (a)   the payment of a dividend, the making of a loan or the movement of cash
by way of a share buyback by a member of the Target Group to the Target; and/or
    (b)   the payment (or subsequent payment) of a dividend, the making of a
loan or the movement of cash by way of a share buyback by the Target to the
Borrower,

where, in each case it is deposited in the Holding Account and the amount has
been notified to the Agent in advance.
Target Group means the Target and its Subsidiaries.

17



--------------------------------------------------------------------------------



 



Target Shares means all of the issued shares of the Target.
Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
Termination Date means the date falling four years from the First Utilisation
Date.
Total Commitments means the aggregate of the Commitments, being US$106,500,000
at the date of this Agreement.
Transaction Documents means the Finance Documents, the Acquisition Documents and
the Constitutional Documents of the Borrower.
Transaction Security means the Security created or expressed to be created in
favour of the Security Agent pursuant to the Transaction Security Documents.
Transaction Security Documents means each of the documents listed under
paragraph 2.3 of part 1A of Schedule 2 (Conditions Precedent) and any original
documents of title to be provided under the Transaction Security Documents and
required to be delivered to the Agent under Schedule 2 (Conditions Precedent)
together with any other document entered into by any Obligor creating or
expressed to create any Security over all or any part of its assets in respect
of the obligations of any of the Obligors under any of the Finance Documents.
Transfer Certificate means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.
Transfer Date means, in relation to an assignment or transfer, the later of:

  (a)   the proposed Transfer Date specified in the relevant Assignment
Agreement or Transfer Certificate; and     (b)   the date on which the Agent
executes the relevant Assignment Agreement or Transfer Certificate.

Treasury Transactions means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.
UK means the United Kingdom of Great Britain and Northern Ireland.
Unfunded Pension Liability means the excess of an Employee Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
plan’s assets, determined in accordance with the assumptions used for funding
the Employee Plan pursuant to Section 430 of the Code for the applicable plan
year.
Unpaid Sum means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
US and United States means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.
US Dollars or US$ means the lawful currency of the United States of America.
US Tax means any federal, state, local income, gross receipts, license, premium,
windfall profits, customs duties, capital stock, franchise, profits,
withholding, social security (or similar), real property, personal property,
sales, use, registration, value added, alternative or add-on minimum, estimated
or other tax of any kind

18



--------------------------------------------------------------------------------



 



whatsoever, imposed by the US including any interest, penalty or addition
thereto, whether disputed or not.
Utilisation Date means the date on which a Loan is made.
Utilisation Request means a notice substantially in the relevant form set out in
Schedule 3 (Requests).
VAT means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature payable in the United States or any other
jurisdiction.
Vendor means the seller under the Acquisition Agreement.
Voting Stock means capital stock issued by a corporation, or equivalent
interests in any other person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such person, even if the right so to
vote has been suspended by the happening of such a contingency.

1.2   Construction   1.2.1   Unless a contrary indication appears, a reference
in this Agreement to:

  (a)   the Agent, any Arranger, any Finance Party, any Lender, any Obligor, any
Party, any Secured Party, the Security Agent or any other person shall be
construed so as to include its successors in title, permitted assigns and
permitted transferees and, in the case of the Security Agent, any person for the
time being appointed as Security Agent or Security Agents in accordance with
this Agreement;     (b)   a document in agreed form is a document which is
previously agreed in writing by or on behalf of the Borrower and the Agent or,
if not so agreed, is in the form specified by the Agent;     (c)   assets
includes present and future properties, revenues and rights of every
description;     (d)   a Finance Document or a Transaction Document or any other
agreement or instrument is a reference to that Finance Document or Transaction
Document or other agreement or instrument as amended, novated, supplemented,
extended or restated (in any case, however fundamentally);     (e)   guarantee
means any guarantee, letter of credit, bond, indemnity or similar assurance
against loss, or any obligation, direct or indirect, actual or contingent, to
purchase or assume any indebtedness of any person or to make an investment in or
loan to any person or to purchase assets of any person where, in each case, such
obligation is assumed in order to maintain or assist the ability of such person
to meet its indebtedness;     (f)   wholly owned subsidiary means a company or
corporation that has no members except for:

  (i)   another company or corporation and that other company’s or corporation’s
wholly-owned subsidiaries; or     (ii)   persons acting on behalf of that other
company or corporation and that other company’s or corporation’s wholly-owned
subsidiaries.

19



--------------------------------------------------------------------------------



 



  (g)   including and in particular shall not be construed restrictively but
shall mean including without prejudice to the generality of the foregoing and in
particular, but without limitation;     (h)   indebtedness includes any
obligation (whether incurred as principal or as surety) for the payment or
repayment of money, whether present or future, actual or contingent;     (i)   a
person includes any individual, firm, company, corporation, government, state or
agency of a state or any association, joint venture, trust or partnership
(whether or not having separate legal personality) of two or more of the
foregoing;     (j)   a regulation includes any regulation, rule, official
directive, request, or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;     (k)   a
provision of law is a reference to that provision as amended or re-enacted and
any subordinate legislation made under it; and     (l)   a time of day is a
reference to London time.

1.3   Section, Clause and Schedule headings are for ease of reference only.  
1.4   Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.  
1.5   A Default (other than an Event of Default) is continuing if it has not
been remedied or waived and an Event of Default is continuing if it has not been
waived.   1.6   Any consent, waiver or approval required from a Finance Party
under a Finance Document must be in writing and will be of no effect if not in
writing.   1.7   Reference to a monetary sum specified in Sterling in Clause 19
(Representations), Clause 20 (Information Undertakings), Clause 21 (Financial
Covenants), Clause 22 (General Undertakings) and/or Clause 23 (Events of
Default) shall be deemed to include reference to the Base Currency Equivalent of
such sum.   1.8   Third Party Rights   1.8.1   Unless expressly provided to the
contrary in a Finance Document a person who is not a Party has no right under
the Contracts (Rights of Third Parties) Act 1999 (Third Parties Act) to enforce
or enjoy the benefit of any term of this Agreement.   1.8.2   Notwithstanding
any term of any Finance Document, the consent of any person who is not a Party
is not required to rescind or vary this Agreement at any time.   2   The
Facility   2.1   The Facility       The Lenders make available to the Borrower a
term loan facility in an aggregate amount equal to the Total Commitments.   2.2
  Finance Parties’ rights and obligations   2.2.1   The obligations of each
Finance Party under the Finance Documents are several. Failure by a Finance
Party to perform its obligations under the Finance Documents

20



--------------------------------------------------------------------------------



 



    does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

2.2.2   The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.   2.2.3   A Finance Party may, except as otherwise stated in
the Finance Documents, separately enforce its rights under the Finance
Documents.   2.3   Obligors’ Agent   2.3.1   Each Obligor (other than the
Borrower) by its execution of this Agreement or an Accession Letter irrevocably
appoints the Borrower to act on its behalf as its agent in relation to the
Finance Documents and irrevocably authorises:

  (a)   the Borrower on its behalf to supply all information concerning itself
contemplated by the Finance Documents to the Finance Parties and to give all
notices and instructions, to execute on its behalf any Accession Letter, to make
such agreements and to effect the relevant amendments, supplements and
variations capable of being given, made or effected by any Obligor
notwithstanding that they may affect the Obligor, without further reference to
or the consent of that Obligor; and     (b)   each Finance Party to give any
notice, demand or other communication to that Obligor pursuant to the Finance
Documents to the Borrower,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions or executed or made the agreements or
effected the amendments, supplements or variations, or received the relevant
notice, demand or other communication.

2.3.2   Every act, omission, agreement, undertaking, settlement, waiver,
amendment, supplement, variation, notice or other communication given or made by
the Obligors’ Agent or given to the Obligors’ Agent under any Finance Document
on behalf of another Obligor or in connection with any Finance Document (whether
or not known to any other Obligor and whether occurring before or after such
other Obligor became an Obligor under any Finance Document) shall be binding for
all purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.   3   Purpose   3.1   Purpose       The Borrower
shall apply all amounts borrowed by it under the Facility towards:   3.1.1  
paying to the Vendor an amount from the Facility not exceeding US$106,500,000 to
purchase the Target Shares under the Acquisition Agreement provided that such
amount equates to no more than 50% of the purchase price of the Target Shares
(excluding fees and other expenses) as at the First Utilisation Date; and  
3.1.2   paying the arrangement fee payable pursuant to Clause 13.2 (Arrangement
fee).

21



--------------------------------------------------------------------------------



 



3.2   Monitoring       No Finance Party is bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement.   4   Conditions
of Loans   4.1   Initial conditions precedent       The Lenders will only be
obliged to comply with Clause 5.4 (Lenders’ participation) in relation to any
Loan if, on or before the Utilisation Date for that Loan, the Agent has received
all of the documents and other evidence listed in Part 1 of Schedule 2
(Conditions Precedent) in form and substance satisfactory to the Agent. The
Agent shall notify the Obligors’ Agent and the Lenders in writing promptly upon
being so satisfied.   4.2   Further conditions precedent       Subject to Clause
4.1 (Initial conditions precedent), the Lenders will only be obliged to comply
with Clause 5.4 (Lenders’ participation) if on the date of the Utilisation
Request and on the proposed Utilisation Date:

  (a)   in relation to any Loan on the First Utilisation Date, all the
representations and warranties in Clause 19 (Representations) (other than Clause
19.12 (No misleading information) which are made on the date of this Agreement
only) or, in relation to any other Loan, the Repeating Representations to be
made by each Obligor are true; and     (b)   none of the events described in
Clause 12.2 (Market disruption) has occurred which has resulted in any Lender
being unable to fund its participation in the proposed Loan.

4.3   Maximum number of Loans   4.3.1   The Borrower may not deliver a
Utilisation Request if as a result of the proposed Loan more than two Loans
would be outstanding.   4.3.2   The Borrower may not request that a Loan be
divided.   5   Loans   5.1   Delivery of a Utilisation Request       The
Borrower may utilise the Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.   5.2   Completion of a
Utilisation Request for Loans   5.2.1   Each Utilisation Request for a Loan is
irrevocable and will not be regarded as having been duly completed unless:

  (a)   the proposed Utilisation Date is a Business Day within the Availability
Period;     (b)   the currency and amount of the Loan comply with Clause 5.3
(Currency); and     (c)   the proposed Interest Period complies with Clause 11
(Interest Periods).

5.2.2   Only one Loan may be requested in each Utilisation Request.

22



--------------------------------------------------------------------------------



 



5.3   Currency       The currency specified in a Utilisation Request must be US
Dollars.   5.4   Lenders’ participation   5.4.1   If the conditions set out in
this Agreement have been met, each Lender shall make its participation in each
Loan available by the Utilisation Date through its Facility Office.   5.4.2  
The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.   5.5   Cancellation of Commitment      
The Total Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.   6   Repayment       The
Borrower shall repay the Loan in full on the Termination Date.   7   Illegality,
Voluntary Prepayment and Cancellation   7.1   Illegality       If it becomes
unlawful in any applicable jurisdiction for a Lender to perform any of its
obligations as contemplated by this Agreement or to fund, issue or maintain its
participation in any Loan:

  (a)   that Lender, shall promptly notify the Agent upon becoming aware of that
event;     (b)   upon the Agent notifying the Obligors’ Agent, the Commitment of
that Lender will be immediately cancelled; and     (c)   the Borrower shall
repay that Lender’s participation in the Loans made to the Borrower on the last
day of the Interest Period for each Loan occurring after the Agent has notified
the Obligors’ Agent or, if earlier, the date specified by the Lender in the
notice delivered to the Agent (being no earlier than the last day of any
applicable grace period permitted by law).

7.2   Voluntary cancellation       Subject to Clause 7.3 (Voluntary prepayment
of Loans) the Borrower may, if it gives the Agent not less than seven Business
Days’ (or such shorter period as the Majority Lenders may agree) prior notice,
cancel the whole or any part (being a minimum amount of US$5,000,000) of the
Available Facility.   7.3   Voluntary prepayment of Loans   7.3.1   The Borrower
may, if it gives the Agent not less than seven Business Days’ (or such shorter
period as the Majority Lenders may agree) prior notice, prepay the whole or any
part of a Loan as specified in the relevant notice (but, if in part, being an
amount that reduces the amount of the Loan by a minimum amount of US$5,000,000
or its equivalent).   7.3.2   A Loan may only be prepaid after the last day of
the Availability Period (or, if earlier, the day on which the applicable
Available Facility is zero).

23



--------------------------------------------------------------------------------



 



7.4   Right of cancellation and repayment in relation to a single Lender   7.4.1
  If:

  (a)   any sum payable to any Lender by an Obligor is required to be increased
under Clause 14.2 (Tax gross-up); or     (b)   any Lender claims indemnification
from the Obligors’ Agent or an Obligor under Clause 14.3 (Tax indemnity) or
Clause 15.1 (Increased costs),

    the Obligors’ Agent may, whilst the circumstance giving rise to the
requirement or indemnification continues, give the Agent notice of cancellation
of the Commitment of that Lender and its intention to procure the repayment of
that Lender’s participation in the Loans.   7.4.2   On receipt of a notice
referred to in Clause 7.4.1 above in relation to a Lender, the Commitment of
that Lender shall immediately be reduced to zero.   7.4.3   On the last day of
each Interest Period which ends after the Obligors’ Agent has given notice under
Clause 7.4.1 above in relation to a Lender (or, if earlier, the date specified
by the Obligors’ Agent in that notice), the Borrower shall repay that Lender’s
participation in that Loan together with all interest and other amounts accrued
under the Finance Documents.   8   Mandatory Prepayment   8.1   Exit   8.1.1  
For the purpose of this Clause 8.1:       Flotation: means

  (a)   a successful application being made for the admission of any part of the
share capital of any member of the Group (or Holding Company of any member of
the Group other than Enstar) to the Official List of the UK Listing Authority or
any equivalent in another country and the admission of any part of the share
capital of any member of the Group (or Holding Company of any member of the
Group other than Enstar or any of its Holding Companies) to trading on the
London Stock Exchange plc or any equivalent in another country; or     (b)   the
grant of permission to deal in any part of the issued share capital of any
member of the Group (or Holding Company of any member of the Group other than
Enstar or any of its Holding Companies) on the Alternative Investment Market or
the European Acquisition of Securities Dealers Automated Quotation System or on
any recognised investment exchange (as that term is used in the Financial
Services and Markets Act 2000) or in or on any exchange or market replacing the
same or any other exchange or market in any country.

8.1.2   Upon the occurrence of:

  (a)   any Flotation;     (b)   a Change of Control; or     (c)   the total of
all outstanding Loans falling below US$5,000,000 after the First Utilisation
Date,

24



--------------------------------------------------------------------------------



 



    the Facility will be cancelled and all outstanding Loans, together with
accrued interest, and all other amounts accrued under the Finance Documents,
shall become immediately due and payable.   8.2   Disposal, Insurance,
Acquisition Proceeds and Target Distributions   8.2.1   For the purposes of
Clauses 8.3 (Application of mandatory prepayments) and Clause 8.4 (Mandatory
Prepayment Accounts and Holding Accounts):       Acquisition Proceeds: means the
proceeds of a claim against, or recovery or refund from (Recovery Claim) the
Vendor or any of its Affiliates (or any employee, officer or adviser) in
relation to the Acquisition Documents or against the provider of any Report (in
its capacity as a provider of that Report) except for Excluded Acquisition
Proceeds, and after deducting:

  (a)   any reasonable expenses which are incurred by any member of the Group to
persons who are not members of the Group; and     (b)   any Tax incurred and
required to be paid by a member of the Group (as reasonably determined by the
relevant member of the Group on the basis of existing rates and taking into
account any available credit, deduction or allowance),

in each case in relation to that Recovery Claim.
Disposal: means a sale, lease, licence, transfer, loan or other disposal by a
person of any asset, undertaking or business (whether by a voluntary or
involuntary single transaction or series of transactions).
Disposal Proceeds: means the consideration receivable by any member of the Group
(including any amount receivable in repayment of intercompany debt) for any
Disposal made by any member of the Group except for Excluded Disposal Proceeds
and after deducting:

  (a)   any reasonable expenses which are incurred by any member of the Group
with respect to that Disposal to persons who are not members of the Group; and  
  (b)   any Tax incurred and required to be paid by the seller in connection
with that Disposal (as reasonably determined by the seller, on the basis of
existing rates and taking account of any available credit, deduction or
allowance).

Excluded Acquisition Proceeds: means any proceeds of a Recovery Claim which the
Borrower notifies the Agent are, or are to be, applied:

  (a)   in payment of amounts payable to the Vendor pursuant to the Acquisition
Agreement by way of adjustment to the purchase price in respect of the
Acquisition (except to the extent relating to a working capital adjustment);    
(b)   to satisfy (or reimburse a member of the Group which has discharged) any
liability, charge or claim upon a member of the Group by a person which is not a
member of the Group; or     (c)   in the replacement, reinstatement and/or
repair of assets of members of the Group which have been lost, destroyed or
damaged,

in each case as a result of the events or circumstances giving rise to that
Recovery Claim, if those proceeds are so applied as soon as possible (but in any
event within 180 days, or such longer period as the Majority Lenders may agree)
after receipt.

25



--------------------------------------------------------------------------------



 



Excluded Disposal Proceeds: means Disposal Proceeds which have been derived from
a Disposal permitted by Clause 22.27 (Intra-Group transactions) or of a type
described in paragraphs (a) or (b) or (c) (but only if and to the extent that
such Disposal is in exchange for other Cash Equivalent Investments) of the
definition of Permitted Disposal.
Excluded Insurance Proceeds: means any proceeds of an insurance claim which the
Borrower notifies the Agent are, or are to be, applied:

  (a)   to meet a third party claim; or     (b)   in amelioration of the loss in
respect of which the relevant insurance claim was made,

in each case as soon as possible (but in any event within 180 days, or such
longer period as the Majority Lenders may agree) after receipt.
Insurance Proceeds: means the proceeds of any insurance claim received by any
member of the Group except for Excluded Insurance Proceeds and after deducting
any reasonable expenses in relation to that claim which are incurred by any
member of the Group to persons who are not members of the Group.

8.2.2   The Borrower shall prepay Loans in the following amounts at the times
and in the order of application contemplated by Clause 8.3 (Application of
mandatory prepayments):

  (a)   the amount of Acquisition Proceeds;     (b)   the amount of Disposal
Proceeds;     (c)   the amount of Insurance Proceeds; and     (d)   the amount
of all Target Distributions in the amount equal to the percentage of Target
Distribution as set out in the second column below when the Net Surplus Cover
ratio in Clause 21.2 (Financial Condition) is as specified in the first column
below (as demonstrated in writing by the Borrower to the satisfaction of the
Agent).

              Percentage of Target Distribution     proceeds to be applied in
prepayment Net Surplus Cover ratio   of the Facility
Less than or equal to 2.50:1
    100 %
Greater than 2.50:1 but less than or equal to 3.00:1
    75 %
Greater than 3.00:1
    50 %

8.3   Application of mandatory prepayments   8.3.1   A prepayment made under
Clause 8.2 (Disposal, Insurance, Acquisition Proceeds and Target Distributions)
shall:

  (a)   be applied in prepayment of Loans as contemplated in Clauses 8.3.1(b) to
8.3.3 inclusive below; and

26



--------------------------------------------------------------------------------



 



  (b)   unless the Obligors’ Agent makes an election under Clause 8.3.2 below,
be applied in prepayment of the Loans within 5 Business Days of receipt of such
proceeds or Target Distribution.

8.3.2   Subject to Clause 8.3.3 below, the Obligors’ Agent may elect that any
prepayment under Clause 8.2 (Disposal, Insurance, Acquisition Proceeds and
Target Distributions) be applied in prepayment of a Loan on the last day of the
Interest Period relating to that Loan. If the Obligors’ Agent makes that
election then a proportion of the Loan equal to the amount of the relevant
prepayment will be due and payable on the last day of its Interest Period.  
8.3.3   If the Obligors’ Agent has made an election under Clause 8.3.2 above but
a Default has occurred and is continuing, that election shall no longer apply
and a proportion of the Loan in respect of which the election was made equal to
the amount of the relevant prepayment shall be immediately due and payable
(unless the Majority Lenders otherwise agree in writing).   8.3.4   If the
Borrower is not required to apply 100% of a Target Distribution in prepayment of
the Facility under Clause 8.2.2 above then it may still apply up to 100% of such
Target Distribution in prepayment of the Facility, and shall not be liable to
pay a prepayment fee under Clause 9.3 (Prepayment Fee) in respect of such
prepayment.   8.4   Mandatory Prepayment Accounts and Holding Accounts   8.4.1  
The Obligors’ Agent shall ensure that:

  (a)   Disposal Proceeds, Insurance Proceeds, Acquisition Proceeds and any
Target Distribution in respect of which the Obligors’ Agent has made an election
under Clause 8.3 (Application of mandatory prepayments) are paid into a
Mandatory Prepayment Account as soon as reasonably practicable after receipt by
a member of the Group; and     (b)   Excluded Disposal Proceeds to be applied in
replacement of assets, Excluded Insurance Proceeds and Excluded Acquisition
Proceeds are paid into a Holding Account as soon as reasonably practicable after
receipt by a member of the Group.

8.4.2   The Borrower irrevocably authorises the Agent to apply:

  (a)   amounts credited to the Mandatory Prepayment Account; and     (b)  
amounts credited to the Holding Account which have not been duly applied as
contemplated within 180 days of receipt of the relevant proceeds (or such longer
time period as the Majority Lenders may agree),

to pay amounts due and payable under Clause 8.3 (Application of mandatory
prepayments) and otherwise under the Finance Documents. The Borrower further
irrevocably authorises the Agent to so apply amounts credited to the Holding
Account in respect of Excluded Disposal Proceeds to be applied in replacement of
assets, Excluded Insurance Proceeds and Excluded Acquisition Proceeds whether or
not 180 days have elapsed since receipt of those proceeds if a Default has
occurred and is continuing. The Borrower also irrevocably authorises the Agent
to transfer any amounts credited to the Holding Account referred to in this
Clause 8.4.2 to the Mandatory Prepayment Account pending payment of amounts due
and payable under the Finance Documents (but if all such amounts have been paid
any such amounts remaining credited to the Mandatory Prepayment Account may
(unless a Default has occurred) be transferred back to the Holding Account).

27



--------------------------------------------------------------------------------



 



8.4.3   A Lender, Security Agent or Agent with which a Mandatory Prepayment
Account or Holding Account is held acknowledges and agrees that (1) interest
shall accrue at normal commercial rates offered by such Lender, Security Agent
or Agent in Europe on amounts credited to those accounts and that the account
holder shall be entitled to receive such interest (which shall be paid in
accordance with the mandate relating to such account) unless a Default is
continuing, and (2) each such account is subject to the Transaction Security.  
8.4.4   If the Borrower is not required to apply 100% of a Target Distribution
in prepayment of the Facility under Clause 8.2.2 (Disposal, Insurance,
Acquisition Proceeds and Target Distributions) and does not apply the money
towards prepayment in accordance with Clause 8.3.4 (Application of mandatory
prepayments) then the Borrower may withdraw such money from the Holding Account
unless a Default has occurred and apply such monies at its discretion.   8.5  
Excluded proceeds       Where Excluded Acquisition Proceeds, Excluded Disposal
Proceeds and Excluded Insurance Proceeds include amounts which are intended to
be used for a specific purpose within a specified period (as set out in the
relevant definition of Excluded Acquisition Proceeds, Excluded Disposal Proceeds
or Excluded Insurance Proceeds), the Obligors’ Agent shall ensure that those
amounts are used for that purpose and shall promptly deliver a certificate to
the Agent at the time of such application and at the end of such period
confirming the amount (if any) which has been so applied within the requisite
time periods provided for in the relevant definition.   9   Restrictions   9.1  
Notices of Cancellation or Prepayment       Any notice of cancellation,
prepayment, authorisation or other election given by any Party under Clause 7
(Illegality, Voluntary Prepayment and Cancellation), Clause 8.3 (Application of
mandatory prepayments) or Clause 8.4 (Mandatory Prepayment Accounts and Holding
Accounts) (subject to the terms of those Clauses) shall be irrevocable and,
unless a contrary indication appears in this Agreement, any such notice shall
specify the date or dates upon which the relevant cancellation or prepayment is
to be made and the amount of that cancellation or prepayment.   9.2   Interest
and other amounts       Any prepayment under this Agreement shall be made
together with accrued interest on the amount prepaid and, subject to any
prepayment fee payable under Clause 9.3 (Prepayment Fee) and any Break Costs,
without premium or penalty.   9.3   Prepayment Fee       In the event that all
of the Loans are prepaid as a result of a refinancing with a third party funder
or sale of the Target on or before the first anniversary of the First
Utilisation Date (other than under Clause 7.1 (Illegality), Clause 7.4 (Right of
repayment and cancellation in relation to a single Lender), Clause 8.2
(Disposal, Insurance, Acquisition Proceeds and Target Distributions) or Clause
23 (Events of Default)), the Borrower shall pay to the Agent for the account of
the Lenders a fee computed at the rate of one per cent. (1%) of the amount
prepaid. Any such fee will be paid on the same date as the prepayment which
causes the fee to be payable.

28



--------------------------------------------------------------------------------



 



9.4   No Reborrowing of Facility       The Borrower may not reborrow any part of
the Facility which is repaid or prepaid.   9.5   Prepayment in accordance with
Agreement       No Borrower shall repay or prepay all or any part of the Loans
or cancel all or any part of the Commitments except at the times and in the
manner expressly provided for in this Agreement.   9.6   No reinstatement of
Commitments       No amount of the Total Commitments cancelled under this
Agreement may be subsequently reinstated.   9.7   Agent’s receipt of Notices    
  If the Agent receives a notice under Clause 7 (Illegality, Voluntary
Prepayment and Cancellation) or an election under Clause 8.3 (Application of
mandatory prepayments), it shall promptly forward a copy of that notice or
election to either the Obligors’ Agent or the affected Lender, as appropriate.  
10   Interest   10.1   Calculation of Interest       The rate of interest on
each Loan for each Interest Period is the percentage rate per annum which is the
aggregate of the applicable:

  (a)   Margin;     (b)   LIBOR; and     (c)   Mandatory Cost, if any,

    (together the Interest).   10.2   Payment of Interest       The Borrower
shall pay accrued interest on each Loan on the last day of each Interest Period
(and, if the Interest Period is longer than six Months, on the dates falling at
six Monthly intervals after the first day of the Interest Period).   10.3  
Default interest   10.3.1   If an Obligor fails to pay any amount payable by it
under a Finance Document on its due date, interest shall accrue on the Unpaid
Sum from the due date up to the date of actual payment (both before and after
judgment) at a rate which, subject to Clause 10.3.2 below, is 1 per cent higher
than the rate which would have been payable if the Unpaid Sum had, during the
period of non-payment, constituted a Loan in the currency of the Unpaid Sum for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 10.3 shall be immediately
payable by the Obligor on demand by the Agent.   10.3.2   If any overdue amount
consists of all or part of a Loan which became due on a day which was not the
last day of an Interest Period relating to that Loan:

  (a)   the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and

29



--------------------------------------------------------------------------------



 



  (b)   the rate of interest applying to the overdue amount during that first
Interest Period shall be 1 per cent higher than the rate which would have
applied if the overdue amount had not become due.

10.3.3   Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.   10.4  
Notification of rates of interest       The Agent shall promptly notify the
Lenders and the Borrower of the determination of a rate of interest under this
Agreement.   11   Interest Periods   11.1   Selection of Interest Periods and
Terms   11.1.1   The Borrower may select an Interest Period for a Loan in the
Utilisation Request for that Loan or (if the Loan has already been borrowed) in
a Selection Notice.   11.1.2   Each Selection Notice for a Loan is irrevocable
and must be delivered to the Agent by the Borrower not later than the Specified
Time.   11.1.3   If the Borrower fails to deliver a Selection Notice to the
Agent in accordance with Clause 11.1.2 above, the relevant Interest Period will
be three Months.   11.1.4   Subject to this Clause 11, the Borrower may select
an Interest Period of two, three or six Months or any other period agreed
between the Borrower and the Agent (acting on the instructions of all the
Lenders).   11.1.5   An Interest Period for a Loan shall not extend beyond the
Termination Date.   11.1.6   Each Interest Period for a Loan shall start on the
Utilisation Date or (if already made) on the last day of its preceding Interest
Period.   11.2   Non-Business Days       If an Interest Period would otherwise
end on a day which is not a Business Day, that Interest Period will instead end
on the next Business Day in that calendar month (if there is one) or the
preceding Business Day (if there is not).   12   Changes To The Calculation Of
Interest   12.1   Absence of quotations       Subject to Clause 12.2 (Market
disruption), if LIBOR is to be determined by reference to the Reference Banks
but a Reference Bank does not supply a quotation by the Specified Time on the
Quotation Day, the applicable LIBOR shall be determined on the basis of the
quotations of the remaining Reference Banks.   12.2   Market disruption   12.2.1
  If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

  (a)   the applicable Margin;     (b)   the rate notified to the Agent by that
Lender as soon as practicable and in any event before interest is due to be paid
in respect of that Interest Period,

30



--------------------------------------------------------------------------------



 



      to be that which expresses as a percentage rate per annum the cost to that
Lender of funding its participation in that Loan from whatever source it may
reasonably select; and

  (c)   the Mandatory Cost, if any, applicable to that Lender’s participation in
the Loan.

12.2.2   In this Agreement Market Disruption Event means:

  (a)   at or about noon on the Quotation Day for the relevant Interest Period
the Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR for the relevant currency and
Interest Period; or     (b)   before close of business in London on the
Quotation Day for the relevant Interest Period, the Agent receives notifications
from a Lender or Lenders (whose participations in a Loan exceed 30 per cent of
that Loan) that the cost to it of obtaining matching deposits in the London
Interbank market would be in excess of LIBOR.

12.3   Alternative basis of interest or funding   12.3.1   If a Market
Disruption Event occurs and the Agent or the Borrower so requires, the Agent and
the Obligors’ Agent shall enter into negotiations (for a period of not more than
30 days) with a view to agreeing a substitute basis for determining the rate of
interest.   12.3.2   Any alternative basis agreed pursuant to Clause 12.3.1
above shall, with the prior consent of all the Lenders and the Obligors’ Agent,
be binding on all Parties.   12.4   Break Costs   12.4.1   The Borrower shall,
within three Business Days of demand by a Finance Party, pay to that Finance
Party its Break Costs attributable to all or any part of a Loan or Unpaid Sum
being paid by the Borrower on a day other than the last day of an Interest
Period for that Loan or Unpaid Sum.   12.4.2   Each Lender shall, as soon as
reasonably practicable after a demand by the Agent, provide a certificate
confirming the amount of its Break Costs for any Interest Period in which they
accrue.   13   Fees   13.1   Commitment fee   13.1.1   The Borrower shall pay to
the Agent (for the account of each Lender) a fee in the Base Currency computed
at the rate of one per cent. (1.00%) per annum on the daily undrawn and
uncancelled amount of the Facility during the Availability Period.   13.1.2  
The accrued commitment fee is payable on the last day of each successive period
of three Months which ends during the Availability Period, on the last day of
the Availability Period and on the cancelled amount of the relevant Lender’s
Commitment at the time the cancellation is effective.   13.2   Arrangement fee  
    The Borrower shall pay to National Australia Bank Limited in its capacity as
an Arranger an arrangement fee in the amount, manner and at the times agreed in
a Fee Letter.

31



--------------------------------------------------------------------------------



 



13.3   Agency fee       The Borrower shall pay to the Agent (for its own
account) an agency fee in the amount, manner and at the times agreed in a Fee
Letter.   14   Tax Gross Up And Indemnities   14.1   Definitions   14.1.1   In
this Agreement:

  (a)   Excluded Taxes: means, with respect to any Finance Party or other
recipient of a payment to be made by an Obligor, (a) any withholding tax imposed
pursuant to U.S. Internal Revenue Code Sections 1471-74, and (b) in the case of
a non-US Lender, any withholding tax that is imposed on amounts payable to such
non-US Lender at the time such non-US Lender becomes a party hereto (or
designates a new Facility Office), except to the extent that such non-US Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Facility Office (or assignment), to receive additional amounts from an Obligor
with respect to such withholding tax pursuant to Clause 14.2 (Tax gross-up). In
this regard, it is the agreement and understanding of the parties hereto that,
under current law, the Borrower is not required to make any deduction for or on
account of Tax from any payment it may make under any Finance Document to or for
the benefit of any Original Lender, provided that such Original Lender provides
a properly completed Internal Revenue Service Form W-8BEN with respect to its
qualification for the benefit of the Australia-US tax treaty as a financial
institution and, at such time as Internal Revenue Code Sections 1471-74 become
effective and would otherwise impose a withholding tax notwithstanding the
Australia-US tax treaty, complies with applicable requirements, if any, for
avoiding the imposition of withholding tax thereunder.     (b)   Protected
Party: means a Finance Party which is or will be subject to any liability or
required to make any payment for or on account of Tax in relation to a sum
received or receivable (or any sum deemed for the purposes of Tax to be received
or receivable) under a Finance Document.     (c)   Tax Credit: means a credit
against, relief or remission for, refund or repayment of, any Tax.     (d)   Tax
Deduction: means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.     (e)   Tax Payment: means either the
increase in a payment made by an Obligor to a Finance Party under Clause 14.2
(Tax gross-up) or a payment under Clause 14.3 (Tax indemnity).

14.1.2   Unless a contrary indication appears, in this Clause 14 a reference to
determines or determined means a determination made in the absolute discretion
of the person making the determination.   14.2   Tax gross-up   14.2.1   Each
Obligor shall make all payments to be made by it under the Finance Documents
without any Tax Deduction, other than a Tax Deduction for Excluded Taxes, unless
a Tax Deduction is required by law.

32



--------------------------------------------------------------------------------



 



14.2.2   The Borrower shall promptly upon becoming aware that an Obligor must
make a Tax Deduction, other than a Tax Deduction for Excluded Taxes, (or that
there is any change in the rate or the basis of a Tax Deduction that it must
make) notify the Agent accordingly. Similarly, a Lender shall notify the Agent
on becoming so aware in respect of a payment payable to that Lender. If the
Agent receives such notification from a Lender it shall notify the Borrower and
that Obligor.   14.2.3   If a Tax Deduction other than a Tax Deduction for
Excluded Taxes is required by law to be made by an Obligor from any payment due
from it under the Finance Documents, the amount of the payment due from that
Obligor shall be increased to an amount which (after making any Tax Deduction)
leaves an amount equal to the payment which would have been due if no Tax
Deduction had been required.   14.2.4   If an Obligor is required to make a Tax
Deduction, that Obligor shall make that Tax Deduction and any payment required
in connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.   14.2.5   Within 30 days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the
Obligor making that Tax Deduction shall deliver to the Agent for the Finance
Party entitled to the payment evidence reasonably satisfactory to that Finance
Party that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.   14.3   Tax indemnity   14.3.1  
The Borrower shall (within three Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.   14.3.2   Clause 14.3.1 above shall not apply:

  (a)   with respect to any Finance Party or any other recipient of a payment to
be made by or on account of any obligation of an Obligor hereunder, to:

  (i)   taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it, by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located; or     (ii)   any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which that Finance Party’s Facility Office is located;
or

  (b)   to the extent a loss, liability or cost:

  (i)   is compensated for by an increased payment under Clause 14.2 (Tax
gross-up); or     (ii)   A Protected Party making, or intending to make a claim
under Clause 14.3.1 above, shall promptly notify the Agent of the event which
will give, or has given, rise to the claim, following which the Agent shall
notify the Borrower.

33



--------------------------------------------------------------------------------



 



  (iii)   A Protected Party shall, on receiving a payment from an Obligor under
Clauses 14.3.1 to 14.3.2, notify the Agent.

14.4   Tax Credit   14.4.1   If an Obligor makes a Tax Payment and the relevant
Finance Party determines that:

  (a)   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part or to that Tax Payment; and     (b)   that Finance
Party has obtained, utilised and retained that Tax Credit, the Finance Party
shall pay an amount to the Obligor which that Finance Party determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Obligor.

14.5   Stamp taxes       The Borrower shall pay and, within three Business Days
of demand, indemnify each Secured Party and the Arranger against any cost, loss
or liability such Secured Party or such Arranger incurs in relation to all stamp
duty, registration, excise and other similar Taxes payable in respect of any
Finance Document.   14.6   Value added tax   14.6.1   All consideration
expressed to be payable under a Finance Document by any Party to a Finance Party
shall be deemed to be exclusive of any VAT. Subject to Clause 14.6.2 below, if
VAT is chargeable on any supply made by any Finance Party to any Party in
connection with a Finance Document, that Party shall pay to the Finance Party
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the VAT (and such Finance party shall promptly provide an
appropriate VAT invoice to such Party).   14.6.2   If VAT is chargeable on any
supply made by any Finance Party (Supplier) to any other Finance Party
(Recipient) in connection with a Finance Document, and any Party is required by
the terms of any Finance Document to pay an amount equal to the consideration
for such supply to the Supplier, such Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT.   14.6.3   Where a Finance Document requires any Party to
reimburse a Finance Party for any costs or expenses, that Party shall also at
the same time pay and indemnify the Finance Party against all VAT incurred by
the Finance Party in respect of the costs or expenses to the extent that the
Finance Party reasonably determines that it is not entitled to credit or
repayment from the relevant tax authority in respect of the VAT.   14.7  
Survival of Obligations       Without prejudice to the survival of any other
section of this Agreement, the agreements and obligations of each Obligor and
each Finance Party contained in this Clause 14 shall survive the payment in full
by the Obligors of all principal and interest here this Agreement until six
(6) months after the expiry of the applicable statute of limitation with respect
to the relevant Taxes and obligations related to them.

34



--------------------------------------------------------------------------------



 



14.8   Tax Shelter       Notwithstanding anything to the contrary, it is hereby
agreed that from the commencement of discussions with respect to transactions
contemplated by this Agreement (Transactions), any party to this Agreement (and
any employee, representative or other agent of any party to this Agreement) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the Transactions and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure.   15   Increased Costs   15.1   Increased
costs   15.1.1   Subject to Clause 15.3 (Exceptions) the Borrower shall, within
three Business Days of a demand by the Agent, pay for the account of a Finance
Party the amount of any Increased Costs incurred by that Finance Party or any of
its Affiliates as a result of (i) the introduction of or any change in (or in
the interpretation, administration or application of) any law or regulation or
(ii) compliance with any law or regulation made after the date of this
Agreement.   15.1.2   In this Agreement Increased Costs: means

  (a)   a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;     (b)   an additional or
increased cost; or     (c)   a reduction of any amount due and payable under any
Finance Document,

    which is incurred or suffered by a Finance Party or any of its Affiliates to
the extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
  15.2   Increased cost claims   15.2.1   A Finance Party intending to make a
claim pursuant to Clause 15.1 (Increased costs) shall notify the Agent of the
event giving rise to the claim, following which the Agent shall promptly notify
the Borrower.   15.2.2   Each Finance Party shall, as soon as practicable after
a demand by the Agent, provide a certificate confirming the amount of its
Increased Costs.   15.3   Exceptions   15.3.1   Clause 15.1 (Increased costs)
does not apply to the extent any Increased Cost is:

  (a)   attributable to a Tax Deduction required by law to be made by an
Obligor;     (b)   compensated for by Clause 14.3 (Tax indemnity) (or would have
been compensated for under Clause 14.3 (Tax indemnity) but was not so
compensated solely because any of the exclusions in Clause 14.3 (Tax indemnity)
applied);     (c)   compensated for by the payment of the Mandatory Cost; or    
(d)   attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

35



--------------------------------------------------------------------------------



 



15.3.2   In this Clause 15 reference to a Tax Deduction has the same meaning
given to the term in Clause 14.1 (Definitions).   16   Indemnities   16.1  
Currency indemnity   16.1.1   If any sum due from an Obligor under the Finance
Documents (Sum), or any order, judgment or award given or made in relation to a
Sum, has to be converted from the currency (First Currency) in which that Sum is
payable into another currency (Second Currency) for the purpose of:

  (a)   making or filing a claim or proof against that Obligor; or     (b)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,     (c)   that Obligor shall as an independent
obligation, within three Business Days of demand, indemnify the Arranger and
each other Secured Party to whom that Sum is due against any cost, loss or
liability arising out of or as a result of the conversion including any
discrepancy between (1) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (2) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

16.1.2   Each Obligor waives any right it may have in any jurisdiction to pay
any amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.   16.2   Other indemnities   16.2.1
  The Borrower shall (or shall procure that an Obligor will), within three
Business Days of demand, indemnify the Arranger and each other Secured Party
against any cost, loss or liability incurred by it as a result of:

  (a)   the occurrence or continuance of any Default;     (b)   a failure by an
Obligor to pay any amount due under a Finance Document on its due date,
including without limitation, any cost, loss or liability arising as a result of
Clause 28 (Sharing among the Finance Parties);     (c)   funding, or making
arrangements to fund, its participation in a Loan requested by the Borrower in a
Utilisation Request but not made by reason of the operation of any one or more
of the provisions of this Agreement (other than by reason of default or
negligence by that Finance Party alone); or     (d)   a Loan (or part of a Loan)
not being prepaid in accordance with a notice of prepayment given by the
Borrower.

16.2.2   The Borrower shall promptly indemnify each Finance Party, each
Affiliate of a Finance Party and each officer or employee of a Finance Party or
its Affiliate, against any cost, loss or liability incurred by that Finance
Party or its Affiliate (or officer or employee of that Finance Party or
Affiliate) in connection with or arising out of the Acquisition (whether or not
completed) or the funding of the Acquisition (including but not limited to those
incurred in connection with any litigation, arbitration or administrative
proceedings or regulatory enquiry concerning the Acquisition), unless such loss
or liability is caused by the gross negligence or wilful misconduct of that
Finance Party or its Affiliate (or employee or officer of that Finance Party or
Affiliate). Any Affiliate or any officer or employee of a Finance

36



--------------------------------------------------------------------------------



 



    Party or its Affiliate may rely on Clauses 16.2.1(c) to 16.2.1(d) subject to
Clause 1.8 (Third party rights) and the provisions of the Third Parties Act.  
16.3   Indemnity to the Agent       The Borrower shall promptly indemnify the
Agent against any cost, loss or liability incurred by the Agent (acting
reasonably) as a result of:

  (a)   investigating any event which it reasonably believes is a Default; or  
  (b)   acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

16.4   Indemnity to the Security Agent   16.4.1   Each Obligor shall promptly
indemnify the Security Agent and every Receiver and Delegate against any cost,
loss or liability incurred by any of them as a result of:

  (a)   the taking, holding, protection or enforcement of the Transaction
Security;     (b)   the exercise of any of the rights, powers, discretions and
remedies vested in the Security Agent and each Receiver and Delegate by the
Finance Documents or by law; and     (c)   any default by any Obligor in the
performance of any of the obligations expressed to be assumed by it in the
Finance Documents.

16.4.2   The Security Agent may, in priority to any payment to the Secured
Parties, indemnify itself out of the Charged Property in respect of, and pay and
retain, all sums necessary to give effect to the indemnity in Clause 16.4.1 and
shall have a lien on the Transaction Security and the proceeds of the
enforcement of the Transaction Security for all moneys payable to it.   17  
Mitigation By The Lenders   17.1   Mitigation   17.1.1   Each Finance Party
shall, in consultation with the Borrower, take all reasonable steps to mitigate
any circumstances which arise and which would result in any amount becoming
payable under or pursuant to, or cancelled pursuant to, any of Clause 7.1
(Illegality), Clause 14 (Tax gross-up and indemnities) or Clause 15.1 (Increased
costs) or paragraph 3 of Schedule 4 (Mandatory cost formula) including (but not
limited to) transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.   17.1.2   Clause 17.1 above does not
in any way limit the obligations of any Obligor under the Finance Documents.  
17.2   Limitation of liability   17.2.1   The Borrower shall indemnify each
Finance Party for all costs and expenses reasonably incurred by that Finance
Party as a result of steps taken by it under Clause 17.1 (Mitigation).   17.2.2
  A Finance Party is not obliged to take any steps under Clause 17.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

37



--------------------------------------------------------------------------------



 



18   Costs And Expenses   18.1   Transaction expenses       The Borrower shall
promptly on demand pay the Agent, the Arranger and the Security Agent the amount
of all costs and expenses (including legal fees and due diligence costs)
reasonably incurred by any of them (and, in the case of the Security Agent, by
any Receiver or Delegate) in connection with the negotiation, preparation,
printing, execution, completion, syndication and perfection of:

  (a)   this Agreement and any other documents referred to in this Agreement and
the Transaction Security; and     (b)   any other Finance Documents executed
after the date of this Agreement.

18.2   Amendment costs       If (a) an Obligor requests an amendment, waiver or
consent or (b) an amendment is required pursuant to Clause 29.12 (Change of
currency), the Borrower shall, within three Business Days of demand, reimburse
each of the Agent and the Security Agent for the amount of all costs and
expenses (including legal fees) reasonably incurred by the Agent and the
Security Agent (and, in the case of the Security Agent, by any Receiver or
Delegate) in responding to, evaluating, negotiating or complying with that
request or requirement.   18.3   Security Agent’s ongoing costs   18.3.1   In
the event of (1) a Default; (2) the Security Agent considering it necessary or
expedient or (3) the Security Agent being requested by an Obligor or the
Majority Lenders to undertake duties which the Security Agent and the Borrower
agree to be of an exceptional nature and/or outside the scope of the normal
duties of the Security Agent under the Finance Documents, the Borrower shall pay
to the Security Agent any additional remuneration that may be agreed between
them.   18.3.2   If the Security Agent and the Borrower fail to agree upon the
nature of the duties or upon any additional remuneration, that dispute shall be
determined by an investment bank (acting as an expert and not as an arbitrator)
selected by the Security Agent and approved by the Borrower or, failing
approval, nominated (on the application of the Security Agent) by the President
for the time being of the Law Society of England and Wales (the costs of the
nomination and of the investment bank being payable by the Borrower) and the
determination of any investment bank shall be final and binding upon the parties
to this Agreement.   18.4   Enforcement and preservation costs       The
Borrower shall, within three Business Days of demand, pay to the Arranger and
each other Secured Party on a full indemnity basis the amount of all costs and
expenses (including legal, valuation, accountancy and consulting fees and
commission and out of pocket expenses) and any VAT thereon incurred by it in
connection with the enforcement of or the preservation of or the release of any
rights under any Finance Document or any of the documents referred to in such
documents in any jurisdiction and any proceedings instituted by or against the
Security Agent as a consequence of taking or holding the Transaction Security or
enforcing these rights.

38



--------------------------------------------------------------------------------



 



19   Representations   19.1   General   19.1.1   Each Obligor makes the
representations and warranties set out in this Clause 19 to each Finance Party
in accordance with Clause 19.37 (Times when representations made).   19.1.2   In
relation to the representations and warranties made on the date of this
Agreement and any other date on or before the Closing Date, it is assumed that
Completion has occurred and the Borrower has the full knowledge of the senior
management of the Target.   19.2   Status   19.2.1   It and each of its
Subsidiaries is a corporation, duly incorporated, validly existing and (to the
extent applicable) in good standing under the law of its jurisdiction of
incorporation.   19.2.2   It and each of its Subsidiaries has the power to own
its assets and carry on its business as it is being conducted.   19.3   Binding
obligations       Subject to the Legal Reservations:

  (a)   the obligations expressed to be assumed by it in each Transaction
Document to which it is a party are legal, valid, binding and enforceable
obligations; and     (b)   (without limiting the generality of paragraph
(a) above), each Transaction Security Document to which it is a party creates
the security interests which that Transaction Security Document purports to
create and those security interests are valid and effective.

19.4   Non-conflict with other obligations       The entry into and performance
by it of, and the transactions contemplated by, the Transaction Documents and
the granting of the Transaction Security do not and will not conflict with:

  (a)   any law or regulation applicable to it;     (b)   the constitutional
documents of any member of the Group; or     (c)   any agreement or instrument
binding upon it or any member of the Group or any member of the Group’s assets
or constitute a default or termination event (however described) under any such
agreement or instrument or would result in any liability on the part of a
Finance Party to any third party or require the creation of any security
interest over any asset in favour of a third party.

19.5   Power and authority   19.5.1   It has the power to enter into, perform
and deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Transaction Documents to which it is or will be
a party and the transactions contemplated by those Transaction Documents.  
19.5.2   No limit on its powers will be exceeded as a result of the borrowing,
grant of security or giving of guarantees or indemnities contemplated by the
Transaction Documents to which it is a party.

39



--------------------------------------------------------------------------------



 



19.6   Validity and admissibility in evidence   19.6.1   All Authorisations
required:

  (a)   to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Transaction Documents to which it is a party; and     (b)
  to make the Transaction Documents to which it is a party admissible in
evidence in its Relevant Jurisdictions,

    have been obtained or effected and are in full force and effect except any
Authorisation referred to in Clause 19.9 (No filing or stamp taxes), which
Authorisations will be promptly obtained or effected as soon as practicable
after the date of this Agreement.   19.6.2   All Authorisations necessary for
the conduct of the business, trade and ordinary activities of members of the
Group have been obtained or effected and are in full force and effect and are
not likely to be revoked or materially adversely amended and no notice of an
intention to terminate any such Authorisation has been received by any member of
the Group.   19.7   Governing law and enforcement   19.7.1   The law expressed
to be the governing law in each Finance Document will be recognised and enforced
in the Relevant Jurisdictions of each Obligor executing that Finance Document.  
19.7.2   Any judgment obtained in relation to a Finance Document in the
jurisdiction of the governing law of that Finance Document will be recognised
and enforced in its Relevant Jurisdictions.   19.8   Insolvency       No:

  (a)   corporate action, legal proceeding or other procedure or step described
in Clause 23.7.1 (Insolvency proceedings); or     (b)   creditors’ process
described in Clause 23.8 (Creditors’ process),

    has been taken or, to the knowledge of the Borrower, threatened in relation
to a member of the Group; and none of the circumstances described in Clause 23.6
(Insolvency) applies to any member of the Group.   19.9   No filing or stamp
taxes       Under the laws of its Relevant Jurisdiction it is not necessary that
any Finance Document be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration, notarial or
similar Taxes or fees be paid on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents except any filing, recording
or enrolling or any tax or fee payable in relation to any Transaction Security
Documents which are referred to in any Legal Opinion and which will be made or
paid promptly after the date of the relevant Finance Document.

40



--------------------------------------------------------------------------------



 



19.10   [INTENTIONALLY LEFT BLANK]   19.11   No default   19.11.1   No Event of
Default and, on the date of this Agreement and the First Utilisation Date, no
Default is continuing or is reasonably likely to result from the making of any
Loan or the entry into, the performance of, or any transaction contemplated by,
any Transaction Document.   19.11.2   No other event or circumstance is
outstanding which constitutes (or, with the expiry of a grace period, the giving
of notice, the making of any determination or any combination of any of the
foregoing would constitute) a default or termination event (however described)
under any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or any of its Subsidiaries’) assets are subject
which has or is reasonably likely to have a Material Adverse Effect.   19.12  
No misleading information   19.12.1   Any factual information contained in the
Information Memorandum or the Information Package was true and accurate in all
material respects as at the date of the relevant report or document containing
the information or (as the case may be) as at the date the information is
expressed to be given.   19.12.2   The Forecast Cash Flows has been prepared in
accordance with the Accounting Principles as applied to the Original Financial
Statements and on the basis of recent historical information, is fair and based
on reasonable assumptions and has been approved by the board of directors of the
Borrower.   19.12.3   Any financial projection or forecast contained in the
Information Memorandum or the Information Package has been prepared on the basis
of recent historical information and on the basis of reasonable assumptions and
was fair (as at the date of the relevant report or document containing the
projection or forecast) and arrived at after careful consideration.   19.12.4  
The expressions of opinion or intention provided by or on behalf of an Obligor
for the purposes of the Information Memorandum or the Information Package were
made after careful consideration and (as at the date of the relevant report or
document containing the expression of opinion or intention) were fair and based
on reasonable grounds.   19.12.5   Except as disclosed in the Acquisition
Agreement or the Disclosure Letters, no event or circumstance has occurred or
arisen and no information has been omitted from the Information Memorandum or
the Information Package and no information has been given or withheld that
results in the information, opinions, intentions, forecasts or projections
contained in the Information Memorandum or the Information Package being untrue
or misleading in any material respect.   19.12.6   All material information
provided to a Finance Party by or on behalf of Enstar or the Borrower in
connection with the Acquisition and/or the Target Group on or before the date of
this Agreement and not superseded before that date (whether or not contained in
the Information Package) is accurate and not misleading in any material respect
and all projections provided to any Finance Party on or before the date of this
Agreement have been prepared in good faith on the basis of assumptions which
were reasonable at the time at which they were prepared and supplied.   19.12.7
  All other written information provided by any Obligor or any member of the
Group (including its advisers) to a Finance Party or the provider of any Report
was true,

41



--------------------------------------------------------------------------------



 



    complete and accurate in all material respects as at the date it was
provided and is not misleading in any respect.

19.12.8   As at the date of this Agreement, there has been no reported insurance
claim since the date of the most recent valuation of insurance liabilities
report that would or, if adversely determined, is reasonably likely to, have a
Material Adverse Effect.   19.12.9   As at the date of this Agreement, there are
no negative marked-to-market outstandings under any existing Treasury
Transactions entered into by or on behalf of any member of the Group that would
have a Material Adverse Effect.   19.13   Original Financial Statements  
19.13.1   Its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied unless expressly disclosed to the
Agent in writing to the contrary.   19.13.2   Subject to the Acquisition
Agreement and the Disclosure Letters, its Original Financial Statements prior to
them having been audited fairly represent its financial condition and results of
operations (consolidated in the case of Target) for the relevant period unless
expressly disclosed to the Agent in writing to the contrary prior to the date of
this Agreement.   19.13.3   Subject to the Acquisition Agreement and the
Disclosure Letters, there has been no material adverse change in its assets,
business or financial condition (or the assets, business or consolidated
financial condition of the Group, in the case of the Borrower) since the date of
the Original Financial Statements.   19.13.4   The Original Financial Statements
of the Target and the Borrower do not consolidate the results, assets or
liabilities of any person or business which does not form part of the Target
Group.   19.13.5   Its most recent financial statements delivered pursuant to
Clause 20.2 (Financial statements):

  (a)   have been prepared in accordance with the Accounting Principles as
applied to the Original Financial Statements except as otherwise permitted in
Clause 20.4 (Requirements as to Financial Statements); and     (b)   give a true
and fair view of (if audited) or fairly present (if unaudited) its consolidated
financial condition as at the end of, and consolidated results of operations
for, the period to which they relate.

19.13.6   The budgets and forecasts supplied under this Agreement were arrived
at after careful consideration and have been prepared in good faith on the basis
of recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared.   19.13.7   Since the date of the
most recent financial statements delivered pursuant to Clause 20.2 (Financial
statements) there has been no material adverse change in the business, assets or
financial condition of the Group.   19.14   No proceedings pending or threatened
      No litigation, arbitration or administrative proceedings or investigations
of, or before, any court, arbitral body or agency which, if adversely
determined, are reasonably likely to have a Material Adverse Effect, have (to
the best of its knowledge and belief (having made due and careful enquiry)) been
started or threatened against it or any of its Subsidiaries.

42



--------------------------------------------------------------------------------



 



19.15   No breach of laws   19.15.1   It has not (and none of its Subsidiaries
has) has breached any law or regulation which breach has or is reasonably likely
to have a Material Adverse Effect.   19.15.2   No labour disputes are current
or, to the best of its knowledge and belief (having made due and careful
enquiry), threatened against any member of the Group which have or are
reasonably likely to have a Material Adverse Effect.   19.16   Taxation  
19.16.1   It is not (and none of its Subsidiaries is) materially overdue in the
filing of any Tax returns and it is not (and none of its Subsidiaries is)
overdue in the payment of any amount in respect of Tax of $200,000 (or its
equivalent in any other currency) or more.   19.16.2   No claims or
investigations are being or are reasonably likely to be made or conducted
against it (or any of its Subsidiaries) with respect to Taxes such that a
liability of, or claim against, any member of the Group of $200,000 (or its
equivalent in any other currency) or more is reasonably likely to arise.  
19.16.3   It is resident for Tax purposes only in the jurisdiction of its
incorporation.   19.17   Security and Financial Indebtedness   19.17.1   No
Security or Quasi-Security exists over all or any of the present or future
assets of any member of the Group other than as permitted by this Agreement.  
19.17.2   No member of the Group has any Financial Indebtedness outstanding
other than as permitted by this Agreement.   19.18   Ranking       The
Transaction Security ranks or will rank prior to all other Security other than
Permitted Security.   19.19   Good title to assets       It and each of its
Subsidiaries has a good, valid and marketable title to, or valid leases or
licences of, and all appropriate Authorisations to use, the assets necessary to
carry on its business as presently conducted.   19.20   Legal and beneficial
ownership   19.20.1   It and each of its Subsidiaries is the sole legal and
beneficial owner of the respective assets over which it purports to grant
Security to the Security Agent.   19.20.2   On and from the Closing Date, all
the Target Shares are legally and beneficially owned by the Borrower free from
any claims, third party rights or competing interests.   19.21   Ownership      
Each of the Obligors and their Subsidiaries is a direct or indirect wholly-owned
subsidiary of Enstar.   19.22   Shares       The shares of any member of the
Group which are subject to the Transaction Security are fully paid and not
subject to any option to purchase or similar rights.

43



--------------------------------------------------------------------------------



 



    The constitutional documents of companies whose shares are subject to the
Transaction Security do not and could not restrict or inhibit any transfer of
those shares on creation or enforcement of the Transaction Security. There are
no agreements in force which provide for the issue or allotment of, or grant any
person the right to call for the issue or allotment of, any share or loan
capital of any member of the Group or member of the Target Group (including any
option or right of pre-emption or conversion). There is no Security or other
restrictions in existence that may attach to any dividends or other
distributions that may be made in respect of any shares of any member of the
Group except, in connection with a Regulated Insurance Entity, restrictions
arising under N.J.S.A §§ 17:27A-4(c) and 17:27A-9.1 and Fla. Stat. §§ 628.371
and 628.391 or similar provisions under the Insurance Code.   19.23  
Intellectual Property       It and each of its Subsidiaries:

  (a)   is the sole legal and beneficial owner of or has licensed to it on
normal commercial terms all the Intellectual Property which is material in the
context of its business and which is required by it in order to carry on its
business as it is being conducted;     (b)   does not (nor does any of its
Subsidiaries), in carrying on its businesses, infringe any Intellectual Property
of any third party in any respect which has or is reasonably likely to have a
Material Adverse Effect; and     (c)   has taken all formal or procedural
actions (including payment of fees) required to maintain any material
Intellectual Property owned by it to the extent that failure to do so has or is
reasonably likely to have a Material Adverse Effect.

19.24   Group Structure Chart   19.24.1   The Group Structure Chart is true,
complete and accurate in all material respects and shows the following
information:

  (a)   each member of the Group, including current name and (if applicable)
company registration number, its jurisdiction of incorporation and/or
establishment, a list of shareholders and indicating whether a company is not a
company with limited liability;     (b)   all minority interests in any member
of the Group and any person in which any member of the Group holds shares in its
issued share capital or equivalent ownership interest of such person; and    
(c)   all intra-Group loans of £1,000 or more.

19.24.2   All necessary intra-Group loans, transfers, share exchanges and other
steps resulting in the final Group structure are set out in the Group Structure
Chart and have been or will be taken in compliance with all relevant laws and
regulations and all requirements of relevant regulatory authorities.   19.25  
Financial Year end       The end of the Financial Year for each member of the
Group is 31 December.   19.26   Obligors       Each member of the Group is or
will be an Obligor on the First Utilisation Date.

44



--------------------------------------------------------------------------------



 



19.27   Acquisition Documents, Disclosures and other Documents   19.27.1   The
Acquisition Documents contain all the terms of the Acquisition.   19.27.2  
There is no disclosure made in the Disclosure Letters or any other disclosure to
the Acquisition Documents which has or may have a material adverse effect on any
of the information, opinions, intentions, forecasts and projections contained or
referred to in the Information Package.   19.27.3   To the best of its knowledge
no representation or warranty (as qualified by the Disclosure Letters) given by
any party to the Acquisition Documents is untrue or misleading in any material
respect.   19.27.4   As at the date of delivery, the documents delivered to the
Agent under any Finance Document by or on behalf of any Obligor (including
pursuant to Clause 4.1 (Initial conditions precedent)) are genuine (or, in the
case of copy documents, are true, complete and accurate copies of originals
which are genuine), are up-to-date and in full force and effect (or if a copy,
the original is up-to-date and in full force and effect) and have not been
amended.   19.28   Insurance       There has been no non-disclosure,
misrepresentation or breach of any term of any material insurance policy
(excluding those policies or contracts of insurance or reinsurance written or
assumed in the ordinary course of business by any of the Subsidiaries of the
Borrower) which would entitle any insurer to repudiate, rescind or cancel it or
to treat it as avoided in whole or in part or otherwise decline any valid claim
under it by or on behalf of any member of the Group.   19.29   Immunity  
19.29.1   The execution by it of each Finance Document constitutes, and the
exercise by it of its rights and performance of its obligations under each
Finance Document will constitute private and commercial acts performed for
private and commercial purposes.   19.29.2   It will not be entitled to claim
immunity from suit, execution, attachment or other legal process in any
proceedings taken in its Relevant Jurisdictions in relation to any Finance
Document.   19.30   No adverse consequences   19.30.1   It is not necessary
under the laws of its Relevant Jurisdictions:

  (a)   in order to enable any Finance Party to enforce its rights under any
Finance Document; or     (b)   subject to the Legal Reservations, by reason of
the execution of any Finance Document or the performance by it of its
obligations under any Finance Document,

    that any Finance Party should be licensed, qualified or otherwise entitled
to carry on business in any of its Relevant Jurisdictions.   19.30.2   No
Finance Party is or will be deemed to be resident, domiciled or carrying on
business in its Relevant Jurisdictions by reason only of the execution,
performance and/or enforcement of any Finance Document, provided that certain
enforcement actions may require a Finance Party to qualify in applicable
Relevant Jurisdictions.

45



--------------------------------------------------------------------------------



 



19.31   Holding Company       Except as may arise under the Transaction
Documents and for Acquisition Costs and except as set forth on the opening
balance sheet of the Borrower, before the date of this Agreement the Borrower
has not traded or incurred any liabilities or commitments (actual or contingent,
present or future).   19.32   Pensions   19.32.1   Each Employee Plan is in
compliance in form and operation with ERISA and the Code and all other
applicable laws and regulations save where any failure to comply would not
reasonably be expected to have a Material Adverse Effect.   19.32.2   Each
Employee Plan which is intended to be qualified under Section 401(a) of the Code
has been determined by the IRS to be so qualified or is in the process of being
submitted to the IRS for approval or will be so submitted during the applicable
remedial amendment period, and, nothing has occurred since the date of such
determination that would adversely affect such determination (or, in the case of
an Employee Plan with no determination, nothing has occurred that would
materially adversely affect such qualification).   19.32.3   There exists no
Unfunded Pension Liability with respect to any Employee Plan, except as would
not have a Material Adverse Effect.   19.32.4   Neither any member of the Group
nor any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the five calendar years immediately preceding
the date of this Agreement made or accrued an obligation to make contributions
to any Multiemployer Plan.   19.32.5   There are no actions, suits or claims
pending against or involving an Employee Plan (other than routine claims for
benefits) or, to the knowledge of the Borrower, any member of the Group or any
ERISA Affiliate, threatened, which would reasonably be expected to be asserted
successfully against any Employee Plan and, if so asserted successfully, would
reasonably be expected either singly or in the aggregate to have a Material
Adverse Effect.   19.32.6   Each member of the Group and any ERISA Affiliate has
made all contributions to or under each such Employee Plan required by law
within the applicable time limits prescribed thereby, the terms of such Employee
Plan, or any contract or agreement requiring contributions to an Employee Plan
save where any failure to comply would not reasonably be expected to have a
Material Adverse Effect.   19.32.7   Neither any member of the Group nor any
ERISA Affiliate has ceased operations at a facility so as to become subject to
the provisions of Section 4062(e) of ERISA, withdrawn as a substantial employer
so as to become subject to the provisions of Section 4063 of ERISA, or ceased
making contributions to any Employee Plan subject to Section 4064(a) of ERISA to
which it made contributions.   19.32.8   Neither any member of the Group nor any
ERISA Affiliate has incurred or reasonably expects to incur any liability to
PBGC save for any liability for premiums due in the ordinary course or other
liability which would not reasonably be expected to have a Material Adverse
Effect.   19.32.9   No ERISA Event has occurred or is reasonably expected to
occur. None of the assets of the Group or any ERISA Affiliates is subject to a
lien under ERISA or Section 330 of the Code.

46



--------------------------------------------------------------------------------



 



19.33   Net Surplus       On the First Utilisation Date, the Consolidated Net
Surplus is, or will be, not less than US$213,000,000.   19.34   Federal Reserve
Obligations   19.34.1   No member of the Group is engaged nor will it engage
principally, or as one of its important activities, in the business of owning or
extending credit for the purpose of buying or carrying any Margin Stock.  
19.34.2   None of the proceeds of the Loans or other extensions of credit under
this Agreement will be used, directly or indirectly, for the purpose of buying
or carrying any Margin Stock, for the purpose of reducing or retiring any
Indebtedness that was originally incurred to buy or carry any Margin Stock or
for any other purpose which might cause all or any Loans or other extensions of
credit under this Agreement to be considered a purpose credit within the meaning
of Regulation U or Regulation X.   19.34.3   No member of the Group nor any
agent acting on its behalf has taken or will take any action which might cause
the Finance Documents to violate any regulation of the Board of Governors of the
Federal Reserve System of the United States.   19.35   Investment Companies    
  No member of the Group is an investment company or an affiliated person of an
investment company as such terms are defined in the Investment Company Act of
1940 of the United States (1940 Act) or otherwise subject to regulation under
the 1940 Act or subject to regulation under the Public Utility Holding Company
Act 2005, the Federal Power Act of 1935 of the United States or the 1940 Act or
any United States federal or state statute or regulation restricting or limiting
its ability to incur indebtedness excluding insurance regulations.   19.36  
Anti-Terrorism Laws   19.36.1   No member of the Group or, to the knowledge of
any of the Obligors, any of their Affiliates, is in violation of any laws
relating to terrorism or money laundering (Anti-Terrorism Laws), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(Executive Order), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.   19.36.2   No member of the Group or, to the knowledge of
any of the Obligors, any of their Affiliates, or their respective brokers or
other agents acting or benefiting in any capacity in connection with the
Facility, is any of the following:

  (a)   a person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;     (b)   a person or entity
owned or controlled by, or acting for or on behalf of, any person or entity that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order;     (c)   a person or entity with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism law;     (d)   a person or entity that commits, threatens or
conspires to commit or supports terrorism as defined in the Executive Order; or

47



--------------------------------------------------------------------------------



 



  (e)   a person or entity that is named as a specially designated national and
blocked person on the most current list published by the US Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list.

19.36.3   No member of the Group or, to the knowledge of any Obligor, any of its
brokers or other agents acting in any capacity in connection with the Facility
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.   19.37  
Times when representations made   19.37.1   All the representations and
warranties in this Clause 19 are made by each Original Obligor on the date of
this Agreement except for the representations and warranties set out in (a)
Clause 19.12 (No misleading information) which are deemed to be made by each
Obligor (i) with respect to the Information Memorandum on the date the
Information Memorandum is approved by the Borrower and (ii) with respect to the
Information Package, on the date of this Agreement, on the First Utilisation
Date and on any later date on which the Information Package (or part of it) is
released to an Arranger for distribution in connection with syndication and (b)
Clause 19.21 (Ownership) to the extent that it relates to ownership of any
member of the Target Group.   19.37.2   All the representations and warranties
in this Clause 19 are deemed to be made by each Obligor on the First Utilisation
Date other than Clauses 19.12.8 to 19.12.9 (No misleading information).  
19.37.3   The representations and warranties in Clauses 19.12.1 to 19.12.7 (No
misleading information) are also deemed to be made by each Obligor on the
Syndication Date.   19.37.4   The Repeating Representations are deemed to be
made by each Obligor on the date of each Utilisation Request, on each
Utilisation Date and on the first day of each Interest Period (except that those
contained in Clauses 19.13.1 to 19.13.4 (Original Financial Statements) will
cease to be so made once subsequent financial statements have been delivered
under this Agreement).   19.37.5   All the representations and warranties in
this Clause 19 except Clause 19.12 (No misleading information), Clause 19.24
(Group Structure Chart), Clause 19.27 (Acquisition Documents, Disclosures and
other Documents) and Clause 19.31 (Holding Company) are deemed to be made by
each Additional Obligor on the day on which it becomes (or it is proposed that
it becomes) an Additional Obligor.   19.37.6   Each representation or warranty
deemed to be made after the date of this Agreement shall be deemed to be made by
reference to the facts and circumstances existing at the date the representation
or warranty is deemed to be made.   19.37.7   Notwithstanding anything to the
contrary contained in this Agreement and any Finance Document, including without
limitation Sections 19.4(a) (Non-conflict with other obligations), 19.5.1 (Power
and Authority), 19.6.1(a) (Validity and admissibility in evidence), 19.9 (No
filing or stamp taxes), 19.30.1 (No adverse consequences) and 22.1
(Authorisations), with respect to the performance by any

48



--------------------------------------------------------------------------------



 



Obligor in connection with the exercise of certain rights and remedies under the
Transaction Security Documents, notice, consents or approvals may be required
under the Insurance Code.

20   Information Undertakings   20.1   General       The undertakings in this
Clause 20 remain in force from the date of this Agreement for so long as any
amount is outstanding under the Finance Documents or any Commitment is in force.
      In this Clause 20:

  (a)   Annual Financial Statements: means the financial statements for a
Financial Year delivered pursuant to Clause 20.2 (Financial statements).     (b)
  Quarterly Financial Statements: means the financial statements for a Financial
Quarter delivered pursuant to Clause 20.2 (Financial statements).

20.2   Financial statements   20.2.1   The Borrower shall deliver to the Agent
in sufficient copies for all the Lenders:

  (a)    

  (i)   as soon as they are available, but in any event within 150 days after
the end of each of its Financial Years:     (A)   the audited consolidated
financial statements of the Borrower for that Financial Year: and     (B)   the
audited statutory financial statement of each Regulated Insurance Entity for
that Financial Year; and     (ii)   as soon as they are available, but in any
event within 60 days after the end of the Financial Year, the unaudited
statutory annual financial statement of each Regulated Insurance Entity for that
Financial Year;

  (b)   as soon as they are available, but in any event within 45 days after the
end of each Financial Quarter of each of its Financial Years (excluding the
quarter ended December 31, which shall be governed by Section 20.2.1(a) above),
the unaudited consolidated Quarterly Financial Statement of the Borrower and the
unaudited statutory Quarterly Financial Statement of each Regulated Insurance
Entity for that Financial Quarter, to include:

  (i)   (in the case of the Borrower only) details of all Disposal Proceeds as
defined in Clause 8.2 (Disposal, Insurance, Acquisition Proceeds and Target
Distributions);     (ii)   (in the case of the Borrower only) details of all
surpluses in any fund or funds of each member of the Group which is an insurance
company;     (iii)   (in the case of the Borrower only) a summary of cash
realisations of each of the Target Group;     (iv)   (in the case of the
Borrower only) details of the proceeds of the cash realisations of each of the
Target Group;

49



--------------------------------------------------------------------------------



 



  (v)   a discussion of major incurred claims movements with appropriate
narrative;

  (c)   as soon as it is available but in any event within 30 days after the
start of each of its Financial Years, an updated forecast of cashflows for the
Group for that Financial Year in the same form as the Forecast Cash Flows;    
(d)   as soon as they are available, but in any event within 45 days after the
end of each Financial Quarter of each of its Financial Years:

  (i)   a written breakdown of all reinsurance and retrocession balances of the
Group at the end of that Financial Quarter including details of the counterparty
from whom such balances are owed, an ageing of such balances, and details of any
movements in any receivables and recoveries made during such period; and    
(ii)   details of any bad debt or other provisions held by the Group at the end
of that Financial Quarter including details of changes made in relation to such
bad debts or other provisions together with the reasons for such provisions
being made.

  (e)   As soon as it is available but in any event within 30 days after the
start of each of its Financial Years an actuarial review (including a study of
actual reserves) conducted by a duly qualified actuarial company in respect of
the Target Group.

20.3   Provision and contents of Compliance Certificate   20.3.1   The Borrower
shall supply a Compliance Certificate to the Agent with each set of its audited
consolidated Annual Financial Statements and each set of its consolidated
Quarterly Financial Statements.   20.3.2   The Compliance Certificate shall,
amongst other things, set out (in reasonable detail) computations as to
compliance with Clause 21 (Financial Covenants) including confirmation that the
Borrower is in compliance with Clause 21.2.1(c) (Requisite Rating).   20.3.3  
Each Compliance Certificate shall be signed by two directors one of whom must be
the Chief Financial Officer of the Group and, if required to be delivered with
the consolidated Annual Financial Statements of the Borrower, shall be reported
on by the Borrower’s Auditors in the form agreed by the Borrower and the
Majority Lenders.   20.4   Requirements as to financial statements   20.4.1  
The Borrower shall procure that each set of Annual Financial Statements and
Quarterly Financial Statements includes a balance sheet, profit and loss account
and cashflow statement as required by SAP in the case of each Regulated
Insurance Entity and GAAP in the case of the Borrower. In addition the Borrower
shall procure that:

  (a)   each set of Annual Financial Statements shall be audited by the
Auditors;     (b)   each set of Quarterly Financial Statements of the Borrower
includes:

  (i)   a cashflow forecast in respect of the Group relating to the twelve month
period commencing at the end of the relevant Financial Quarter; and

50



--------------------------------------------------------------------------------



 



  (ii)   a statement by the directors of the Borrower commenting on the
performance of the Group for the quarter to which the financial statements
relate and the Financial Year to date and any material developments or material
proposals affecting the Group or its business.

20.4.2   Each set of financial statements delivered pursuant to Clause 20.2
(Financial Statements):

  (a)   shall be certified by the Chief Financial Officer of the Borrower as
giving a true and fair view of (in the case of Annual Financial Statements for
any Financial Year), or fairly representing (in other cases), the financial
condition and operations of the relevant person or persons covered by those
financial statements as at the date as at which those financial statements were
drawn up and, in the case of the Annual Financial Statements, shall be
accompanied by any letter addressed to the management of the relevant company by
the Auditors and accompanying those Annual Financial Statements;     (b)   in
the case of consolidated financial statements of the Borrower, shall be
accompanied by a statement by the Chief Financial Officer of the Borrower
comparing actual performance for the period to which the financial statements
relate to the actual performance for the corresponding period in the preceding
Financial Year of the Group; and     (c)   shall be prepared using the
Accounting Principles, accounting practices and financial reference periods
consistent with those applied in the preparation of the Original Financial
Statements of the Obligor or other member of the Group concerned, unless, in
relation to any set of financial statements, the Borrower notifies the Agent
that there has been a change in the Accounting Principles or the accounting
practices and its Auditors (or, if appropriate, the Auditors of the Obligor)
deliver to the Agent:

  (i)   a description of any change necessary for those financial statements to
reflect the Accounting Principles or accounting practices upon which the
Original Financial Statements of the Obligor or other member of the Group
concerned were prepared; and     (ii)   sufficient information, in form and
substance as may be reasonably required by the Agent, to enable the Lenders to
determine whether Clause 21 (Financial Covenants) has been complied with and to
make an accurate comparison between the financial position indicated in those
financial statements and the Original Financial Statements of the Obligor or
other member of the Group concerned.

  (d)   Any reference in this Agreement to any financial statements shall be
construed as a reference to those financial statements as adjusted to reflect
the basis upon which the Original Financial Statements were prepared.

20.4.3   If the Agent receives a report from the Borrower’s Auditors pursuant to
Clause 20.4.2(c) above, the Majority Lenders (in consultation with the Borrower
and the Auditors) may require such changes to the covenants set out in Clause 21
(Financial Covenants) as are necessary solely to reflect the changes notified to
them.

51



--------------------------------------------------------------------------------



 



20.4.4   If the Agent wishes to discuss the financial position of any member of
the Group with the Auditors, the Agent may notify the Borrower, stating the
questions or issues which the Agent wishes to discuss with the Auditors. In this
event, the Borrower must ensure that the Auditors are authorised (at the expense
of the Borrower):

  (a)   to discuss the financial position of each member of the Group with the
Agent on request from the Agent;     (b)   to verify any financial information
required by the Finance Documents to be provided to the Agent;     (c)   to
disclose to the Agent for the Finance Parties any information which the Agent
may reasonably request; and     (d)   to verify any figures required to
calculate the financial covenants in Clause 21 (Financial covenants) or the
Margin.

20.5   Presentations       Once in every Financial Year, or more frequently if
requested to do so by the Agent if a Lender reasonably suspects a Default is
continuing or may have occurred or may occur, at least two directors of the
Borrower (one of whom shall be the Chief Financial Officer of the Borrower) must
give a presentation to the Finance Parties in London about the on-going business
and financial performance of the Group.   20.6   Year-end   20.6.1   The
Borrower shall procure that the end of each Financial Year of each member of the
Group falls on 31 December.   20.6.2   The Borrower shall procure that each
quarterly accounting period and each Financial Quarter of each member of the
Group ends on a Quarter Date.   20.7   Information: miscellaneous       The
Borrower shall supply to the Agent (in sufficient copies for all the Lenders, if
the Agent so requests):

  (a)   within 30 days after submission to the relevant governmental on
regulatory authority, all returns required to be prepared by any member of the
Group in accordance with any applicable law, rule, regulation or direction of
the Bermuda Monetary Authority, the SEC or any other Governmental Authority;    
(b)   at the same time as they are dispatched, copies of all documents
dispatched by the Borrower to its shareholders generally (or any class of them)
or dispatched by the Borrower or any Obligors to its creditors generally (or any
class of them) (excluding documents provided to persons insured under policies
or contracts of insurance or reinsurance written or assumed in the ordinary
course of business by any of the Regulated Insurance Entities);     (c)  
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group (excluding those relating to policies or contracts of
insurance or reinsurance written or assumed in the ordinary course of business
by any of the Regulated Insurance Entities), and which, if adversely determined
would involve a liability, or a potential or alleged liability, exceeding
£100,000 (or its equivalent in other currencies);

52



--------------------------------------------------------------------------------



 



  (d)   promptly upon becoming aware of the relevant claim, the details of any
claim which is current, threatened or pending against the Vendor or any other
person in respect of the Acquisition Documents and details of any disposal or
insurance claim which will require a prepayment under Clause 8.2 (Disposal,
Insurance, Acquisition Proceeds and Target Distributions);     (e)   promptly,
such information as the Security Agent may reasonably require about the Charged
Property and compliance of the Obligors with the terms of any Transaction
Security Documents; and     (f)   promptly on request, such further information
regarding the financial condition, assets and operations of the Group and/or any
member of the Group (including any requested amplification or explanation of any
item in the financial statements, budgets or other material provided by any
Obligor under this Agreement and an up to date copy of its shareholders’
register (or equivalent in its jurisdiction of incorporation)) as any Finance
Party through the Agent may reasonably request.

20.8   Notification of default   20.8.1   Each Obligor shall notify the Agent of
any Default (and the steps, if any, being taken to remedy it) promptly upon
becoming aware of its occurrence (unless that Obligor is aware that a
notification has already been provided by another Obligor).   20.8.2   Promptly
upon a request by the Agent, the Borrower shall supply to the Agent a
certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).   20.9
  “Know your customer” checks   20.9.1   If:

  (a)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;     (b)   any change in the status of an Obligor or the
composition of the shareholders of an Obligor after the date of this Agreement;
or     (c)   a proposed assignment or transfer by a Lender of any of its rights
and/or obligations under this Agreement to a party that is not a Lender prior to
such assignment or transfer,     (d)   obliges the Agent or any Lender (or, in
the case of Clause 20.9.1(c) above, any prospective new Lender) to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, each Obligor shall
(and the Borrower shall ensure that each Obligor shall) promptly upon the
request of the Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Agent (for
itself or on behalf of any Lender) or any Lender (for itself or, in the case of
the event described in Clause 20.9.1(c) above, on behalf of any prospective new
Lender) in order for the Agent, such Lender or, in the case of the event
described in Clause 20.9.1(c) above, any prospective new Lender to carry out and
be satisfied with the results of all necessary “know your customer” or other
checks in relation to any relevant person pursuant to the transactions
contemplated in the Finance Documents.

53



--------------------------------------------------------------------------------



 



20.9.2   Each Lender shall promptly upon the request of the Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied with the results of all necessary “know your customer” or other checks
on Lenders or prospective new Lenders pursuant to the transactions contemplated
in the Finance Documents.   20.9.3   The Borrower shall, by not less than 10
Business Days’ prior written notice to the Agent, notify the Agent (which shall
promptly notify the Lenders) of its intention to request that one of its
Subsidiaries becomes an Additional Obligor pursuant to Clause 25 (Changes to the
Obligors).   20.9.4   Following the giving of any notice pursuant to Clause
20.9.3 above, if the accession of such Additional Obligor obliges the Agent or
any Lender to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Borrower shall promptly upon the request of the Agent or
any Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself or on behalf of any
Lender) or any Lender (for itself or on behalf of any prospective new Lender) in
order for the Agent, or such Lender or any prospective new Lender to carry out
and be satisfied it has complied with all necessary “know your customer” or
other checks in relation to any relevant person pursuant to the accession of
such Subsidiary to this Agreement as an Additional Obligor.   20.10  
ERISA-Related Information       The Borrower shall supply to the Agent (in
sufficient copies for all the Lenders, if the Agent so requests):

  (a)   promptly and in any event within fifteen days after any member of the
Group or any ERISA Affiliate files a Schedule B (or such other schedule as
contains actuarial information) to IRS Form 5500 in respect of an Employee Plan
with Unfunded Pension Liabilities, a copy of such IRS Form 5500 (including the
Schedule B);     (b)   promptly and in any event within thirty days after any
member of the Group or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred, the written statement of the Chief Financial Officer
of such member of the Group or ERISA Affiliate, as applicable, describing such
ERISA Event and the action, if any, which it proposes to take with respect to
such ERISA Event and a copy of any notice filed with the PBGC or the IRS
pertaining to such ERISA Event; providing that, in the case of ERISA Events
under paragraph (d) of its definition, the 30 (thirty) day period set forth
above shall be a 10 (ten) day period, and, in the case of ERISA Events under
paragraph (b) of its definition, in no event shall notice be given later than
the occurrence of the ERISA Event; and     (c)   promptly, and in any event
within thirty days, after becoming aware that there has been (A) a material
increase in Unfunded Pension Liabilities; (B) the existence of potential
withdrawal liability under Section 4201 of ERISA, if the Borrower and its ERISA
Affiliates were to completely or partially withdraw from all Multiemployer
Plans; (C) the adoption of, or the commencement of contributions to, any
Employee Plan subject to Section 412 of the Code by any member of the Group or
any ERISA Affiliate; or (D) the adoption of any amendment to an Employee Plan
subject to Section 412 of the Code which results in a material increase in
contribution obligations of any Obligor, the

54



--------------------------------------------------------------------------------



 



      detailed written description of such Employee Plan from the Chief
Financial Officer of each affected member of the Group or ERISA Affiliate, as
applicable.

20.11   Tax Documentation       Any non-US Lender that is entitled to an
exemption from or reduction of withholding tax under United States law, or any
treaty to which the United States is a party, with respect to payments hereunder
or under any other Finance Document shall deliver to the Borrower (with a copy
to the Agent), at the time or times reasonably requested by the Borrower or the
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by the
Borrower or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Agent as will
enable the Borrower or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.      
Without limiting the generality of the foregoing, any non-US Lender shall use
its reasonable endeavours to deliver to the Borrower and the Agent (in such
number of copies as shall be reasonably requested by the recipient) the
following:

  (a)   on or prior to the date on which such non-US Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Agent, but only if such non-US Lender is legally
entitled to do so), whichever of the following is applicable:

  (i)   duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;     (ii)   duly completed copies of Internal Revenue Service
Form W-8ECI;     (iii)   in the case of a non-U.S. Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such non-US Lender is not (A) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN; or    
(iv)   any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made; and

  (b)   for payments made after 31 December 2012, by the later of (a) the date
on which a non-U.S. Lender becomes a Lender hereunder or (b) 30 days prior to
the date on which a payment after December 31, 2012 to such non-U.S. Lender is
due, evidence of such non-US Lender’s agreement with the Secretary of the
Treasury pursuant to Section 1471(b) of the Internal

55



--------------------------------------------------------------------------------



 



      Revenue Code, or, in the case of a non-US Lender that is a non-financial
foreign entity under Section 1472 of the Internal Revenue Code, (a) a
certification that such non-US Lender does not have any substantial United
States owners or (b) the name, address and TIN of each substantial United States
owner of the non-US Lender. For purposes of the preceding sentence, “substantial
United States owners” shall have the meaning set forth in Section 1473(2) of the
Internal Revenue Code.

21   Financial Covenants   21.1   Financial definitions       In this Clause 21:

  (a)   Actual Statutory Surplus means, at any time, the surplus figure on Line
35 of Page 3 of the most recent financial statements of the relevant member of
the Group delivered pursuant to Clause 20.2 (Financial statements) and
determined in accordance with SAP. References to amounts on particular lines and
pages of the financial statements are based on the format promulgated by the
Authority for the Original Financial Statements. If such format is changed in
future years so that different information is contained in such items or they no
longer exist, it is understood that the reference is to information consistent
with that reported in the referenced item in the Original Financial Statements
of that entity.     (b)   Consolidated Net Surplus means, at any time, the
aggregate Actual Statutory Surplus of the relevant member of the Group based on
the most recent Annual Financial Statements delivered pursuant to Clause 20.2
(Financial statements).     (c)   Facility Debt: means on the last day of the
Relevant Period, the aggregate of the Group’s consolidated Financial
Indebtedness in respect of the Facility.     (d)   Financial Quarter: means the
period commencing on the day after one Quarter Date and ending on the next
Quarter Date.     (e)   Financial Year: means each period of twelve months
ending on 31 December.     (f)   Net Surplus Cover: means the ratio of
Consolidated Net Surplus to Facility Debt.     (g)   Quarter Date: means each of
31 March, 30 June, 30 September and 31 December.     (h)   Regulatory Cover:
means, with respect to any Regulated Insurance Entity, the ratio of Actual
Statutory Surplus to the Authorised Control Level Risk Based Capital (as defined
by the NAIC) of such Regulated Insurance Entity.     (i)   Relevant Period:
means each period of twelve months (or, if shorter, the period from the date of
this Agreement) ending on each Quarter Date.

21.2   Financial condition   21.2.1   The Borrower shall ensure that:

  (a)   Regulatory Cover: Regulatory Cover of the Target and each Regulated
Insurance Entity shall at all times exceed 1.1:1;

56



--------------------------------------------------------------------------------



 



  (b)   Minimum Net Surplus Cover: Net Surplus Cover shall not at any time be
less than 2:1; and     (c)   Requisite Rating:

  (i)   the short term rating and/or long term rating of fixed income
investments held by the Target Group:

  (a)   shall have a rating of not less than BBB- from the Rating Agency and no
more than 20% of the total value of such investments shall have a rating of BBB
or below from the Rating Agency;     (b)   shall at all times have a minimum
weighted average rating of at least AA from the Rating Agency;

  (ii)   the maximum duration in the cash and fixed income portfolios held by
the Target Group shall be no greater than five years; and     (iii)   no more
than 12.5% of the total value of investments of the Target Group shall be held
in investments that are not cash or fixed income investments.

21.3   Financial testing   21.3.1   The financial covenants set out in Clauses
21.2.1(a) (Regulatory cover) and 21.2.1(b) (Minimum Net Surplus Cover) shall be
calculated in accordance with the Accounting Principles and tested first by
reference to the Quarterly Financial Statements and where available, by
reference to the Annual Financial Statements (each delivered in accordance with
Clause 20.2 (Financial Statements) and each Compliance Certificate delivered
pursuant to Clause 20.3 (Provision and contents of Compliance Certificate)).  
21.3.2   No item shall be deducted or credited more than once in any
calculation.   21.3.3   Where an amount in any financial statement or Compliance
Certificate is not denominated in US Dollars, it shall be converted into US
Dollars at the rate specified in the financial statements so long as such rate
has been set in accordance with the Accounting Principles.   21.3.4   The
financial covenants in Clauses 21.2.1(a) (Regulatory Cover) and 21.2.1(b)
(Minimum Net Surplus Cover) of Clause 21.2 (Financial condition) shall apply on
a continuing basis but shall be tested on each Quarter Date commencing with the
30 June 2011 Quarter Date.   21.4   Equity cure- Regulatory Cover   21.4.1   No
Event of Default under Clause 23.2 (Financial Covenants and other obligations)
in relation to Clauses 21.2.1(a) (Regulatory Cover) will occur if:

  (a)   the proceeds of an additional contributed surplus or any Permitted Share
Issue permitted by paragraph (b) of the definition of that term (which are
designated in writing by the Borrower to the Agent as being provided for the
purpose of this Clause 21.4 (Equity cure- Regulatory Cover)) and/or any debt
(subordinated on terms approved by the Agent acting reasonably) (in each case
the New Regulatory Investment) is invested in the relevant Regulated Insurance
Entity within 5 Business Days of the date on which the Borrower becomes aware of
a breach of Clause 21.2.1(a) (Regulatory Cover).

57



--------------------------------------------------------------------------------



 



  (b)   promptly following receipt by the relevant Regulated Insurance Entity of
the proceeds of such New Regulatory Investment (and in any event prior to the
expiry of such 5 Business Day period), a certificate signed by the finance
director of the Borrower is delivered to the Agent confirming that on
recalculating the Regulatory Cover financial covenant set out in Clause
21.2.1(a) (Regulatory Cover) would be complied with and attaching reasonable
details of such calculations.

21.5   Equity cure- Net Surplus Cover       No Event of Default under Clause
23.2 (Financial Covenants and other obligations) in relation to Clauses
21.2.1(b) (Minimum Net Surplus Cover) will occur if:

  (a)   the proceeds of an additional contributed surplus or any Permitted Share
Issue permitted by paragraph (b) of the definition of that term (which are
designated in writing by the Borrower to the Agent as being provided for the
purpose of this Clause 21.5) and/or any debt (subordinated on terms approved by
the Agent acting reasonably) (in each case the New Investment) is invested in
the Borrower within 5 Business Days of the date on which the Borrower becomes
aware of a breach of Clause 21.2.1(b) (Minimum Net Surplus Cover).     (b)  
promptly following receipt by the Borrower of the proceeds of such New
Investment (and in any event prior to the expiry of such 5 Business Day period),
a certificate signed by the finance director of the Borrower is delivered to the
Agent confirming that on recalculating the financial covenant set out in Clause
21.2.1(b) (Minimum Net Surplus Cover) for the period (and for these purposes the
amount of the New Investment shall be included in calculating Consolidated Net
Surplus) in respect of which the breach arose, and on the basis that the New
Investment is deemed to have been made immediately prior to the relevant Quarter
Date, such financial covenant would be complied with (and such certificate shall
attach reasonable details of such calculations).

    No more than two New Investments may be made until the Termination Date and
no two New Investments may be made in consecutive Financial Quarters.   22  
General Undertakings       The undertakings in this Clause 22 remain in force
from the date of this Agreement for so long as any amount is outstanding under
the Finance Documents or any Commitment is in force.   22.1   Authorisations    
  Each Obligor shall (and the Borrower shall ensure that each member of the
Group will) promptly:

  (a)   obtain, comply with and do all that is necessary to maintain in full
force and effect; and     (b)   supply certified copies to the Agent of,

    any Authorisation required under any law or regulation of a Relevant
Jurisdiction to enable it to: (i) perform its obligations under the Finance
Documents and the Acquisition Documents; (ii) ensure the legality, validity,
enforceability or admissibility in evidence of any Finance Document or
Acquisition Document; and (iii) carry on its business (including, without
limitation, to transact insurance and

58



--------------------------------------------------------------------------------



 



    reinsurance business) where failure to do so has or is reasonably likely to
have a Material Adverse Effect.   22.2   Compliance with laws       Each Obligor
shall (and the Borrower shall ensure that each member of the Group will) comply
in all respects with all federal and local laws, rules and regulations
(including, without limitation, the establishment of all insurance reserves
required to be established under SAP and applicable laws restricting the
investments of each member of the Group) to which it may be subject, if failure
so to comply has or is reasonably likely to have a Material Adverse Effect.  
22.3   Taxation   22.3.1   Each Obligor shall (and the Borrower shall ensure
that each member of the Group will) pay and discharge all Taxes imposed upon it
or its assets within the time period allowed without incurring penalties unless
and only to the extent that:

  (a)   such payment is being contested in good faith;     (b)   adequate
reserves are being maintained for those Taxes and the costs required to contest
them have been disclosed in its latest financial statements delivered to the
Agent under Clause 20.2.1(a) (Financial statements); and     (c)   such payment
can be lawfully withheld and failure to pay those Taxes does not have or is not
reasonably likely to have a Material Adverse Effect.

22.3.2   No member of the Group may change its residence for Tax purposes in a
way that would adversely affect the Tax treatment of such member’s payments to
any Finance Party under this Agreement.   22.4   Merger       Other than in the
case of a Permitted Transaction which is referred to in paragraph (a) of the
definition of that term, no Obligor shall (and the Borrower shall ensure that no
other member of the Group will) enter into (or agree to enter into) any
amalgamation, demerger, merger, consolidation or corporate reconstruction other
than any solvent liquidation or reorganisation.   22.5   Change of business    
  The Borrower shall procure that no substantial change is made to the general
nature of the business of the Borrower or the Group taken as a whole from that
carried on by the Target Group at the date of this Agreement.   22.6  
Acquisitions       Other than in the case of a Permitted Transaction, which is
referred to in paragraph (a) or (c) of the definition of that term, or the
Acquisition no Obligor shall (and the Borrower shall ensure that no other member
of the Group will):

  (a)   acquire a company or any shares or securities or a business or
undertaking (or, in each case, any interest in any of them); or     (b)  
incorporate a company.

22.7   Joint ventures       No Obligor shall (and the Borrower shall ensure that
no member of the Group will):

59



--------------------------------------------------------------------------------



 



  (a)   enter into, invest in or acquire (or agree to acquire) any shares,
stocks, securities or other interest in any Joint Venture; or     (b)   transfer
any assets or lend to or guarantee or give an indemnity for or give Security for
the obligations of a Joint Venture or maintain the solvency of or provide
working capital to any Joint Venture (or agree to do any of the foregoing).

22.8   Holding Companies       The Borrower shall not trade, carry on any
business, own any assets or incur any liabilities except for:

  (a)   the provision of administrative services (excluding treasury services)
to other members of the Group of a type customarily provided by a holding
company to its Subsidiaries;     (b)   ownership of shares in its Subsidiaries,
intra-Group debit balances, intra-Group credit balances and other credit
balances in bank accounts, cash and Cash Equivalent Investments but only if
those shares, credit balances, cash and Cash Equivalent Investments are subject
to the Transaction Security; or     (c)   any liabilities under the Transaction
Documents to which it is a party and professional fees and administration costs
in the ordinary course of business as a holding company,

    and this Clause 22.8 shall prevail if but for this Clause a transaction
would otherwise be a Permitted Disposal, Permitted Financial Indebtedness, a
Permitted Guarantee, a Permitted Loan, Permitted Security or a Permitted
Transaction or be permitted by Clause 22.27 (Intra-Group Transactions).   22.9  
Preservation of assets       Each Obligor shall (and the Borrower shall ensure
that each member of the Group will) maintain in good working order and condition
(ordinary wear and tear excepted) all of its assets necessary or desirable in
the conduct of its business if failure to do so has or is reasonably likely to
have a Material Adverse Effect.   22.10   Pari passu ranking       Each Obligor
shall ensure that at all times any unsecured and unsubordinated claims of a
Finance Party against it under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors except
those creditors whose claims are mandatorily preferred by laws of general
application to companies.   22.11   Acquisition Documents   22.11.1   The
Borrower shall promptly pay all amounts payable to the Vendor under the
Acquisition Documents as and when they become due (except to the extent that any
such amounts are being contested in good faith by a member of the Group and
where adequate reserves are set aside for any such payment).   22.11.2   The
Borrower shall (and will procure that each relevant member of the Group will),
take all reasonable and practical steps to preserve and enforce its rights (or
the rights of any other member of the Group) and pursue any claims and remedies
arising under any Acquisition Documents.

60



--------------------------------------------------------------------------------



 



22.11.3   No Obligor shall (and the Borrower shall procure that no relevant
member of the Group will) amend, vary, novate, supplement, supercede, waive or
terminate any term of an Acquisition Document without the prior written consent
of the Agent (such consent not to be unreasonably withheld or delayed)   22.12  
Negative pledge   22.12.1   Except as permitted under Clause 22.12.2 below:

  (a)   No Obligor shall (and the Borrower shall ensure that no other member of
the Group will) create or permit to subsist any Security over any of its assets.
    (b)   No Obligor shall (and the Borrower shall ensure that no other member
of the Group will) sell, transfer or otherwise dispose of any of its
receivables.     (c)   No Obligor shall (and the Borrower shall ensure that no
other member of the Group will):

  (i)   sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by any other member of the
Group;     (ii)   enter into any arrangement under which money or the benefit of
a bank or other account may be applied, set-off or made subject to a combination
of accounts; or     (iii)   enter into any other preferential arrangement having
a similar effect,

      in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset. A transaction referred to in this paragraph (c) is
termed Quasi-Security.

22.12.2   Clause 22.12.1 above does not apply to any Security or (as the case
may be) Quasi-Security, which is:

  (i)   Permitted Security; or     (ii)   given under the Finance Documents

22.13   Disposals   22.13.1   Except as permitted under Clause 22.13.2 below, no
Obligor shall (and the Borrower shall ensure that no member of the Group will)
enter into a single transaction or a series of transactions (whether related or
not) and whether voluntary or involuntary to sell, lease, transfer, licence or
otherwise dispose of any asset.   22.13.2   Clause 22.13.1 above does not apply
to any sale, lease, transfer or other disposal which is:

  (a)   a Permitted Disposal; or     (b)   a Permitted Transaction which is
referred to in paragraph (a) of the definition of that term.

61



--------------------------------------------------------------------------------



 



22.14   Arm’s length basis   22.14.1   Except as permitted by Clause 22.14.2
below, no Obligor shall (and the Borrower shall ensure no member of the Group
will) enter into any transaction with any person except on bona fide arm’s
length terms.   22.14.2   The following transactions shall not be a breach of
Clause 22.14.1:

  (a)   intra-Group transactions permitted under Clause 22.27 (Intra-Group
transactions);     (b)   fees, costs and expenses payable under the Transaction
Documents in the amounts set out in the Transaction Documents delivered to the
Agent under Clause 4.1 (Initial conditions precedent) or agreed by the Agent;
and     (c)   the provision of administrative services by an Affiliate of the
Borrower to any Obligor (at the date of this Agreement the Borrower contemplates
the Affiliate will be Enstar (US), Inc.) provided that any payments under such
transactions shall remain subject to the restrictions in Clause 22.17.1
(Dividends and share redemption).

22.15   Loans or credit   22.15.1   Except as permitted under Clause 22.15.2
below, no Obligor shall (and the Borrower shall ensure that no member of the
Group will) be a creditor in respect of any Financial Indebtedness.   22.15.2  
Clause 22.15.1 above does not apply to:

  (a)   a Permitted Loan (which is consistent with Clause 22.8 (Holding
Companies)); or     (b)   a Permitted Transaction which is referred to in
paragraph (a) of the definition of that term; or     (c)   a Permitted
Distribution.

22.16   No Guarantees or indemnities   22.16.1   Except as permitted under
Clause 22.16.2 below, no Obligor shall (and the Borrower shall ensure that no
member of the Group will) incur or allow to remain outstanding any guarantee,
bond or indemnity in respect of any obligation of any person.   22.16.2   Clause
22.16.1 above does not apply to a guarantee, bond or indemnity which is:

  (a)   a Permitted Guarantee (which is consistent with Clause 22.8 (Holding
Companies);     (b)   a Permitted Transaction which is referred to in paragraph
(a) of the definition of that term; or     (c)   a policy or contract of
insurance or reinsurance written or assumed in the ordinary course of business
by any of the Regulated Insurance Entities.

22.17   Dividends and share redemption   22.17.1   Except as permitted under
22.18.2 below, the Borrower shall not (and will ensure that no other member of
the Group will):

62



--------------------------------------------------------------------------------



 



  (a)   declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital) or any additional paid in capital;     (b)   repay or distribute
any dividend or share premium reserve;     (c)   pay or allow any member of the
Group to pay any management, advisory or other fee to or to the order of any of
the shareholders of the Borrower; or     (d)   redeem, repurchase, defease,
retire, reduce, cancel or repay any of its share capital or resolve to do so.

22.17.2   Clause 22.17.1 above does not apply to:

  (a)   a Permitted Distribution;     (b)   a Permitted Payment; or     (c)   a
Permitted Transaction which is referred to in paragraph (a) of the definition of
that term.

22.18   Financial Indebtedness   22.18.1   Except as permitted under Clause
22.18.2 below, no Obligor shall (and the Borrower shall ensure that no member of
the Group will) incur or allow to remain outstanding any Financial Indebtedness.
  22.18.2   Clause 22.18.1 above does not apply to Financial Indebtedness which
is:

  (a)   Permitted Financial Indebtedness; or     (b)   contemplated by paragraph
(a) of the definition of Permitted Transaction.

22.19   Share capital       No Obligor shall (and the Borrower shall ensure no
member of the Group will) issue any shares except pursuant to a Permitted Share
Issue.   22.20   Compliance with ERISA       No Obligor shall:

  (a)   allow, or permit any of its ERISA Affiliates to allow, (i) any Employee
Plan with respect to which any member of the Group or any of its ERISA
Affiliates may have any liability to terminate, (ii) any member of the Group or
ERISA Affiliates to withdraw from any Employee Plan or Multiemployer Plan,
(iii) any ERISA Event to occur with respect to any Employee Plan, or (iv) any
failure to meet the minimum funding standard (within the meaning of Section 302
of ERISA and Section 412 of the Code), whether or not waived, with respect to
any of its Employee Plans; to the extent that any of the events described in
(i), (ii), (iii) or (iv), singly or in the aggregate, would be reasonably likely
to have a Material Adverse Effect;     (b)   allow, or permit any of its ERISA
Affiliates to allow an Unfunded Pension Liability to the extent that such
Unfunded Pension Liability would be reasonably expected to result in material
liability; or     (c)   fail, or permit any of its ERISA Affiliates to fail, to
comply in any material respect with ERISA or the related provisions of the Code,
if any such non-

63



--------------------------------------------------------------------------------



 



      compliance, singly or in the aggregate, would be reasonably likely to have
a Material Adverse Effect.

22.21   Access       Each Obligor shall, and the Borrower shall ensure that each
member of the Group will (not more than once in every Financial Year unless the
Agent reasonably suspects a Default is continuing or may occur), permit the
Agent and/or the Security Agent and/or accountants or other professional
advisers and contractors of the Agent or Security Agent free access at all
reasonable times and on reasonable notice at the risk and cost of the Obligor to
(a) the premises, assets, books, accounts and records of each member of the
Group and (b) meet and discuss matters with Richard Harris and David Rocke.  
22.22   Intellectual Property   22.22.1   Each Obligor shall and the Borrower
shall procure that each member of the Group will:

  (a)   preserve and maintain the subsistence and validity of the Intellectual
Property necessary for its business;     (b)   use reasonable endeavours
(including the institution of legal proceedings) to prevent any infringement in
any material respect of the Intellectual Property;     (c)   promptly notify the
Agent if it becomes aware of any infringement or challenge to the validity,
enforceability or ownership of any Intellectual Property and supply the Security
Agent with all information relating to it which is reasonably requested by the
Agent;     (d)   make registrations and pay all registration fees and taxes
necessary to maintain the Intellectual Property in full force and effect and
record its interest in that Intellectual Property;     (e)   not use or permit
the Intellectual Property to be used in a way or take any step or omit to take
any step in respect of that Intellectual Property which may materially and
adversely affect the existence or value of that Intellectual Property or imperil
the right of any member of the Group to use such property; and     (f)   not
discontinue the use of the Specified Intellectual Property (as defined in any
Transaction Security Document),

    where failure to do so in the case of Clause 22.22.1(a) and 22.22.1(b)
above, or, in the case of Clauses 22.22.1(d) and 22.22.1(e) above, such use,
permission to use, omission or discontinuation is reasonably likely to have a
Material Adverse Effect — wording to be discussed.   22.22.2   Failure to comply
with any part of Clause 22.22.1 above shall not be a breach of Clause 22.22.1 to
the extent that any dealing with Intellectual Property which would otherwise be
a breach of Clause 22.22.1 is contemplated by paragraph (a) of the definition of
Permitted Transaction.   22.23   Amendments       No Obligor shall (and the
Borrower shall ensure that no other Obligor or member of the Group will) amend,
vary, novate, supplement, supersede, waive or terminate any term of a
Transaction Document or any other document delivered to the Agent pursuant to
Clause 4.1 (Initial conditions precedent) or Clause 25 (Changes to the

64



--------------------------------------------------------------------------------



 



    Obligors) or enter into any agreement with any shareholders of the Borrower
except in writing:

  (a)   in accordance with the provisions of Clause 35 (Amendments and Waivers)
or the Subordination Deed; or     (b)   prior to the First Utilisation Date,
with the prior written consent of the Original Lenders; or     (c)   after the
First Utilisation Date, in a way which:

  (i)   could not reasonably be expected to materially and adversely affect the
interests of the Lenders or the ranking and/or subordination arrangements
provided for in the Subordination Deed; and     (ii)   would not change the
date, amount or method of payment of the dividends on the Borrower’s shares.

    The Borrower shall promptly supply to the Agent a copy of any document
relating to any of the matters referred to in paragraphs (a) to (c) above.  
22.24   Financial assistance       Each Obligor shall (and the Borrower shall
procure each member of the Group will) comply in all respects with any
legislation governing the granting of financial assistance in its jurisdiction
of incorporation including in relation to the execution of the Transaction
Security Documents and payment of amounts due under this Agreement.   22.25  
Treasury Transactions       No Obligor shall (and the Borrower shall procure
that no members of the Group will) enter into any Treasury Transaction.   22.26
  Further assurance   22.26.1   Each Obligor shall (and the Borrower shall
procure that each member of the Group will) promptly do all such acts or execute
all such documents (including assignments, transfers, mortgages, charges,
notices and instructions) as the Security Agent may reasonably specify and in
such form as the Security Agent may reasonably require (in favour of the
Security Agent or its nominee(s)) in order to:

  (a)   perfect or protect the Security created or intended to be created under
or evidenced by the Transaction Security Documents (which may include the
execution of a mortgage, charge, assignment or other Security over all or any of
the assets which are, or are intended to be, the subject of the Transaction
Security) or for the exercise of any rights, powers and remedies of the Security
Agent or the Finance Parties provided by or pursuant to the Finance Documents or
by law;     (b)   confer on the Security Agent or confer on the Finance Parties,
Security over any property and assets of that Obligor located in any
jurisdiction which is (to the extent permitted by local law) equivalent or
similar to the Security intended to be conferred by or pursuant to the
Transaction Security Documents; and/or     (c)   facilitate the realisation of
the assets which are, or are intended to be, the subject of the Transaction
Security.

65



--------------------------------------------------------------------------------



 



22.26.2   Each Obligor shall (and the Borrower shall procure that each member of
the Group shall) take all such action as is available to it (including making
all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any Security conferred or
intended to be conferred on the Security Agent or the Finance Parties by or
pursuant to the Finance Documents.   22.27   Intra-Group transactions   22.27.1
  Without the prior consent of the Agent, no member of the Group may enter into
any transaction (whether by way of disposal, investment, loan, borrowing,
guarantee or otherwise) with, or in respect of the obligations of, any other
member of the Group save and except where such transaction is a Permitted
Transaction and is not unlawful under any law or regulation in any relevant
jurisdiction including under any applicable financial assistance legislation.  
22.27.2   Without the prior consent of the Agent, no member of the Group may
enter into any transaction (whether by way of disposal, investment, loan,
borrowing, guarantee or otherwise) with, or in respect of the obligations of,
Enstar or any of its Subsidiaries (excluding other members of the Group) where
the value of such transaction exceeds US$100,000 save and except where such
transaction is conducted in the ordinary course of trading on arm’s length terms
or is a Permitted Transaction.   22.27.3   If the relevant intra-Group
transaction contemplated by Clause 22.27.1 above:

  (a)   is a disposal of assets from one Obligor to another and if Transaction
Security had been granted by the Obligor disposing of such asset then the asset
must be either transferred subject to such Security or the acquiring Obligor
must grant equivalent Security over that asset in favour of the Security Agent;
or     (b)   results in Financial Indebtedness being owed by an Obligor to
another Obligor then the creditor of such Financial Indebtedness shall grant
Security over its rights in respect of such Financial Indebtedness in favour of
the Lenders on terms acceptable to the Agent (acting on the instructions of the
Majority Lenders).

22.28   Cash Management   22.28.1   Subject to Clause 22.28.2 below, no Obligor
shall and each Obligor will procure that none of its Subsidiaries will, at any
time hold cash or Cash Equivalent Investments greater than required for its
projected cashflow requirements (the amount being the Cash Balance) and such
Cash Balance shall only be lent by such member of the Group by way of a
Permitted Distribution.   22.28.2   No Obligor shall be obliged at any time to
procure that a Subsidiary transfer any Cash Balance under Clause 22.28.1 above:

  (a)   at a time when to do so would cause the Obligor or the Subsidiary
(despite that person using all reasonable effects to avoid the relevant Tax
liability) to incur a materially greater Tax liability in respect of the Cash
Balance than it would otherwise incur if the transfer were made at a later date;
    (b)   if (despite using all reasonable efforts to avoid the breach or the
result) to do so would breach any applicable law, regulatory requirement or
result in personal liability for the Obligor or the Subsidiary or any such
person’s directors or management; or

66



--------------------------------------------------------------------------------



 



  (c)   which would leave an amount which is less than US$50,000 in that
Subsidiary.

22.29   Obligors   22.29.1   The Borrower shall ensure that at all times after
the date falling 10 days after the First Utilisation Date, each member of the
Group is an Obligor.   22.29.2   The Borrower need only perform its obligations
under Clause 22.29.1 above if it is not unlawful for the relevant person to
become an Obligor and that person becoming an Obligor would not result in
personal liability for that person’s directors or other management. Each Obligor
must use, and must procure that the relevant person uses, all reasonable
endeavours lawfully available to avoid any such unlawfulness or personal
liability. This includes agreeing to a limit on the amount guaranteed. The Agent
may (but shall not be obliged to) agree to such a limit if, in its opinion, to
do so would avoid the relevant unlawfulness or personal liability.   22.30  
Syndication       The Borrower shall provide reasonable assistance to the
Arranger in the preparation of the Information Memorandum and the primary
syndication of the Facility (including, without limitation, by making senior
management available for the purpose of making presentations to, or meeting,
potential lending institutions) and will comply with all reasonable requests for
information from potential syndicate members prior to completion of syndication.
  22.31   Federal Reserve Regulations       The Borrower will use the Facility
without violating Regulations T, U and X.   22.32   Compliance with US
Regulations       No Obligor shall (and the Borrower shall ensure that no other
member of the Group will) become an investment company, or an affiliated person
of, or promoter or principal underwriter for, an investment company, as such
terms are defined in the 1940 Act. Neither the making of any Loan, or the
application of the proceeds or repayment of any Loan by any member of the Group
nor the consummation of the other transactions contemplated by this agreement
will violate any provision of such act or any rule, regulation or order of the
SEC under the 1940 Act.   22.33   Anti-Terrorism Law       No member of the
Group shall (i) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Clause 19.36 (Anti-Terrorism Laws) above, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) engage in or conspire to engage in any transaction that evades or
avoids, or has the purposes of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and the Borrower shall
deliver to the Lenders any certificating or other evidence requested from time
to time by any Lender or the Agent in its reasonable discretion, confirming such
member of the Group’s compliance with this Clause 22.33.   22.34   Embargoed
Person       At all times through the term of the Facility, (a) none of the
funds or assets of the Obligors that are used to repay the Facility shall
constitute property of, or shall be

67



--------------------------------------------------------------------------------



 



    beneficially owned directly or, to the knowledge of any Obligor, indirectly
by, any person subject to sanctions or trade restrictions under United States
law (Embargoed Person or Embargoed Persons) that is identified on (1) the List
of Specially Designated Nationals and Blocked Persons maintained by the Office
of Foreign Assets Control (OFAC) of the US Department of the Treasury, and/or to
the knowledge of any Obligor, as at the date of this Agreement, based upon
reasonable inquiry by such Obligor, on any other similar list maintained by OFAC
pursuant to any authorising statute including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§1701 et seq., The
Trading with the Enemy Act, 50 USC App. 1 et seq., and any Executive Order or
regulation promulgated thereunder, with the result that the investment in the
Obligors (whether directly or indirectly), is prohibited by law, or the Facility
made by the Lenders would be in violation of law, or (2) the Executive Order,
any related enabling legislation or any other similar Executive Orders, and
(b) no Embargoed Person shall have any direct interests, and to the knowledge of
any Obligor, as at the date of this Agreement, based upon reasonable inquiry by
any Obligor, indirect interest of any nature whatsoever in the Obligors, with
the result that the investment in the Obligors (whether directly or indirectly),
is prohibited by law or the Facility are in violation of law.   22.35  
Anti-Money Laundering       At all times throughout the term of the Facility, to
the best knowledge of the Borrower (based upon reasonable inquiry by the
Borrower), none of the funds of the Borrower that are used to repay the Facility
shall be derived from any unlawful activity.   22.36   Conditions Subsequent    
  The Borrower shall within 10 days of the First Utilisation Date, deliver to
the Agent, in form and substance satisfactory to it, each document listed in
Schedule 2 Part 1B (Conditions Subsequent).   22.37   Disclaimer of Affiliation
      If requested by the Agent the Borrower will use its reasonable endeavours
to obtain, or to assist the Agent or the Security Agent in obtaining, a
Disclaimer of Affiliation (or equivalent documentation) from the relevant
Insurance Regulator of each Regulated Insurance Entity in connection with this
Agreement and the Transaction Security Documents, in form and substance
reasonably satisfactory to the Agent and Security Agent.   23   Events Of
Default       Each of the events or circumstances set out in this Clause 23 is
an (Event of Default).   23.1   Non-payment       An Obligor does not pay on the
due date any amount payable pursuant to a Finance Document in the manner in
which it is expressed to be payable unless:

  (a)   its failure to pay is caused by:

  (i)   administrative or technical error by a bank in the transmission of
funds; or     (ii)   a Disruption Event; and

68



--------------------------------------------------------------------------------



 



  (b)   payment is made within 5 Business Days of its due date.

23.2   Financial covenants and other obligations   23.2.1   Any requirement of
Clause 21 (Financial Covenants) is not satisfied.   23.2.2   An Obligor does not
comply with the provisions of Clauses 20 (Information Undertakings), Clause 22.4
(Merger) to 22.8 (Holding Companies) (inclusive), Clauses 22.12 (Negative
pledge) to 22.20 (Compliance with ERISA) (inclusive) or Clause 22.23
(Amendments).   23.2.3   An Obligor does not comply with any provision of any
Transaction Security Document.   23.3   Other obligations   23.3.1   An Obligor
does not comply with any provision of the Finance Documents (other than those
referred to in Clause 23.1 (Non-payment) and Clause 23.2 (Financial covenants
and other obligations)).   23.3.2   No Event of Default under Clause 23.3.1
above will occur if the failure to comply is capable of remedy and is remedied
within 10 Business Days after the earlier of the Agent giving notice to the
Borrower or relevant Obligor or the Borrower or an Obligor becoming aware of the
failure to comply.   23.4   Misrepresentation   23.4.1   Any representation,
warranty or statement made or deemed to be made by an Obligor in the Finance
Documents or any other document delivered by or on behalf of any Obligor under
or in connection with any Finance Document is or proves to have been incorrect
or misleading when made or deemed to be made.   23.4.2   No Event of Default
under Clause 23.4.1 above will occur if the failure to comply is capable of
remedy and is remedied within 10 Business Days after the earlier of the Agent
giving notice to the Obligor’s Agent or relevant Obligor or the Obligor’s Agent
or an Obligor becoming aware of the failure to comply.   23.5   Cross default  
23.5.1   Any Financial Indebtedness of any member of the Group is not paid when
due nor within any originally applicable grace period.   23.5.2   Any Financial
Indebtedness of any member of the Group is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).   23.5.3   Any commitment for any Financial
Indebtedness of any member of the Group is cancelled or suspended by a creditor
of any member of the Group as a result of an event of default (however
described).   23.5.4   Any creditor of any member of the Group becomes entitled
to declare any Financial Indebtedness of any member of the Group due and payable
prior to its specified maturity as a result of an event of default (however
described).   23.5.5   No Event of Default will occur under Clauses 23.5.1 to
23.5.4 if the aggregate amount of Financial Indebtedness or commitment for
Financial Indebtedness falling within Clauses 23.5.1 to 23.5.4 above is less
than £250,000 (or its Base Currency Equivalent).

69



--------------------------------------------------------------------------------



 



23.6   Insolvency   23.6.1   Any member of the Group is unable or admits
inability to pay its debts as they fall due or is deemed to or declared to be
unable to pay its debts under applicable law, suspends or threatens to suspend
making payments on any of its debts or, by reason of actual or anticipated
financial difficulties, commences negotiations with one or more of its creditors
with a view to rescheduling any of its indebtedness.   23.6.2   The value of the
assets of any member of the Group is less than its liabilities (taking into
account contingent and prospective liabilities).   23.6.3   A moratorium is
declared in respect of any indebtedness of any member of the Group. If a
moratorium occurs, the ending of the moratorium will not remedy any Event of
Default caused by that moratorium.   23.6.4   Any member of the Group shall in
any US jurisdiction:

  (a)   apply for, or consent to, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, examiner or liquidator of itself
or of any of its property;     (b)   make a general assignment for the benefit
of its creditors;     (c)   commence a voluntary case under Title II of the
United States of America Code entitled Bankruptcy (or any successor thereof), as
amended;     (d)   file a petition with respect to itself seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganisation,
liquidation, dissolution, arrangement or winding up, or composition or
readjustment of debts; or     (e)   take any corporate action for the purpose of
effecting any of the foregoing with respect to itself.

23.7   Insolvency proceedings   23.7.1   Any corporate action, legal proceedings
or other procedure or step is taken in relation to:

  (a)   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration, liquidation, arrangement or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) of any member of the Group or the composition or readjustment of its
debts;     (b)   a composition, compromise, assignment or arrangement with any
creditor of any member of the Group;     (c)   the appointment of a liquidator,
receiver, administrative receiver, administrator, compulsory manager, custodian,
trustee, examiner, rehabilitator, conservator, supervisor or other similar
officer in respect of any member of the Group or any of its assets;     (d)  
enforcement of any Security over any assets of any member of the Group; or    
(e)   any analogous procedure or step to those listed in paragraphs (a) to (d)
above is taken in any jurisdiction or an order for relief against any member of
the Group shall be entered in an involuntary case under Title II of the United
States of America Code entitled Bankruptcy (or any successor thereto) as
amended.

70



--------------------------------------------------------------------------------



 



23.7.2   Clause 23.7.1 above shall not apply to any winding-up petition which is
frivolous or vexatious and is discharged, stayed or dismissed within 14 days of
commencement, or, if earlier, the date on which it is advertised.   23.8  
Creditors’ process       Any expropriation, attachment, sequestration, distress
or execution or any analogous process in any jurisdiction affects any asset or
assets of an Obligor or a member of the Group having an aggregate value of
£500,000 or more and is not discharged within 7 days.   23.9   Unlawfulness and
invalidity   23.9.1   It is or becomes unlawful for an Obligor, or any other
member of the Group that is party to the Subordination Deed, to perform any of
its obligations under the Finance Documents or any Transaction Security created
or expressed to be created or evidenced by the Transaction Security Documents
ceases to be effective or any subordination created under the Subordination Deed
is or becomes unlawful.   23.9.2   Any obligation or obligations of any Obligor
under any Finance Document or any member of the Group under the Subordination
Deed are not (subject to the Legal Reservations) or cease to be legal, valid,
binding or enforceable and the cessation individually or cumulatively materially
and adversely affects the interests of the Lenders under the Finance Documents.
  23.9.3   Any Finance Document ceases to be in full force and effect or any
Transaction Security or any subordination created under the Subordination Deed
ceases to be legal, valid, binding, enforceable or effective or is alleged by a
party to it (other than a Finance Party) to be ineffective.   23.10  
Subordination Deed   23.10.1   Any party to the Subordination Deed (other, in
each case, than a Finance Party) fails to comply with the provisions of, or does
not perform its obligations under, the Subordination Deed or a representation or
warranty given by that party in the Subordination Deed is incorrect in any
material respect.   23.10.2   No Event of Default under Clause 23.10.1 above
will occur if the non-compliance or circumstances giving rise to the
misrepresentation are capable of remedy, and it is remedied within 10 Business
Days of the earlier of the Agent giving notice to that party or that party
becoming aware of the non-compliance or misrepresentation.   23.11   Cessation
of business       Any Obligor or any member of the Group suspends or ceases to
carry on (or threatens to suspend or cease to carry on) all or a material part
of its business except as a result of a disposal which is a Permitted Disposal
or a Permitted Transaction which is contemplated in paragraph (a) of the
definition of that term.   23.12   Change of ownership       An Obligor (other
than the Borrower) ceases to be a wholly-owned Subsidiary of the Borrower.

71



--------------------------------------------------------------------------------



 



23.13   Amending Constitutional Documents       The Borrower amends, varies,
supplements, supersedes, waives or terminates any provision of its
Constitutional Documents which could adversely affect the interests of the
Finance Parties without the prior written consent of the Majority Lenders.  
23.14   Audit qualification       The Auditors of the Group qualify the audited
annual consolidated financial statements of the Borrower.   23.15  
Expropriation       The authority or ability of any Obligor or any member of the
Group to conduct its business is limited or wholly or substantially curtailed by
any seizure, expropriation, nationalisation, intervention, restriction or other
action by or on behalf of any governmental, regulatory or other authority or
other person in relation to any Obligor or any member of the Group or any of its
assets.   23.16   Repudiation and rescission of agreements   23.16.1   An
Obligor (or any other relevant party other than a Finance Party) or the
Shareholder rescinds or purports to rescind or repudiates or purports to
repudiate a Finance Document or any of the Transaction Security or evidences an
intention to rescind or repudiate a Finance Document or any Transaction
Security.   23.16.2   Any party to the Acquisition Documents or the
Subordination Deed rescinds or purports to rescind or repudiates or purports to
repudiate any of those agreements or instruments in whole or in part where to do
so has or is, in the reasonable opinion of the Majority Lenders, likely to have
a material adverse effect on the interests of the Lenders under the Finance
Documents.   23.17   Litigation       Any litigation, arbitration,
administrative, governmental, regulatory or other investigations, proceedings or
disputes are commenced or threatened in relation to the Transaction Documents or
the transactions contemplated in the Transaction Documents or against any
Obligor or any member of the Group or its assets and which if successful would
be reasonably likely to have a Material Adverse Effect.   23.18   Regulatory
Sanctions       Any fine, levy or sanctions are imposed upon any member of the
Target Group by any Governmental Authority which the Majority Lenders reasonably
believe has or is reasonably likely to have a Material Adverse Effect.   23.19  
Material adverse change       Any event or circumstance occurs which the
Majority Lenders reasonably believe has or is reasonably likely to have a
Material Adverse Effect.   23.20   Employee Plans       Any ERISA Event shall
have occurred, or Clause 22.20 (Compliance with ERISA) shall be breached, and
the liability of a member of the Group or its ERISA Affiliates, either
individually or in the aggregate, related to such ERISA Event or breaches,
individually or when aggregated with all other ERISA Events, and all such
breaches would have or would be reasonably expected to have a Material Adverse
Effect.

72



--------------------------------------------------------------------------------



 



23.21   Acceleration       On and at any time after the occurrence of an Event
of Default which is continuing the Agent may, and shall if so directed by the
Majority Lenders, by notice to the Borrower:

  (a)   cancel the Total Commitments at which time they shall immediately be
cancelled;     (b)   declare that all or part of the Loans, together with
accrued interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, at which time they shall become
immediately due and payable;     (c)   declare that all or part of the Loans be
payable on demand, at which time they shall immediately become payable on demand
by the Agent on the instructions of the Majority Lenders;     (d)   exercise or
direct the Security Agent to exercise any or all of its rights, remedies, powers
or discretions under the Finance Documents.

23.22   Effect of Insolvency       At any time after the occurrence of an Event
of Default under Clause 23.6 (Insolvency) or Clause 23.7 (Insolvency
Proceedings) in respect of any Obligor the Loans made to such Obligor shall be
immediately due and payable without notice from the Agent (together with accrued
interest and commission and any other sums then owed by such Obligor under this
Agreement).   24   Changes To The Lenders   24.1   Assignments and transfers by
the Lenders       Subject to this Clause 24, a Lender (Existing Lender) may:

  (a)   assign any of its rights; or     (b)   transfer by novation any of its
rights and obligations, under any Finance Document to another bank or financial
institution or to a trust, fund or other entity which is regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets (New Lender).

24.2   Conditions of assignment or transfer   24.2.1   The consent of the
Borrower is required for an assignment or transfer by an Existing Lender, unless
the assignment or transfer is:

  (a)   to another Lender or an Affiliate of a Lender;     (b)   if the Existing
Lender is a fund, to a fund which is a Related Fund of the Existing Lender; or  
  (c)   made at a time when an Event of Default is continuing.

24.2.2   The consent of the Borrower to an assignment or transfer by an Existing
Lender must not be unreasonably withheld or delayed. The Borrower will be deemed
to have given its consent five Business Days after the Existing Lender has
requested it unless consent is expressly refused by the Borrower within that
time.

73



--------------------------------------------------------------------------------



 



24.2.3   The consent of the Borrower to an assignment or transfer by an Existing
Lender must not be withheld solely because the assignment or transfer may result
in an increase to the Mandatory Cost.   24.2.4   An assignment will only be
effective on:

  (a)   receipt by the Agent (whether in the Assignment Agreement or otherwise)
of written confirmation from the New Lender (in form and substance satisfactory
to the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender; and     (b)   the performance by the Agent of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to such assignment to a New Lender, the completion
of which the Agent shall promptly notify to the Existing Lender and the New
Lender.

24.2.5   A transfer will only be effective if the procedure set out in Clause
24.6 (Procedure for transfer) is complied with.   24.2.6   If:

  (a)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and     (b)   as a result of
circumstances existing at the date the assignment, transfer or change occurs, an
Obligor would be obliged to make a payment to the New Lender or Lender acting
through its new Facility Office under Clause 14 (Tax gross-up and indemnities)
or Clause 15.1 (Increased costs),

    then (unless the assignment, transfer or charge has been made in mitigation
in accordance with Clause 17 (Mitigation by the Lenders)) the New Lender or
Lender acting through its new Facility Office is only entitled to receive
payment under those Clauses to the same extent as the Existing Lender or Lender
acting through its previous Facility Office would have been if the assignment,
transfer or change had not occurred.   24.3   Assignment to Federal Reserve Bank
      In addition to any other assignments or participation rights provided in
this Clause 24, each Lender may assign and pledge all or any portion of its
Loans and the other obligations owed to such Lender, without notice to or
consent of any Party, to any Federal Reserve Bank pursuant to Regulation A of
the Board of Governors of the Federal Reserve Bank and any operating circular
issued by such Federal Reserve Bank; provided, however, that, (i) no Lender
shall be relieved of any of its obligations under this Agreement as a result of
any such assignment and pledge and (ii) in no event shall such Federal Reserve
Bank be considered to be a Lender or be entitled to require the assigning Lender
to take or omit to take any action under this Agreement.   24.4   Assignment or
transfer fee       Unless the Agent otherwise agrees and excluding an assignment
or transfer:

  (a)   to an Affiliate of a Lender;     (b)   to a Related Fund; or     (c)  
made in connection with primary syndication of the Facility,

74



--------------------------------------------------------------------------------



 



    the New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of £1,000.   24.5  
Limitation of responsibility of Existing Lenders   24.5.1   Unless expressly
agreed to the contrary, an Existing Lender makes no representation or warranty
and assumes no responsibility to a New Lender for:

  (a)   the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents, the Transaction Security or any other documents;     (b)
  the financial condition of any Obligor;     (c)   the performance and
observance by any Obligor or any other member of the Group of its obligations
under the Transaction Documents or any other documents; or     (d)   the
accuracy of any statements (whether written or oral) made in or in connection
with any Transaction Document or any other document,

    and any representations or warranties implied by law are excluded.   24.5.2
  Each New Lender confirms to the Existing Lender, the other Finance Parties and
the Secured Parties that it:

  (a)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Transaction Document or the
Transaction Security; and     (b)   will continue to make its own independent
appraisal of the creditworthiness of each Obligor and its related entities
whilst any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

24.5.3   Nothing in any Finance Document obliges an Existing Lender to:

  (a)   accept a re-transfer or reassignment from a New Lender of any of the
rights and obligations assigned or transferred under this Clause 24; or     (b)
  support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Transaction
Documents or otherwise.

24.6   Procedure for transfer   24.6.1   Subject to the conditions set out in
Clause 24.2 (Conditions of assignment or transfer) a transfer is effected in
accordance with Clause 24.6.3 below when the Agent executes an otherwise duly
completed Transfer Certificate delivered to it by the Existing Lender and the
New Lender. The Agent shall, subject to Clause 24.6.2 below, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.   24.6.2   The Agent shall only be obliged to execute a Transfer
Certificate delivered to it by the Existing Lender and the New Lender upon its
completion of all “know your

75



--------------------------------------------------------------------------------



 



    customer” or other checks relating to any person that it is required to
carry out in relation to the transfer to such New Lender. 24.6.3 On the Transfer
Date:

  (a)   to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights, benefits and obligations under the Finance
Documents and in respect of the Transaction Security each of the Obligors and
the Existing Lender shall be released from further obligations towards one
another under the Finance Documents and in respect of the Transaction Security
and their respective rights against one another under the Finance Documents and
in respect of the Transaction Security shall be cancelled (being the Discharged
Rights and Obligations);     (b)   each of the Obligors and the New Lender shall
assume obligations towards one another and/or acquire rights and benefits
against one another which differ from the Discharged Rights and Obligations only
insofar as that Obligor or other member of the Group and the New Lender have
assumed and/or acquired the same in place of that Obligor and the Existing
Lender;     (c)   the Agent, the Arranger, the Security Agent, the New Lender
and the other Lenders shall acquire the same rights and assume the same
obligations between themselves and in respect of the Transaction Security as
they would have acquired and assumed had the New Lender been an Original Lender
with the rights, and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Agent, the Arranger, the Security Agent and the
Existing Lender shall each be released from further obligations to each other
under the Finance Documents; and     (d)   the New Lender shall become a Party
as a Lender.

24.7   Procedure for assignment   24.7.1   Subject to the conditions set out in
Clause 24.2 (Conditions of assignment or transfer) an assignment may be effected
in accordance with Clause 24.7.3 below when the Agent executes an otherwise duly
completed Assignment Agreement delivered to it by the Existing Lender and the
New Lender. The Agent shall, subject to Clause 24.7.2 below, as soon as
reasonably practicable after receipt by it of a duly completed Assignment
Agreement appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that
Assignment Agreement.   24.7.2   The Agent shall only be obliged to execute an
Assignment Agreement delivered to it by the Existing Lender and the New Lender
upon its completion of all “know your customer” or other checks relating to any
person that it is required to carry out in relation to the assignment to such
New Lender.   24.7.3   On the Transfer Date:

  (a)   the Existing Lender will assign absolutely to the New Lender its rights
under the Finance Documents and in respect of the Transaction Security expressed
to be the subject of the assignment in the Assignment Agreement;     (b)   the
Existing Lender will be released from the obligations (Relevant Obligations)
expressed to be the subject of the release in the Assignment Agreement (and any
corresponding obligations by which it is bound in respect of the Transaction
Security); and

76



--------------------------------------------------------------------------------



 



  (c)   the New Lender shall become a Party as a Lender and will be bound by
obligations equivalent to the Relevant Obligations.

24.7.4   Lenders may utilise procedures other than those set out in this Clause
24 to assign their rights under the Finance Documents provided that they comply
with the conditions set out in Clause 24.2 (Conditions of assignment or
transfer).   24.8   Copy of Transfer Certificate or Assignment Agreement to
Borrower       The Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate or an Assignment Agreement, send to the Borrower
a copy of that Transfer Certificate or Assignment Agreement.   24.9   Disclosure
of information   24.9.1   Any Lender may disclose to any of its Affiliates and
any other person:

  (a)   to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
the Finance Documents;     (b)   with (or through) whom that Lender enters into
(or may potentially enter into) any sub-participation in relation to, or any
other transaction under which payments are to be made by reference to, the
Finance Documents or any Obligor; or     (c)   for whose benefit that Lender
charges, assigns or otherwise creates Security (or may do so) pursuant to Clause
24.10 (Security interests over Lenders’ rights); or     (d)   to whom, and to
the extent that, information is required to be disclosed by any applicable law
or regulation; and

24.9.2   Any Finance Party may disclose to a rating agency or its professional
advisers, or (with the consent of the Borrower) any other person, any
information about any Obligor, the Group and the Finance Documents as that
Lender or other Finance Party shall consider appropriate if in relation to
paragraphs (a)(i) and (ii) above, the person to whom the information is to be
given has entered into a Confidentiality Undertaking (unless such information
was publicly available at the time disclosed).   24.9.3   Any Confidentiality
Undertaking signed by a Finance Party pursuant to this Clause 24.9 shall
supersede any prior confidentiality undertaking signed by such Finance Party for
the benefit of any member of the Group.   24.9.4   Notwithstanding any of the
provisions of this Agreement, the Obligors and the Finance Parties hereby agree
that each Party and each employee, representative or other agent of each Party
may disclose to any and all persons, without limitation of any kind, the tax
structure and tax treatment (in each case within the meaning of the US Treasury
Regulation Section 2.6011-4) of the Facility and any materials of any kind
(including opinions or other tax analyses) that are provided to any of the
foregoing relating to such tax structure and tax treatment.   24.10   Security
Interests over Lenders’ rights   24.10.1   In addition to the other rights
provided to Lenders under this Clause 24, each Lender may without consulting
with or obtaining consent from any Obligor, at any time charge, assign or
otherwise create Security in or over (whether by way of collateral or otherwise)
all or any of its rights under any Finance Document to secure obligations of
that Lender including, without limitation:

77



--------------------------------------------------------------------------------



 



  (a)   any charge, assignment or other Security to secure obligations to a
federal reserve or central bank; and     (b)   in the case of any Lender which
is a fund, any charge, assignment or other Security granted to any holders (or
trustee or representatives of holders) of obligations owed, or securities
issued, by that Lender as security for those obligations or securities,

24.10.2   except that no such charge, assignment or Security shall:

  (a)   release a Lender from any of its obligations under the Finance Documents
or substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or     (b)   require any
payments to be made by an Obligor or grant to any person any more extensive
rights than those required to be made or granted to the relevant Lender under
the Finance Documents.

25   Changes to the Obligors   25.1   Assignment and transfers by Obligors      
No Obligor or any other member of the Group may assign any of its rights or
transfer any of its rights or obligations under the Finance Documents.   25.2  
Additional Obligors   25.2.1   Subject to compliance with the provisions of
Clause 20.9 (“Know your customer” checks), the Borrower may request that any of
its wholly owned Subsidiaries become an Obligor.   25.2.2   The Borrower shall
procure that any entity that becomes a member of the Group shall, as soon as
possible after becoming a member of the Group, become an Additional Obligor and
shall accede to the Subordination Deed.   25.2.3   A member of the Group shall
become an Additional Obligor if:

  (a)   the Borrower and the proposed Obligor deliver to the Agent a duly
completed and executed Accession Letter; and     (b)   the Agent has received
all of the documents and other evidence listed in Part 2 (Conditions precedent)
in relation to that Additional Obligor, each in form and substance satisfactory
to the Agent.

25.2.4   The Agent shall notify the Borrower and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part 2 (Conditions precedent).  
25.2.5   If any legal prohibition would prevent or limit a Subsidiary’s ability
to become an Additional Obligor and/or to enter into Transaction Security, the
Obligors shall use their reasonable endeavours lawfully to overcome the
prohibition.   25.3   Repetition of Representations       Delivery of an
Accession Letter constitutes confirmation by the relevant Subsidiary that the
representations and warranties referred to in Clause 19.37 (Times when
representations made) are true and correct in relation to it as at the date of
delivery as if made by reference to the facts and circumstances then existing.

78



--------------------------------------------------------------------------------



 



25.4   Resignation and release of security on disposal   25.4.1   In this
clause, Third Party Disposal means the disposal of an Obligor to a person which
is not a member of the Group where that disposal is permitted under Clause 22.13
(Disposals) or made with the approval of the Majority Lenders (and the Borrower
has confirmed this is the case).   25.4.2   If the Borrower or an Obligor is or
is proposed to be the subject of a Third Party Disposal then:

  (a)   where the Borrower or that Obligor created Transaction Security over any
of its assets or business in favour of the Security Agent, or Transaction
Security in favour of the Security Agent was created over the shares (or
equivalent) of the Borrower or that Obligor, the Security Agent may, at the cost
and request of the Borrower, release those assets, business or shares (or
equivalent) and issue certificates of non-crystallisation;     (b)   the
resignation of the Borrower or that Obligor and related release of Transaction
Security referred to in Clause 25.4.2(a) above shall not become effective until
all Disposal Proceeds resulting from that Third Party Disposal have been
irrevocably paid to the Agent in accordance with Clause 8 (Mandatory
Prepayment); and     (c)   if the disposal of the Borrower or that Obligor is
not made, the release of Transaction Security referred to in Clause 25.4.2(a)
above shall have no effect and the obligations of the Borrower or Obligor and
the Transaction Security created or intended to be created by or over the
Borrower or that Obligor shall continue in full force and effect.

26   Role Of The Agent, The Arranger, The Security Agent And Others   26.1  
Appointment of the Agent   26.1.1   The Arranger and each of the Lenders
appoints the Agent to act as its agent under and in connection with the Finance
Documents.   26.1.2   The Arranger and each of the Lenders authorises the Agent
to exercise the rights, powers, authorities and discretions specifically given
to the Agent under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.   26.2   Duties of
the Agent   26.2.1   The Agent shall promptly forward to a Party the original or
a copy of any document which is delivered to the Agent for that Party by any
other Party excluding, for the avoidance of doubt, any Fee Letter.   26.2.2  
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.   26.2.3   If the Agent receives notice
from a Party referring to this Agreement, describing a Default and stating that
the circumstance described is a Default, it shall promptly notify the other
Finance Parties. The Agent is not obliged to monitor or enquire whether a
Default has occurred.   26.2.4   If the Agent is aware of the non-payment of any
principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent, the Arranger or the

79



--------------------------------------------------------------------------------



 



    Security Agent) under this Agreement it shall promptly notify the other
Finance Parties.   26.2.5   The Agent’s duties under the Finance Documents are
solely mechanical and administrative in nature.   26.3   Role of the Arranger  
    Except as specifically provided in the Finance Documents, the Arranger has
no obligations of any kind to any other Party under or in connection with any
Finance Document.   26.4   No fiduciary duties   26.4.1   Nothing in this
Agreement constitutes the Agent and/or the Arranger as a trustee or fiduciary of
any other person.   26.4.2   None of the Agent, the Security Agent or the
Arranger shall be bound to account to any Lender for any sum or the profit
element of any sum received by it for its own account.   26.5   Business with
the Group       The Agent, the Security Agent and the Arranger may accept
deposits from, lend money to and generally engage in any kind of banking or
other business with any Obligor or any member of the Group.   26.6   Rights and
discretions   26.6.1   The Agent may rely on:

  (a)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (b)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

26.6.2   The Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:

  (a)   no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 23.1 (Non-payment));     (b)   any right, power, authority
or discretion vested in any Party or the Majority Lenders has not been
exercised; and     (c)   any notice or request made by the Borrower (other than
a Utilisation Request or Selection Notice) is made on behalf of and with the
consent and knowledge of all the Obligors.

26.6.3   The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, actuaries or other experts.   26.6.4   The Agent may act
in relation to the Finance Documents through its personnel and agents.   26.6.5
  The Agent may disclose to any other Party any information it reasonably
believes it has received as agent under the Finance Documents.

80



--------------------------------------------------------------------------------



 



26.6.6   The Agent may execute on behalf of the Finance Parties any document
expressed by any Finance Document to be executed by the Agent on their behalf.  
26.6.7   Notwithstanding any other provision of any Finance Document to the
contrary, none of the Agent or the Arranger is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.   26.7   Majority Lenders’ instructions   26.7.1   Unless a
contrary indication appears in a Finance Document, the Agent shall (i) exercise
any right, power, authority or discretion vested in it as Agent in accordance
with any instructions given to it by the Majority Lenders (or, if so instructed
by the Majority Lenders, refrain from exercising any right, power, authority or
discretion vested in it as Agent) and (ii) not be liable for any act (or
omission) if it acts (or refrains from taking any action) in accordance with an
instruction of the Majority Lenders.   26.7.2   Unless a contrary indication
appears in a Finance Document, any instructions given by the Majority Lenders
will be binding on all the Finance Parties other than the Security Agent.  
26.7.3   Any Lender may by notice to the Agent divide its Loans or Commitments
into separate amounts to reflect sub-participation or similar transactions and
may require the Agent to count such separate amounts individually in calculating
the composition of the Majority Lenders.   26.7.4   The Agent may refrain from
acting in accordance with the instructions of the Majority Lenders (or, if
appropriate, the Lenders) until it has received such security as it may require
for any cost, loss or liability (together with any associated VAT) which it may
incur in complying with the instructions.   26.7.5   In the absence of
instructions from the Majority Lenders, (or, if appropriate, the Lenders), the
Agent may act (or refrain from taking action) as it considers to be in the best
interest of the Lenders.   26.7.6   The Agent is not authorised to act on behalf
of a Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Finance Document. This Clause 26.7 shall
not apply to any legal or arbitration proceeding relating to the perfection,
preservation or protection of rights under the Transaction Security Documents or
enforcement of the Transaction Security or Transaction Security Documents.  
26.8   Responsibility for documentation       Neither the Agent nor the
Arranger:

  (a)   is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, an Arranger, an
Obligor or any other person given in or in connection with any Finance Document,
the Information Memorandum or the Report or the transactions contemplated in the
Finance Documents; or     (b)   is responsible for the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document or the
Transaction Security or any other agreement, arrangement or document entered
into, made or executed in anticipation of or in connection with any Finance
Document or the Transaction Security.

81



--------------------------------------------------------------------------------



 



26.9   Exclusion of liability   26.9.1   Without limiting Clause 26.9.2 below
and without prejudice to the provisions of Clause 29.13 (Disruption to the
Payment Systems etc.), the Agent will not be liable for any action taken by it
under or in connection with any Finance Document or the Transaction Security,
unless directly caused by its gross negligence or wilful misconduct.   26.9.2  
No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent, or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Finance Document or any Transaction
Document and any officer, employee or agent of the Agent, may rely on this
Clause 26.9 subject to Clause 1.8 (Third party rights) and the provisions of the
Third Parties Act.   26.9.3   The Agent will not be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Finance Documents to be paid by the Agent if the Agent has taken all necessary
steps as soon as reasonably practicable to comply with the regulations or
operating procedures of any recognised clearing or settlement system used by the
Agent for that purpose.   26.9.4   Nothing in this Agreement shall oblige the
Agent or the Arranger to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent and the Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or the Arranger.   26.10   Lenders’ indemnity to
the Agent       Each Lender shall (in proportion to its share of the Total
Commitments or, if the Total Commitments are then zero, to its share of the
Total Commitments immediately prior to their reduction to zero) indemnify the
Agent, within three Business Days of demand, against any cost, loss or liability
(including for negligence or any other category of liability whatsoever)
incurred by the Agent (otherwise than by reason of the Agent’s gross negligence
or wilful misconduct) (or in the case of any costs, loss or liability pursuant
to Clause 29.13 (Disruption to Payment Systems etc.) notwithstanding the Agent’s
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Agent) in acting as Agent
under the Finance Documents (unless the Agent has been reimbursed by an Obligor
pursuant to a Finance Document).   26.11   Resignation of the Agent   26.11.1  
The Agent may resign and appoint one of its Affiliates acting through an office
in the United Kingdom as successor by giving notice to the Lenders and the
Borrower.   26.11.2   Alternatively the Agent may resign by giving notice to the
Lenders and the Borrower, in which case the Majority Lenders (after consultation
with the Borrower) may appoint a successor Agent.   26.11.3   If the Majority
Lenders have not appointed a successor Agent in accordance with Clause 26.11.2
above within 30 days after notice of resignation was given, the Agent (after
consultation with the Borrower) may appoint a successor Agent (acting through an
office in the United Kingdom).   26.11.4   The retiring Agent shall, at its own
cost, make available to the successor Agent such documents and records and
provide such assistance as the successor Agent

82



--------------------------------------------------------------------------------



 



    may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.   26.11.5   The Agent’s resignation notice shall
only take effect upon the appointment of a successor.   26.11.6   Upon the
appointment of a successor, the retiring Agent shall be discharged from any
further obligation in respect of the Finance Documents but shall remain entitled
to the benefit of this Clause 26. Its successor and each of the other Parties
shall have the same rights and obligations amongst themselves as they would have
had if such successor had been an original Party.   26.11.7   After consultation
with the Borrower, the Majority Lenders may, by notice to the Agent, require it
to resign in accordance with Clause 26.11.2 above. In this event, the Agent
shall resign in accordance with Clause 26.11.2 above.   26.12   Confidentiality
  26.12.1   In acting as agent for the Finance Parties, the Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.   26.12.2   If
information is received by another division or department of the Agent, it may
be treated as confidential to that division or department and the Agent shall
not be deemed to have notice of it.   26.12.3   Notwithstanding any other
provision of any Finance Document to the contrary, neither the Agent nor the
Arranger are obliged to disclose to any other person (i) any confidential
information, or (ii) any other information if the disclosure would or might in
its reasonable opinion constitute a breach of any law or a breach of a fiduciary
duty.   26.13   Relationship with the Lenders   26.13.1   The Agent may treat
each Lender as a Lender, entitled to payments under this Agreement and acting
through its Facility Office unless it has received not less than five Business
Days prior notice from that Lender to the contrary in accordance with the terms
of this Agreement.   26.13.2   Each Lender shall supply the Agent with any
information required by the Agent in order to calculate the Mandatory Cost in
accordance with Schedule 4 (Mandatory Cost Formula).   26.13.3   Each Lender
shall supply the Agent with any information that the Security Agent may
reasonably specify (through the Agent) as being necessary or desirable to enable
the Security Agent to perform its functions as Security Agent. Each Lender shall
deal with the Security Agent exclusively through the Agent and shall not deal
directly with the Security Agent.   26.14   Credit appraisal by the Lenders    
  Without affecting the responsibility of any Obligor for information supplied
by it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

83



--------------------------------------------------------------------------------



 



  (a)   the financial condition, status and nature of each Obligor and each
member of the Group;     (b)   the legality, validity, effectiveness, adequacy
or enforceability of any Finance Document and the Transaction Security and any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the
Transaction Security;     (c)   whether that Secured Party has recourse, and the
nature and extent of that recourse, against any Party or any of its respective
assets under or in connection with any Finance Document, the Transaction
Security, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document;     (d)   the
adequacy, accuracy and/or completeness of the Information Memorandum, the Report
or any other information provided by the Agent, any Party or by any other person
under or in connection with any Finance Document, the transactions contemplated
by the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document; and     (e)   the right or title of any person in or to, or
the value or sufficiency of any part of the Charged Property, the priority of
any of the Transaction Security or the existence of any Security affecting the
Charged Property.

26.15   Reference Banks   26.15.1   If a Lender is a Reference Bank (or an
Affiliate of a Reference Bank) but later ceases to be a Lender, the Agent shall
(in consultation with the Borrower) appoint another Lender or another Affiliate
of a Lender to replace that Reference Bank.   26.15.2   If a Reference Bank
which was not a Lender subsequently becomes a Lender, the Agent may (in
consultation with the Borrower) appoint that Lender to replace any Reference
Bank which is not then either a Lender or an Affiliate of a Lender.   26.16  
Deduction from amounts payable by the Agent       If any Party owes an amount to
the Agent under the Finance Documents the Agent may, after giving notice to that
Party, deduct an amount not exceeding that amount from any payment to that Party
which the Agent would otherwise be obliged to make under the Finance Documents
and apply the amount deducted in or towards satisfaction of the amount owed. For
the purposes of the Finance Documents that Party shall be regarded as having
received any amount so deducted.   26.17   Reliance and engagement letters      
Each Finance Party and Secured Party confirms that each Arranger and the Agent
has authority to accept on its behalf (and ratifies the acceptance on its behalf
of any letters or reports already accepted by an Arranger or Agent) the terms of
any reliance letter or engagement letters relating to the Report or letters
provided by accountants or actuaries in connection with the Finance Documents or
the transactions contemplated in the Finance Documents (including any net asset
letter in connection with the financial assistance procedures) and to bind it in
respect of those reports or letters and to sign such letters on its behalf and
further confirms that it accepts the terms and qualifications set out in such
letters.

84



--------------------------------------------------------------------------------



 



26.18   Appointment of Security Agent   26.18.1   Each other Finance Party
irrevocably appoints the Security Agent as its agent and trustee on the terms
set out in Schedule 12 (Security Agent).   26.18.2   Each Obligor and each other
Finance Party agrees to the terms set out in Schedule 12 (Security Agent). In
the event of any conflict between the terms of Schedule 12 (Security Agent) and
any other Finance Document, the terms of Schedule 12 (Security Agent) shall
prevail.   26.19   Release of Security   26.19.1   The Security Agent may at its
sole discretion and without reference to any other Finance Party take such
action as it deems necessary or advisable to release any assets from the
Security constituted by the Transaction Security Documents to the extent that
their disposal or release is:

  (a)   permitted or required by the terms of this Agreement including pursuant
to any instructions given to it in accordance with Clause 26.20 (Instructions);
or     (b)   permitted or required by the original form of any other Finance
Document and will not result or could not reasonably be expected to result in
any breach of the terms of this Agreement.

26.19.2   If:

  (a)   all of the shares in the capital of any member of the Group are to be
disposed of, which would result in any Obligor ceasing to be a member of the
Group; or     (b)   any asset which is the subject of a Transaction Security
Document is to be disposed of to a person outside (and which will remain
outside) the Group,

    and in any such case:

  (i)   the Majority Lenders agree to such disposal; or     (ii)   the Security
Agent has received instructions from the relevant Finance Parties that comply
with Clause 26.20 (Instructions) instructing it to release the relevant Security
and/or Guarantees over such asset; or     (iii)   the disposal is permitted by
the terms of the relevant Finance Document and will not result or could not
reasonably be expected to result in any breach of any of the terms of this
Agreement; or     (iv)   the disposal is being made at the request of the
Security Agent in circumstances where any Security created by the Transaction
Security Documents has become enforceable; or     (v)   the disposal is being
effected by enforcement of a Transaction Security Document,

    then, in the case of a disposal contemplated by paragraph (a) above, the
Security provided by that Obligor over its assets under the Transaction Security
Documents and any related guarantees given by, or in respect of, such Obligor
will be released and in the case of a disposal contemplated by paragraph
(b) above those assets will be released from such Security, in each case at the
expense of the relevant Obligor.

85



--------------------------------------------------------------------------------



 



26.19.3   The Security Agent is authorised by each other Finance Party to
execute (on behalf of itself and each such Finance Party) all releases of any
Security or any guarantee resulting from any disposal contemplated in Clauses
26.19.1 and 26.19.2 above, without the need for any further referral to, or
authority from, any other Party, including any formal release of any asset which
the Security Agent in its absolute discretion considers necessary or desirable
in connection with that disposal.   26.20   Instructions:   26.20.1   The
Security Agent shall act in accordance with:

  (a)   the terms of this Agreement; or     (b)   joint instructions received
from, or on behalf of, the Majority Lenders.

26.20.2   Any release of any Security constituted by the Transaction Security
Documents or any release of any claim arising by virtue of any guarantee given
under the Finance Documents, shall (other than as provided in Clause 26.19
(Release of Security)) require the prior written consent of, or on behalf of,
the Majority Lenders).   26.20.3   The Security Agent will not be liable to any
other Finance Party for any act (or omission) if it acts (or refrains from
taking any action) in accordance with the terms of this Agreement even if such
action would otherwise cause a breach of any Finance Document. If there is any
conflict between the provisions of this Agreement and any other Finance Document
with regard to instructions or other matters affecting the Security Agent, this
Agreement will prevail.   26.20.4   Any instructions given to the Security Agent
in accordance with the terms of this Agreement will be binding on all other
Finance Parties who shall not be entitled to object to anything done or omitted
to be done as a result of such instructions.   26.20.5   In the absence of
instructions, the Security Agent may act (or refrain from taking action) in such
manner as it considers to be in the best interests of the Finance Parties but is
not authorised to act on behalf of another Finance Party (without first
obtaining their consent) in any legal or arbitration proceedings relating to any
Finance Document.   26.20.6   The Security Agent may refrain from acting in
accordance with any instructions until it has received such Security as it may
require for any cost, loss or liability (together with any associated Tax) which
it may incur in complying with the instructions.   27   Conduct Of Business By
The Finance Parties       No provision of any Finance Document will:

  (a)   interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;     (b)   oblige any
Finance Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or     (c)  
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

86



--------------------------------------------------------------------------------



 



28   Sharing Among The Finance Parties   28.1   Payments to Finance Parties    
  If a Finance Party (Recovering Finance Party) receives or recovers any amount
from an Obligor other than in accordance with Clause 29 (Payment mechanics) and
applies that amount to a payment due under the Finance Documents then:

  (a)   the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent;     (b)   the Agent shall
determine whether the receipt or recovery is in excess of the amount the
Recovering Finance Party would have been paid had the receipt or recovery been
received or made by the Agent and distributed in accordance with Clause 29
(Payment mechanics), without taking account of any Tax which would be imposed on
the Agent in relation to the receipt, recovery or distribution; and     (c)  
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (Sharing Payment) equal to such receipt or
recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 29.8 (Partial payments).

28.2   Redistribution of payments       The Agent shall treat the Sharing
Payment as if it had been paid by the relevant Obligor and distribute it between
the Finance Parties (other than the Recovering Finance Party) in accordance with
Clause 29.8 (Partial payments).   28.3   Recovering Finance Party’s rights  
28.3.1   On a distribution by the Agent under Clause 28.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.   28.3.2   If and to
the extent that the Recovering Finance Party is not able to rely on its rights
under Clause 28.3.1 above, the relevant Obligor shall be liable to the
Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.   28.4   Reversal of redistribution       If any
part of the Sharing Payment received or recovered by a Recovering Finance Party
becomes repayable and is repaid by that Recovering Finance Party, then:

  (a)   each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 28.2 (Redistribution of payments) shall, upon request
of the Agent, pay to the Agent for account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and     (b)   that Recovering
Finance Party’s rights of subrogation in respect of any reimbursement shall be
cancelled and the relevant Obligor will be liable to the reimbursing Finance
Party for the amount so reimbursed.

87



--------------------------------------------------------------------------------



 



28.5   Exceptions   28.5.1   This Clause 28 shall not apply to the extent that
the Recovering Finance Party would not, after making any payment pursuant to
this Clause 28, have a valid and enforceable claim against the relevant Obligor
except where that would be inconsistent with the terms of the Subordination
Deed.   28.5.2   A Recovering Finance Party is not obliged to share with any
other Finance Party any amount which the Recovering Finance Party has received
or recovered as a result of taking legal or arbitration proceedings, if:

  (a)   it notified the other Finance Party of the legal or arbitration
proceedings; and     (b)   the other Finance Party had an opportunity to
participate in those legal or arbitration proceedings but did not do so as soon
as reasonably practicable having received notice and did not take separate legal
or arbitration proceedings.

29   Payment Mechanics   29.1   Payments to the Agent   29.1.1   On each date on
which an Obligor or a Lender is required to make a payment under a Finance
Document, that Obligor or Lender shall (and the Borrower shall ensure that such
Obligor will) make the same available to the Agent (unless a contrary indication
appears in a Finance Document) for value on the due date at the time and in such
funds specified by the Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.   29.1.2  
Payment shall be made to such account with such bank as the Agent specifies.  
29.2   Distributions by the Agent       Each payment received by the Agent under
the Finance Documents for another Party shall, subject to Clause 29.3
(Distributions to an Obligor) and Clause 29.4 (Clawback) be made available by
the Agent as soon as practicable after receipt to the Party entitled to receive
payment in accordance with this Agreement (in the case of a Lender, for the
account of its Facility Office), to such account as that Party may notify to the
Agent by not less than five Business Days’ notice.   29.3   Distributions to an
Obligor       The Agent may (with the consent of the Obligor or in accordance
with Clause 30 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.   29.4   Clawback  
29.4.1   Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.  
29.4.2   If the Agent pays an amount to another Party and it proves to be the
case that the Agent had not actually received that amount, then the Party to
whom that amount (or the proceeds of any related exchange contract) was paid by
the Agent shall on demand refund the same to the Agent together with interest on
that amount from

88



--------------------------------------------------------------------------------



 



    the date of payment to the date of receipt by the Agent, calculated by the
Agent to reflect its cost of funds.   29.5   Proceeds of enforcement      
Subject to the payment of any claim ranking in priority as a matter of law, the
proceeds of enforcement of the Security constituted by the Transaction Security
Documents shall be paid to the Security Agent and those proceeds (together with
all other amounts paid to the Security Agent in accordance with the terms of
this Agreement or any other Finance Document) shall be applied in the following
order:

  (a)   First, in satisfaction of all costs, charges, expenses (including legal
expenses) and liabilities properly incurred by the Security Agent or any
Insolvency Representative appointed under the Transaction Security Documents or
their attorneys or agents and of the remuneration of such Insolvency
Representative (and all interest on such sums as provided in the Finance
Documents);     (b)   Second, in payment of all reasonable costs and expenses
(including legal expenses) properly incurred by or on behalf of any other
Finance Party in connection with such enforcement;     (c)   Third, in payment
to the Agent for application in or towards the discharge of the Loans on a pro
rata basis; and     (d)   Fourth, any surplus to such persons who may be
entitled to them.

29.6   Waterfall       No such proceeds or amounts shall be applied in payment
of any amounts specified in any of the paragraphs in Clause 29.5 (Proceeds of
Enforcement) until all amounts specified in any earlier paragraph have been paid
in full.   29.7   Good discharge       An acknowledgement of receipt signed by
the relevant person to whom payments are to be made under Clause 29.5 (Proceeds
of Enforcement) shall be a good discharge of the Security Agent.   29.8  
Partial payments   29.8.1   If the Agent receives a payment for application
against amounts due in respect of any Finance Documents that is insufficient to
discharge all the amounts then due and payable by an Obligor under those Finance
Documents, the Agent shall apply that payment towards the obligations of that
Obligor under those Finance Documents in the following order:

  (a)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent under the Finance Documents;     (b)   secondly, in or
towards payment of any accrued interest, fee or commission due but unpaid under
this Agreement;     (c)   thirdly, in or towards payment of any principal amount
due but unpaid under this Agreement; and     (d)   fourthly, in or towards
payment pro rata of any other sum due but unpaid under the Finance Documents.

89



--------------------------------------------------------------------------------



 



29.8.2   The Agent shall, if so directed by the Majority Lenders, vary the order
set out in paragraphs (a) to (d) above.   29.8.3   Clauses 29.8.1 and 29.8.2
above will override any appropriation made by an Obligor.   29.9   No set-off by
Obligors       All payments to be made by an Obligor under the Finance Documents
shall be calculated and be made without (and free and clear of any deduction
for) set-off or counterclaim.   29.10   Business Days   29.10.1   Any payment
which is due to be made on a day that is not a Business Day shall be made on the
next Business Day in the same calendar month (if there is one) or the preceding
Business Day (if there is not).   29.10.2   During any extension of the due date
for payment of any principal or Unpaid Sum under this Agreement interest is
payable on the principal or Unpaid Sum at the rate payable on the original due
date.   29.11   Currency of account   29.11.1   Subject to Clauses 29.11.2 to
29.11.5 below, the Base Currency is the currency of account and payment for any
sum due from an Obligor under any Finance Document.   29.11.2   A repayment of a
Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be made in the
currency in which that Loan or Unpaid Sum is denominated on its due date.  
29.11.3   Each payment of interest shall be made in the currency in which the
sum in respect of which the interest is payable was denominated when that
interest accrued.   29.11.4   Each payment in respect of costs, expenses or
Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.   29.11.5   Any amount expressed to be payable in a currency other
than the Base Currency shall be paid in that other currency.   29.12   Change of
currency   29.12.1   Unless otherwise prohibited by law, if more than one
currency or currency unit are at the same time recognised by the central bank of
any country as the lawful currency of that country, then:

  (a)   any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent (after consultation with the Borrower); and     (b)   any translation
from one currency or currency unit to another shall be at the official rate of
exchange recognised by the central bank for the conversion of that currency or
currency unit into the other, rounded up or down by the Agent (acting
reasonably).

29.12.2   If a change in any currency of a country occurs, this Agreement will,
to the extent the Agent (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and

90



--------------------------------------------------------------------------------



 



    market practice in the London interbank market and otherwise to reflect the
change in currency.   29.13   Disruption to Payment Systems etc.       If either
the Agent determines (in its discretion) that a Disruption Event has occurred or
the Agent is notified by the Borrower that a Disruption Event has occurred:

  (a)   the Agent may, and shall if requested to do so by the Borrower, consult
with the Borrower with a view to agreeing with the Borrower such changes to the
operation or administration of the Facility as the Agent may deem necessary in
the circumstances;     (b)   the Agent shall not be obliged to consult with the
Borrower in relation to any changes mentioned in paragraph (a) if, in its
opinion, it is not practicable to do so in the circumstances and, in any event,
shall have no obligation to agree to such changes;     (c)   the Agent may
consult with the Finance Parties in relation to any changes mentioned in
paragraph (a) but shall not be obliged to do so if, in its opinion, it is not
practicable to do so in the circumstances;     (d)   any such changes agreed
upon by the Agent and the Borrower shall (whether or not it is finally
determined that a Disruption Event has occurred) be binding upon the Parties as
an amendment to (or, as the case may be, waiver of) the terms of the Finance
Documents notwithstanding the provisions of Clause 35 (Amendments and Waivers);
    (e)   the Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Agent) arising as a result of its taking, or failing to take,
any actions pursuant to or in connection with this Clause 29.13; and     (f)  
the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

30   Set-Off       A Finance Party may set off any matured obligation due from
an Obligor under the Finance Documents (to the extent beneficially owned by that
Finance Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off. No security interest is
created by this Clause 30.   31   Notices   31.1   Communications in writing    
  Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

91



--------------------------------------------------------------------------------



 



31.2   Addresses   31.2.1   The address and fax number (and the department or
officer, if any, for whose attention the communication is to be made) of each
Party for any communication or document to be made or delivered under or in
connection with the Finance Documents is:

  (a)   in the case of the Borrower, that identified with its name below;    
(b)   in the case of each Lender or any other Obligor, that notified in writing
to the Agent on or prior to the date on which it becomes a Party; and     (c)  
in the case of the Agent or the Security Agent, that identified with its name
below,     or any substitute address, fax number or department or officer as the
Party may notify to the Agent (or the Agent may notify to the other Parties, if
a change is made by the Agent) by not less than five Business Days’ notice.

31.3   Delivery   31.3.1   Any communication or document made or delivered by
one person to another under or in connection with the Finance Documents will
only be effective:

  (a)   if by way of fax, when received in legible form; or     (b)   if by way
of letter, when it has been left at the relevant address or five Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address,     and, if a particular department or officer is specified as
part of its address details provided under Clause 31.2 (Addresses), if addressed
to that department or officer.

31.3.2   Any communication or document to be made or delivered to the Agent or
the Security Agent will be effective only when actually received by the Agent or
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s or Security Agent’s signature
below (or any substitute department or officer as the Agent or Security Agent
shall specify for this purpose).   31.3.3   All notices from or to an Obligor
shall be sent through the Agent.   31.3.4   Any communication or document made
or delivered to the Borrower in accordance with this Clause 31 will be deemed to
have been made or delivered to each of the Obligors or any other member of the
Group party to a Finance Document.   31.4   Notification of address and fax
number       Promptly upon receipt of notification of an address and fax number
or change of address or fax number pursuant to Clause 31.2 (Addresses) or
changing its own address or fax number, the Agent shall notify the other
Parties.   31.5   Electronic communication   31.5.1   Any communication to be
made between the Agent or the Security Agent and another Finance Party under or
in connection with the Finance Documents may be made by electronic mail or other
electronic means, if the Agent, the Security Agent and the relevant Finance
Party:

92



--------------------------------------------------------------------------------



 



  (a)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;     (b)   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and     (c)   notify each
other of any change to their address or any other such information supplied by
them.

31.5.2   Any electronic communication made between the Agent or the Security
Agent and a Finance Party will be effective only when actually received in
readable form and in the case of any electronic communication made by a Finance
Party to the Agent or the Security Agent only if it is addressed in such a
manner as the Agent or Security Agent shall specify for this purpose.   31.6  
Use of websites   31.6.1   The Borrower may satisfy its obligation under this
Agreement to deliver any information in relation to those Lenders (Website
Lenders) who accept this method of communication by posting this information
onto an electronic website designated by the Borrower and the Agent (Designated
Website) if:

  (a)   the Agent expressly agrees (after consultation with each of the Lenders)
that it will accept communication of the information by this method;     (b)  
both the Borrower and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and     (c)   the
information is in a printable format or otherwise capable of being downloaded by
the relevant Website Lender and is in a format previously agreed between the
Borrower and the Agent.

    If any Lender (Paper Form Lender) does not agree to the delivery of
information electronically then the Agent shall notify the Borrower accordingly
and the Borrower shall at its own cost supply the information to the Agent (in
sufficient copies for each Paper Form Lender) in paper form. In any event the
Borrower shall at its own cost supply the Agent with at least one copy in paper
form of any information required to be provided by it.   31.6.2   The Agent
shall supply each Website Lender with the address of and any relevant password
specifications for the Designated Website following designation of that website
by the Borrower and the Agent.   31.6.3   The Borrower shall promptly upon
becoming aware of its occurrence notify the Agent if:

  (a)   the Designated Website cannot be accessed due to technical failure;    
(b)   the password specifications for the Designated Website change;     (c)  
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;     (d)   any existing information which has
been provided under this Agreement and posted onto the Designated Website is
amended; or

93



--------------------------------------------------------------------------------



 



  (e)   the Borrower becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.

    If the Borrower notifies the Agent under paragraphs (a) to (e) above, all
information to be provided by the Borrower under this Agreement after the date
of that notice shall be supplied in paper form unless and until the Agent and
each Website Lender is satisfied that the circumstances giving rise to the
notification are no longer continuing.   31.6.4   Any Website Lender may
request, through the Agent, one paper copy of any information required to be
provided under this Agreement which is posted onto the Designated Website. The
Borrower shall at its own cost comply with any such request within ten Business
Days.   31.7   English language   31.7.1   Any notice given under or in
connection with any Finance Document must be in English.   31.7.2   All other
documents provided under or in connection with any Finance Document must be:

  (a)   in English; or     (b)   if not in English, and if so required by the
Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

32   Calculations And Certificates   32.1   Accounts       In any litigation or
arbitration proceedings arising out of or in connection with a Finance Document,
the entries made in the accounts maintained by a Finance Party are prima facie
evidence of the matters to which they relate.   32.2   Certificates and
determinations       Any certification or determination by a Finance Party of a
rate or amount under any Finance Document is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.   32.3   Day count
convention       Any interest, commission or fee accruing under a Finance
Document will accrue from day to day and is calculated on the basis of the
actual number of days elapsed and a year of 360 days or, in any case where the
practice in the London interbank market differs, in accordance with that market
practice.   33   Partial Invalidity       If, at any time, any provision of the
Finance Documents is or becomes illegal, invalid or unenforceable in any respect
under any law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction will in
any way be affected or impaired.

94



--------------------------------------------------------------------------------



 



34   Remedies And Waivers       No failure to exercise, nor any delay in
exercising, on the part of any Finance Party or Secured Party, any right or
remedy under the Finance Documents shall operate as a waiver, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in this Agreement are cumulative and not exclusive of any rights or
remedies provided by law.   35   Amendments And Waivers   35.1   Required
consents   35.1.1   Subject to Clause 35.2 (Exceptions) any term of the Finance
Documents may be amended or waived only with the consent of the Majority Lenders
and the Obligors’ Agent and any such amendment or waiver will be binding on all
Parties.   35.1.2   The Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by this Clause 35.   35.1.3   Each Obligor agrees
to any such amendment or waiver permitted by this Clause 35 which is agreed to
by the Obligors’ Agent.   35.2   Exceptions   35.2.1   An amendment or waiver
that has the effect of changing or which relates to:

  (a)   the definition of Majority Lenders in Clause 1 (Definitions);     (b)  
an extension to the date of payment of any amount under the Finance Documents;  
  (c)   a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;     (d)   a change in currency
of payment of any amount under the Finance Documents;     (e)   an increase in
or an extension of any Commitment or the Total Commitments;     (f)   a change
to the Borrower or Obligors other than in accordance with Clause 25 (Changes to
the Obligors);     (g)   any provision which expressly requires the consent of
all the Lenders;     (h)   Clause 2.2 (Finance Parties’ rights and obligations),
Clause 8 (Mandatory prepayment), Clause 24 (Changes to the Lenders) or this
Clause 35;     (i)   the nature or scope of the Charged Property or the manner
in which the proceeds of enforcement of the Transaction Security are distributed
(except to the extent that it relates to a sale or disposal of an asset which is
the subject of the Transaction Security where such sale or disposal is expressly
permitted under this Agreement or any other Finance Document);     (j)   the
release of any Transaction Security unless permitted under this Agreement or any
other Finance Document or relating to a sale or disposal of an asset which is
the subject of the Transaction Security where such sale or disposal is expressly
permitted under this Agreement or any other Finance Document;

95



--------------------------------------------------------------------------------



 



  (k)   any amendment to Clause 29.5 (Proceeds of Enforcement) or to the order
of priority or subordination under the Subordination Deed; or     (l)   any
extension of an Availability Period,

    shall not be made without the prior consent of all the Lenders,   35.2.2  
An amendment or waiver which relates to the rights or obligations of the Agent,
the Arranger or the Security Agent may not be effected without the consent of
the Agent, the Arranger or the Security Agent.   36   Counterparts       Each
Finance Document may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
the Finance Document.   37   Governing Law       This Agreement is governed by
English law.   38   Enforcement   38.1   Jurisdiction of English courts   38.1.1
  The courts of England shall have exclusive jurisdiction to settle any dispute
arising out of or in connection with the Finance Documents expressed to be
governed by English law (including a dispute regarding the existence, validity
or termination of any Finance Document) (Dispute), only where such Dispute is
the subject of proceedings commenced by the Obligor.   38.1.2   Where a Dispute
is the subject of proceedings commenced by one or more Finance Parties, the
Finance Parties are entitled to bring such proceedings in any court or courts of
competent jurisdiction (including but not limited to the courts of England). If
any Obligor raises a counter-claim in the context of proceedings commenced by
one or more Finance Parties, that Obligor shall bring such counter-claim before
the court seized of the Finance Party’s claim and no other court.   38.1.3   The
commencement of legal proceedings in one or more jurisdictions shall not, to the
extent allowed by law, preclude the Finance Parties from commencing legal
actions or proceedings in any other jurisdiction, whether concurrently or not.  
38.1.4   To the extent allowed by law, each Obligor irrevocably waives any
objection it may now or hereafter have on any grounds whatsoever to the laying
of venue of any legal proceeding, and any claim it may now or hereafter have
that any such legal proceeding has been brought in an inappropriate or
inconvenient forum.   38.2   Service of process       Without prejudice to any
other mode of service allowed under any relevant law, each Obligor (other than
an Obligor incorporated in England and Wales):

  (a)   irrevocably appoints Enstar (EU) Limited. (Attention: Derek Reid, Avaya
House, 2 Cathedral Hill, Guildford, Surrey GU2 7YL) as its agent for service of
process in relation to any proceedings before the English courts in connection
with any Finance Document; and     (b)   agrees that failure by an agent for
service of process to notify the relevant Obligor of the process will not
invalidate the proceedings concerned; and

96



--------------------------------------------------------------------------------



 



  (c)   if any person appointed as an agent for service of process is unable for
any reason to act as agent for service of process, the Borrower (on behalf of
all the Obligors) must immediately (and in any event within five days of such
event taking place) appoint another agent on terms acceptable to the Agent.
Failing this, the Agent may appoint another agent for this purpose.     (d)  
The Borrower confirms that Enstar (EU) Limited has expressly agreed and
consented to the provisions of Clause 37 (Governing law) and of this Clause 38.

38.3   Waiver of Immunity       Each Obligor (to the fullest extent permitted by
law) irrevocably and unconditionally:

  (a)   agrees not to claim any immunity from proceedings brought against it by
any Finance Party in relation to any Finance Document, and to ensure that no
such claim is made on its behalf;     (b)   waives all rights of immunity in
respect of it or its assets; and     (c)   consents generally in respect of such
proceedings to the giving of relief or the issue of any process in connection
with such proceedings.

38.4   Waiver of Jury Trial       Each of the Obligors irrevocably waives all
rights to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or in relation to this Agreement
or any of the Finance Documents or the actions of any Finance Party in the
negotiation, administration, performance or enforcement thereof.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

97



--------------------------------------------------------------------------------



 



Schedule 1 The Original Parties
Part 1
The Original Obligors

      Name of Original Borrower   Jurisdiction of Incorporation, Registration
Number Clarendon Holdings, Inc.   State of Delaware, 4911106

      Name of Original Obligor   Jurisdiction of Incorporation, Registration
Number Clarendon Holdings, Inc.   State of Delaware, 4911106

Part 2
The Original Lenders — other than UK non-bank Lenders

              Commitment Name of Original Lender   US$
National Australia Bank Limited
    106,500,000  

Part 3
The Original Lenders — UK non-bank Lenders

          Commitment Name of Original Lender   US$
None
   

98



--------------------------------------------------------------------------------



 



Schedule 2 Conditions Precedent
Part 1A
Conditions precedent to First Utilisation Date

1   Obligors

  1.1   A copy of the Constitutional Documents of the Shareholder and the
Borrower with such amendments as the Security Agent may reasonably request.    
1.2   A copy of a good standing certificate (including verification of tax
status) with respect to the Shareholder and each member of the Group, issued as
of a recent date by the Secretary of State or other appropriate official of each
member of the Group’s jurisdiction of incorporation or organisation.     1.3   A
copy of a resolution of the board of directors of the Shareholder and the
Borrower:

  (a)   approving the terms of, and the transactions contemplated by, the
Transaction Documents to which it is a party and resolving that it execute,
deliver and perform the Transaction Documents to which it is a party;     (b)  
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and     (c)   authorising a specified person
or persons, on its behalf, to sign and/or despatch all documents and notices
(including, if relevant, any Utilisation Request and Selection Notice) to be
signed and/or despatched by it under or in connection with the Finance Documents
to which it is a party.

  1.4   A specimen of the signature of each person authorised by the resolution
referred to in paragraph 1.3 above in relation to the Finance Documents and
related documents.     1.5   A certificate of the Borrower (signed by a
director) confirming that borrowing or guaranteeing or securing, as appropriate,
the Total Commitments would not cause any borrowing, guarantee, security or
similar limit binding on any member of the Group to be exceeded.     1.6   A
certificate of an authorised signatory of the Shareholder and the Borrower
certifying that each copy document relating to it specified in this Part 1A of
Schedule 2 is correct, complete and in full force and effect and has not been
amended or superseded as at a date no earlier than the date of this Agreement
or, to the extent such document has previously been delivered to the Agent that
such document has not been amended or superseded since the date of such
delivery.

2   Finance Documents

  2.1   The Subordination Deed executed and delivered by the parties thereto.  
  2.2   The Fee Letters executed by the Borrower.     2.3   The following
Transaction Security Documents executed and delivered by the parties thereto.

99



--------------------------------------------------------------------------------



 



              Transaction Security   Governing law of Name of Obligor   Document
  document
Enstar Investments Inc.
  Stock Pledge Agreement pledging all capital stock in Clarendon Holdings, Inc.
  New York law or such other law as may be agreed between the Borrower and the
Agent
 
       
Clarendon Holdings, Inc.
  Security Agreement over all of its assets present and future

Stock Pledge Agreement pledging all capital stock in stock holding in Clarendon
National Insurance Company   New York law or such other law as may be agreed
between the Borrower and the Agent

2.4   Any document or information required to be delivered to the Agent or the
Security Agent on or prior to the First Utilisation Date in order to perfect and
protect the first priority liens and security interests created under the
Transaction Security Documents.

3   Acquisition   3.1   A Certificate of the Borrower (signed by a director)
certifying that:

  (a)   each of the matters specified in Article 2 (or the appropriate provision
setting out conditions) of the Acquisition Agreement has been satisfied or will
be satisfied on the First Utilisation Date or, with the consent of the Agent,
waived and the Acquisition Agreement has become wholly unconditional in all
respects     (b)   no Acquisition Document has been amended, varied, novated,
supplemented, superseded, waived or terminated except with the consent of the
Agent;     (c)   the Borrower is not aware of any breach of any warranty or any
claim under the Acquisition Agreement save to the extent disclosed against in
the Disclosure Letters;     (d)   all necessary or desirable Authorisations from
any Governmental Authority or other regulatory body in relation to the
Acquisition and in connection with the entry into and performance of the
transactions contemplated by any Transaction Document (or for the validity or
enforceability of any of those documents) have been obtained and are in full
force and effect together with certified copies of those obtained; and     (e)  
the total amount of Loans equates to an amount equal to not more than 50% of the
purchase price of the Target Shares (excluding fees and other expenses).

3.2   A copy of each of the Acquisition Documents and the other Transaction
Documents (other than the Finance Documents) executed by the parties to those
documents

100



--------------------------------------------------------------------------------



 



4   Legal Opinions       The following legal opinions, each addressed to the
Agent, the Security Agent and the Original Lenders, to be in agreed form:

  (a)   A legal opinion of Clyde & Co LLP, legal advisers to the Agent and the
Arranger, as to English law.     (b)   A legal opinion of Drinker Biddle & Reath
LLP as to the laws of each jurisdiction of incorporation of the Borrower and the
Shareholder and the governing law of the Transaction Security Documents.

5   Other Documents And Evidence

  5.1   Evidence that Enstar (EU) Limited has accepted its appointment as
process agent for the Borrower as referred to in Clause 38.2 (Service of
process) and for the Shareholder under the Subordination Deed, and confirmed it
agrees and consents to the provisions of Clause 37 (Governing law) and of Clause
38 (Enforcement).     5.2   The Group Structure Chart which shows the Group.    
5.3   A copy, certified by an authorised signatory of the Borrower to be a true
copy, of the Original Financial Statements of the Target and each other member
of the Target Group and an opening balance sheet for the Borrower.     5.4   A
copy of any other Authorisation or other document, opinion or assurance which
the Agent notifies the Borrower is necessary or desirable in connection with the
entry into and performance of the transactions contemplated by any Finance
Document or for the validity and enforceability of any Finance Document.     5.5
  Any information and evidence in respect of any Obligor or the Shareholder
required by any Finance Party to enable it to be satisfied with the results of
all “know your customer” or other checks which it is required to carry out in
relation to such person.     5.6   Evidence that the arrangement fee has or will
on the First Utilisation Date be paid in full.     5.7   A copy of the Forecast
Cash Flows.     5.8   A copy of the Report.     5.9   A certificate of the Chief
Financial Officer of the Borrower stating that it is Solvent after giving effect
to the Loans, the application of the proceeds of the Loans in accordance with
Clause 3 (Purpose) and the payment of all estimated legal, accounting and other
fees related to this Agreement and the consummation of the other transactions
contemplated by this Agreement. For purposes of this certificate, Solvent means
with respect to the Borrower on any date of determination that (a) the fair
value of the property of such person is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such person;
(b) the present fair saleable value of the assets of such person is not less
than the amount which will be required to pay the probable liability of such
person on its debts as they become absolute and mature; (c) such person does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such person’s ability to pay as such debts and liabilities mature; and (d) such
person is not engaged in a business or

101



--------------------------------------------------------------------------------



 



      transaction, and is not about to engage in a business or transaction, for
which such person’s property would constitute unreasonably small capital. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual and matured liability.     5.10   A certificate
of an authorised signatory of the Borrower certifying that no member of the
Target Group has any outstanding loans as at the First Utilisation Date.    
5.11   The loan and grant of security interest as set forth in the Transaction
Security Documents have been submitted to and approved by (to the extent
approval is required) the relevant Insurance Regulator of each Regulated
Insurance Entity, in form and substance reasonably satisfactory to the Agent and
Security Agent.     5.12   A certificate of the Borrower (signed by a director)
confirming that on the First Utilisation Date it is in compliance with each of
the financial covenants set out in Clause 21.2.1 (Financial condition).

102



--------------------------------------------------------------------------------



 



Part 1B
Conditions subsequent required to be delivered by the Target

1   An Accession Letter executed by each member of the Target Group and the
Borrower.   2   A copy of the constitutional documents of each member of the
Target Group, with such amendments as the Agent may reasonably require.   3   A
copy of a good standing certificate (including verification of tax status) with
respect to each member of the Target Group, issued as of a recent date by the
Secretary of State or other appropriate official of that member of the Target
Group’s jurisdiction of incorporation or organisation   4   A copy of a
resolution of the board of directors of each member of the Target Group:

  4.1   approving the terms of, and the transactions contemplated by, the
Accession Letter and the Finance Documents and resolving that it execute,
deliver and perform the Accession Letter and any other Finance Document to which
it is party;     4.2   authorising a specified person or persons to execute the
Accession Letter and other Finance Documents on its behalf;     4.3  
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents to which it is a party; and  
  4.4   authorising the Borrower to act as its agent in connection with the
Finance Documents.

5   A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.   6   A certificate of an authorised signatory
of each member of the Target Group certifying that each copy document listed in
this Part 1B of Schedule 2 is correct, complete and in full force and effect and
has not been amended or superseded as at a date no earlier than the date of the
Accession Letter.   7   The following legal opinions, each addressed to the
Agent, the Security Agent and the Lenders:

  7.1   A legal opinion of Clyde & Co LLP as advisers to the Agent in England,
as to English law in the form distributed to the Lenders prior to signing the
Accession Letter.     7.2   A legal opinion of Drinker Biddle & Reath LLP as to
the law of the jurisidiction of incorporation of each member of the Target Group
and in the form distributed to the Lenders prior to signing the Accession
Letter.

8   Evidence that Enstar (EU) Limited as any process agent referred to in Clause
38.2 (Service of process) has accepted its appointment and confirmed it agrees
and consents to the provisions of Clause 37 (Governing law) and of Clause 38
(Enforcement).   9   Evidence that all necessary or desirable Authorisations
from any Governmental Authority or other regulatory body in connection with the
entry into and

103



--------------------------------------------------------------------------------



 



    performance of the transactions contemplated by the Accession Letter, any
Finance Document or Transaction Document to which any member of the Target Group
is party or for the validity or enforceability of any of those documents have
been obtained and are in full force and effect, together with certified copies
of those obtained.   10   A certificate of the Borrower confirming that no
Default is continuing or would occur as a result of the any member of the Target
Group executing the Accession Letter or the Finance Documents or the Transaction
Documents to which it is party.   11   A certificate of the Chief Financial
Officer of each member of the Target Group stating that the respective company
is Solvent after entering into the Accession Letter and the payment of all
related estimated legal, accounting and other fees. For purposes of this
certificate, Solvent means with respect to that member of the Target Group on
any date of determination that (a) the fair value of the property of such person
is greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such person; (b) the present fair saleable value of
the assets of such person is not less than the amount which will be required to
pay the probable liability of such person on its debts as they become absolute
and mature; (c) such person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such person’s ability to pay as such
debts and liabilities mature; and (d) such person is not engaged in a business
or transaction, and is not about to engage in a business or transaction, for
which such person’s property would constitute unreasonably small capital. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual and matured liability.

104



--------------------------------------------------------------------------------



 



Part 2
Conditions precedent required to be delivered by an Additional Obligor

12   An Accession Letter (if relevant) executed by the Additional Obligor and
the Borrower.   13   A copy of the constitutional documents of the Additional
Obligor, with such amendments as the Agent may reasonably require.   14   A copy
of a good standing certificate (including verification of tax status) with
respect to the Additional Obligor, issued as of a recent date by the Secretary
of State or other appropriate official of the Additional Obligor’s jurisdiction
of incorporation or organisation   15   A copy of a resolution of the board of
directors of the Additional Obligor:

  15.1   approving the terms of, and the transactions contemplated by, the
Accession Letter and the Finance Documents and resolving that it execute,
deliver and perform the Accession Letter and any other Finance Document to which
it is party;     15.2   authorising a specified person or persons to execute the
Accession Letter and other Finance Documents on its behalf;     15.3  
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents to which it is a party; and  
  15.4   authorising the Borrower to act as its agent in connection with the
Finance Documents.

16   A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.   17   A certificate of an authorised
signatory of the Additional Obligor certifying that each copy document listed in
this Part 2 of Schedule 2 is correct, complete and in full force and effect and
has not been amended or superseded as at a date no earlier than the date of the
Accession Letter.   18   If available, the latest audited financial statements
of the Additional Obligor.   19   The following legal opinions, each addressed
to the Agent, the Security Agent and the Lenders:

  19.1   A legal opinion of Clyde & Co LLP as advisers to the Agent in England,
as to English law in the form distributed to the Lenders prior to signing the
Accession Letter.     19.2   If the Additional Obligor is incorporated in or has
its centre of main interest or establishment in a jurisdiction other than
England and Wales or is executing a Finance Document which is governed by a law
other than English law, a legal opinion of the legal advisers to the Agent in
the jurisdiction of its incorporation, centre of main interest or establishment
(as applicable) or, as the case may be, the jurisdiction of the governing law of
that Finance Document (Applicable Jurisdiction) as to the law of the Applicable
Jurisdiction and in the form distributed to the Lenders prior to signing the
Accession Letter.

105



--------------------------------------------------------------------------------



 



20   If the proposed Additional Obligor is incorporated in a jurisdiction other
than England and Wales, evidence that Enstar (EU) Limited as any process agent
referred to in Clause 38.2 (Service of process) has accepted its appointment and
confirmed it agrees and consents to the provisions of Clause 37 (Governing law)
and of Clause 38 (Enforcement).   21   Evidence that all necessary or desirable
Authorisations from any Governmental Authority or other regulatory body in
connection with the entry into and performance of the transactions contemplated
by the Accession Letter, any Finance Document or Transaction Document to which
the Additional Obligor is party or for the validity or enforceability of any of
those documents have been obtained and are in full force and effect, together
with certified copies of those obtained.   22   A certificate of the Borrower
confirming that no Default is continuing or would occur as a result of the
Additional Obligor executing the Accession Letter or the Finance Documents or
the Transaction Documents to which it is party.   23   A certificate of the
Chief Financial Officer of the Additional Obligor stating that the respective
company is Solvent after entering into the Accession Letter and the payment of
all related estimated legal, accounting and other fees. For purposes of this
certificate, Solvent means with respect to the Additional Obligor on any date of
determination that (a) the fair value of the property of such person is greater
than the total amount of liabilities (including contingent and unliquidated
liabilities) of such person; (b) the present fair saleable value of the assets
of such person is not less than the amount which will be required to pay the
probable liability of such person on its debts as they become absolute and
mature; (c) such person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such person’s ability to pay as such debts and
liabilities mature; and (d) such person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such person’s property would constitute unreasonably small capital. In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual and matured liability.

106



--------------------------------------------------------------------------------



 



Schedule 3 Requests
Part 1 Utilisation Request
Loans

From:   Clarendon Holdings, Inc.

To:   National Australia Bank Limited (as Agent)

Dated:
Dear Sirs
Clarendon Holdings, Inc. — Facility Agreement dated [                    ]
(Facility Agreement)

1   We refer to the Facility Agreement. This is a Utilisation Request. Terms
defined in the Facility Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.   2   We
wish to borrow a Loan on the following terms:   2.1   Proposed Utilisation Date:
[ ] (or, if that is not a Business Day, the next Business Day)   2.2   Amount:
US$[ ] or, if less, the Available Facility, to be credited to [account].   2.3  
Interest Period: [ ].   3   We confirm that each condition specified in Clause
4.2 (Further conditions precedent) is satisfied on the date of this Utilisation
Request.   4   Please arrange for the Arranger’s arrangement fee totalling US$[
] to be deducted from the net proceeds and the balance, being:       US$[ ], to
be credited to: [account].   5   This Utilisation Request is irrevocable.

     
Yours faithfully
   
 
     
 
authorised signatory for
   
Clarendon Holdings, Inc.
   

107



--------------------------------------------------------------------------------



 



Part 2 Selection Notice

From:   Clarendon Holdings, Inc.

To:   National Australia Bank Limited (as Agent)

Dated:
Dear Sirs
Clarendon Holdings, Inc. — Facility Agreement dated [                    ]
(Facility Agreement)

6   We refer to the Facility Agreement. This is a Selection Notice. Terms
defined in the Facility Agreement have the same meaning in this Selection Notice
unless given a different meaning in this Selection Notice.   7   We refer to the
Loan with an Interest Period ending on [ ].   8   We request that the next
Interest Period for the above Loan[s] is [ ]].   9   This Selection Notice is
irrevocable.

     
Yours faithfully,
     
 
   
 
authorised signatory for
   
Clarendon Holdings, Inc.
   

108



--------------------------------------------------------------------------------



 



Schedule 4 Mandatory Cost Formula

1   The Mandatory Cost is an addition to the interest rate to compensate the
Lenders for the cost of compliance with:

  1.1   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     1.2   the requirements of the European Central Bank.

2   On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (Additional Cost Rate)
for each Lender in accordance with the paragraphs set out below. The Mandatory
Cost will be calculated by the Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loans) and will be expressed as a percentage rate
per annum.   3   The Additional Cost Rate for any Lender lending from a Facility
Office in a Participating Member State will be the percentage notified by that
Lender to the Agent. This percentage will be certified by that Lender in its
notice to the Agent to be its reasonable determination of the cost (expressed as
a percentage of that Lender’s participation in all Loans made from that Facility
Office) of complying with the minimum reserve requirements of the European
Central Bank in respect of loans made from that Facility Office.   4   The
Additional Cost Rate for any Lender lending from a Facility Office in the United
Kingdom will be calculated by the Agent as follows:   4.1   in relation to a US
Dollar Loan:       AB+C(B-D)+Ex0.01
               100-(A+C)       per cent per annum   4.2   in relation to a Loan
in any currency other than sterling:       Ex0.01
300 per cent per annum       where:

  (A)   is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     (B)   is the percentage rate of
interest (excluding the Margin and the Mandatory Cost and, if the Loan is an
Unpaid Sum, the additional rate of interest specified in paragraph (a) of Clause
10.3 (Default interest)) payable for the relevant Interest Period on the Loan.  
  (C)   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

109



--------------------------------------------------------------------------------



 



  (D)   is the percentage rate per annum payable by the Bank of England to the
Agent on interest bearing Special Deposits.     (E)   is designed to compensate
Lenders for amounts payable under the Fees Rules and is calculated by the Agent
as being the average of the most recent rates of charge supplied by the
Reference Banks to the Agent pursuant to paragraph 7 below and expressed in
pounds per £1,000,000.

5   For the purposes of this Schedule:   5.1   Eligible Liabilities: and Special
Deposits have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;
  5.2   Fees Rules: means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;   5.3
  Fee Tariffs: means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and   5.4   Tariff Base: has the meaning given to it in, and
will be calculated in accordance with, the Fees Rules.   6   In application of
the above formulae, A, B, C and D will be included in the formulae as
percentages (i.e. 5 per cent. will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.   7   If
requested by the Agent, each Reference Bank shall, as soon as practicable after
publication by the Financial Services Authority, supply to the Agent, the rate
of charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.   8   Each Lender shall supply any information required
by the Agent for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:   8.1   the
jurisdiction of its Facility Office; and   8.2   any other information that the
Agent may reasonably require for such purpose.       Each Lender shall promptly
notify the Agent of any change to the information provided by it pursuant to
this paragraph.   9   The percentages of each Lender for the purpose of A and C
above and the rates of charge of each Reference Bank for the purpose of E above
shall be determined by the Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

110



--------------------------------------------------------------------------------



 



10   The Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.   11   The Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.   12   Any
determination by the Agent pursuant to this Schedule in relation to a formula,
the Mandatory Cost, an Additional Cost Rate or any amount payable to a Lender
shall, in the absence of manifest error, be conclusive and binding on all
Parties.   13   The Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.

111



--------------------------------------------------------------------------------



 



Schedule 5 Form of Transfer Certificate

     
To:
  National Australia Bank Limited as Agent
 
   
From:
  [The Existing Lender] (Existing Lender) and [The New Lender] (New Lender)

Dated:
Clarendon Holdings, Inc. — Facility Agreement dated [       ] (Facility
Agreement)

1   We refer to the Facility Agreement. This is a Transfer Certificate. Terms
defined in the Facility Agreement have the same meaning in this Transfer
Certificate unless given a different meaning in this Transfer Certificate.   2  
We refer to Clause 24.6 (Procedure for transfer):   2.1   The Existing Lender
and the New Lender agree to the Existing Lender transferring to the New Lender
by novation all or part of the Existing Lender’s Commitment, rights and
obligations referred to in the Schedule in accordance with Clause 24.6
(Procedure for transfer) [OR] [ *** Each Existing Lender listed in Part 1 of the
Schedule transfers by novation to each New Lender listed in Part 2 of the
Schedule that portion of the outstanding Loans and Commitments in accordance
with Clause 24.6 (Procedure for transfer), such that:

  (a)   each New Lender will become a Lender under the Agreement with the
respective Commitment and portion of outstanding Loans set out opposite its name
in Part 3 of the Schedule; and     (b)   each Existing Lender’s Commitment and
portion of outstanding Loans will be reduced to the amounts set out opposite its
name in Part 3 of the Schedule. *** ]

2.2   The proposed Transfer Date is [ *** ].   2.3   The Facility Office and
address, fax number and attention details for notices of the New Lender for the
purposes of Clause 31.2 (Addresses) are set out in the Schedule.   3   [ ***
The/Each *** ] New Lender expressly acknowledges the limitations on the Existing
Lender[’s][s’] obligations set out in paragraph (c) of Clause 24.5 (Limitation
of responsibility of Existing Lenders).   4   This Transfer Certificate may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of this Transfer
Certificate.   5   For the purpose of Clause 31.6 (Use of websites) the New
Lender is a [ *** Website Lender *** ] [ *** Paper Form Lender *** ]. *** ] OR [
*** each New Lender specifies in Part 4 of the Schedule opposite its name
whether it is a Website Lender or a Paper Form Lender. *** ]   6   This Transfer
Certificate is governed by English law.   7   The parties to this Transfer
Certificate intend it to take effect as a deed and this Transfer Certificate
shall be treated as having been duly executed and delivered as a deed only upon
being dated.

112



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the authorised signatories of the parties have executed this
deed on the day and year first above written.

113



--------------------------------------------------------------------------------



 



The Schedule
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]

     
[Existing Lender]
  [New Lender]
 
   
By:
  By:

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [•].
[Agent]
By:
[ *** OR FOR GLOBAL TRANSFER CERTIFICATES *** ]
Part 1
The Existing Lenders
[ *** ]
[ *** ]
[ *** ]
Part 2
The New Lenders
[ *** ]
[ *** ]
[ *** ]
Part 3
Details of portion of outstanding Loans and Commitment

          Lender   Commitment   Loans
[*list here existing and new lenders*] [ *** ] [ ***] [ *** ] [ *** ]
  [**]   [**]

114



--------------------------------------------------------------------------------



 



Part 4
New Lenders’ Administrative Details

                          Address for             Facility office   service of  
    Website or     Address/Fax   notices (if   Account for   Paper Form New
Lender   no.Attention of   different)   Payment   Lender
[ *** ]
  [ *** ]   [ *** ]   [ *** ]   [ *** ]

EXECUTED as a Deed by       )
[ *** Each Existing Lender *** ]       )       Authorised
Signatory
Dated:
Executed as a Deed by       )
[ *** Each New Lender *** ]       )       Authorised Signatory
Dated:

     
The Transfer Certificate is
   )  
accepted by the Agent and the
   )  
Transfer Date is confirmed by the
   )  
Agent as [ *** ]
   )

Signed by [National Australia Bank Limited (ABN 12004044937) (as Agent)]       )
Dated:
Signed by [National Australia Bank Limited (ABN 12004044937) (as Security
Agent)]
Dated:

115



--------------------------------------------------------------------------------



 



Schedule 6 Form of Assignment Agreement

     
To:
  National Australia Bank Limited as Agent  
From:
  [the Existing Lender] (Existing Lender) and [the New Lender] (New Lender)  
Dated:
  [***]

Clarendon Holdings, Inc. — Facility Agreement dated [       ] (Facility
Agreement)

1   We refer to the Facility Agreement. This is an Assignment Agreement.   2  
(a)     We refer to Clause 24.7 (Procedure for assignment).

  (a)   The Existing Lender assigns absolutely to the New Lender all the rights
of the Existing Lender under the Facility Agreement, the other Finance Documents
and in respect of the Transaction Security which correspond to that portion of
the Existing Lender’s Commitments and participations in Loans under the Facility
Agreement as specified in the Schedule;     (b)   The Existing Lender is
released from all the obligations of the Existing Lender which correspond to
that portion of the Existing Lender’s Commitments and participations in Loans
under the Facility Agreement specified in the Schedule.     (c)   The New Lender
becomes a Party as a Lender and is bound by obligations equivalent to those from
which the Existing Lender is released under paragraph (c) above.

3   The proposed Transfer Date is [***].   4   On the Transfer Date the New
Lender becomes:

  (a)   Party to the Finance Documents as a Lender; and     (b)   Party to [***
other relevant agreements in other relevant capacity such as Subordination Deed
***].

5   The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in paragraph (c) of Clause 24.5 (Limitation of
responsibility of Existing Lenders).   6   The Facility Office and address, fax
number and attention details for notices of the New Lender for the purposes of
Clause 31.2 (Addresses) are set out in the Schedule to this Assignment
Agreement.   7   This Assignment Agreement may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Assignment Agreement.   8   For the
purpose of Clause 31.6 (Use of Websites) the New Lender is a [*** Website Lender
***] [*** Paper Form Lender ***]   9   This Assignment Agreement is governed by
English law.   10   This Assignment Agreement has been [*** executed and
delivered as a deed ***] [*** entered into ***] on the date stated at the
beginning of this Assignment Agreement.

116



--------------------------------------------------------------------------------



 



THE SCHEDULE
Commitment/rights and obligations to be transferred by
assignment, release and accession
[*** insert relevant details ***]
[*** Facility office address, fax number and attention details for notices and
account details for payments ***]

     
[*** Existing Lender ***]
  [*** New Lender ***]
 
   
By:
  By:

This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as [***].
[*** Signature of this Assignment Agreement by the Agent constitutes
confirmation by the Agent of receipt of notice of the assignment referred to
herein, which notice the Agent receives on behalf of each Finance Party. ***]
[*** Agent ***]
By:

117



--------------------------------------------------------------------------------



 



Schedule 7 Form of Accession Letter

     
To:
  National Australia Bank Limited as Agent  
From:
  [Subsidiary] and Clarendon Holdings, Inc.

Dated:
Dear Sirs
Clarendon Holdings, Inc. — Facility Agreement dated [       ] (Facility
Agreement)

1   We refer to the Facility Agreement. This is an Accession Letter. Terms
defined in the Facility Agreement have the same meaning in this Accession Letter
unless given a different meaning in this Accession Letter.   2   [Subsidiary]
agrees to become an Additional Obligor and to be bound by the terms of the
Facility Agreement, the Subordination Deed and the other Finance Documents as an
Additional Obligor pursuant to Clause 25.2 (Additional Obligor) of the Facility
Agreement and as an [Obligor] pursuant to Clause [ ] of the Subordination Deed.
[Subsidiary] is a company duly incorporated under the laws of [name of relevant
jurisdiction] and is a limited liability company and registered number [ ].   3
  [Subsidiary’s] administrative details are as follows:       Address:       Fax
No.:       Attention:   4   This Accession Letter is governed by English Law

[This Accession Letter is entered into by deed.]

       
 
   
For and on behalf of
  For and on behalf of  
Clarendon Holdings, Inc.
  [Subsidiary]

118



--------------------------------------------------------------------------------



 



Schedule 8 Form of Compliance Certificate

     
To:
  National Australia Bank Limited as Agent  
From:
  Clarendon Holdings, Inc.

Dated:
Dear Sirs
Clarendon Holdings, Inc. — Facility Agreement dated [       ] (Facility
Agreement)

1   We refer to the Facility Agreement. This is a Compliance Certificate. Terms
defined in the Facility Agreement have the same meaning when used in this
Compliance Certificate unless given a different meaning in this Compliance
Certificate.   2   We confirm that as at [*** insert the relevant testing date/
the Testing Date ***]:   2.1   Regulatory Cover (which must exceed 1.1:1): the
Actual Statutory Surplus of each Regulated Insurance Entity was [***] and the
Authorised Control Level Risk Based Capital (as defined by the NAIC) of each
such Regulated Insurance Entities was [***], therefore Regulatory Cover was
[***] and that the requirements of Clause 21.2.1(a) (Regulatory cover) have been
met.   2.2   Net Surplus Cover (which must be a minimum of 2:1): Consolidated
Net Surplus was [***] and Facility Debt was [***], therefore Net Surplus Cover
was [***] and that the requirements of Clause 21.2.1(b) (Minimum Net Surplus
Cover) have been met.   2.3   Requisite Rating:

  (i)   the short term rating and/or long term rating of fixed income
investments held by the Target Group:

  (a)   for not more than 20% of the total value of such investments have a
rating of BBB or below from the Rating Agency, and none have a rating of less
than BBB- from the Rating Agency;     (b)   have a minimum weighted average
rating of at least AA from the Rating Agency;

  (ii)   the maximum duration in the cash and fixed income portfolios held by
the Target Group does not exceed five years; and     (iii)   no more than 12.5%
of the total value of investments of the Target Group are held in investments
that are not cash or fixed income investments,

    in each case as demonstrated below. [attach details of calculations] and
therefore the requirements of Clause 21.2.1(c) (Requisite Rating) have been met.
  3.   We confirm that no Default is continuing. 1

 

1   If this statement cannot be made, the certificate should identify any
Default that is continuing and the steps, if any, being taken to remedy it.

119



--------------------------------------------------------------------------------



 



     
[insert applicable certification language]
     
 
   
 
for and on behalf of
     
[name of Auditors of Clarendon Holdings, Inc.]
   

120



--------------------------------------------------------------------------------



 



Schedule 9 LMA Form of Confidentiality Undertaking
LMA CONFIDENTIALITY LETTER
FOR PRIMARY SYNDICATION
[Letterhead of Arranger]

     
To:
  [insert name of Potential Lender]
 
   
Re:
  the Facility
 
   
 
  Borrower:
 
   
 
  Amount:
 
   
 
  Agent:

Dear Sirs
We understand that you are considering participating in the Facility. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:

1   Confidentiality Undertaking       You undertake:   1.1   to keep the
Confidential Information confidential and not to disclose it to anyone except as
provided for by paragraph 2 below and to ensure that the Confidential
Information is protected with security measures and a degree of care that would
apply to your own confidential information;   1.2   to keep confidential and not
disclose to anyone the fact that the Confidential Information has been made
available or that discussions or negotiations are taking place or have taken
place between us in connection with the Facility;   1.3   to use the
Confidential Information only for the Permitted Purpose;   1.4   (to use all
reasonable endeavours to ensure that any person to whom you pass any
Confidential Information (unless disclosed under paragraph 2(b) below)
acknowledges and complies with the provisions of this letter as if that person
were also a party to it; and   1.5   not to make enquiries of any Obligor or
member of the Group or any of their officers, directors, employees or
professional advisers relating directly or indirectly to the Facility.   2  
Permitted Disclosure       We agree that you may disclose confidential
information:   2.1   to members of the Participant Group and their officers,
directors, employees and professional advisers to the extent necessary for the
Permitted Purpose and to any auditors of members of the Participant Group;   2.2
  where requested or required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body, (ii) where
required by the rules of any stock exchange on which the shares or other
securities of any member of the Participant Group are listed or (iii) where
required by the laws

121



--------------------------------------------------------------------------------



 



    or regulations of any country with jurisdiction over the affairs of any
member of the Participant Group; or       with the prior written consent of us
and the Borrower.   3   Notification Of Required Or Unauthorised Disclosure    
  You agree (to the extent permitted by law) to inform us of the full
circumstances of any disclosure under paragraph 2(b) or upon becoming aware that
confidential information has been disclosed in breach of this letter.   4  
Return Of Copies       If we so request in writing, you shall return all
confidential information supplied to you by us and destroy or permanently erase
all copies of confidential information made by you and use all reasonable
endeavours to ensure that anyone to whom you have supplied any confidential
information destroys or permanently erases such confidential information and any
copies made by them, in each case save to the extent that you or the recipients
are required to retain any such confidential information by any applicable law,
rule or regulation or by any competent judicial, governmental, supervisory or
regulatory body or in accordance with internal policy, or where the confidential
information has been disclosed under paragraph 2(b) above.   5   Continuing
Obligations       The obligations in this letter are continuing and, in
particular, shall survive the termination of any discussions or negotiations
between you and us. Notwithstanding the previous sentence, the obligations in
this letter shall cease (a) if you become a party to or otherwise acquire (by
assignment or sub participation) an interest, direct or indirect in the facility
or (b) twelve months after you have returned all confidential information
supplied to you by us and destroyed or permanently erased all copies of
confidential information made by you (other than any such confidential
information or copies which have been disclosed under paragraph 2 above (other
than sub-paragraph 2(a)) or which, pursuant to paragraph 4 above, are not
required to be returned or destroyed).   6   No Representation; Consequences Of
Breach, Etc       You acknowledge and agree that:   6.1   neither we nor any of
our officers, employees or advisers (each a Relevant Person) (i) make any
representation or warranty, express or implied, as to, or assume any
responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by us or any member
of the Group or the assumptions on which it is based or (ii) shall be under any
obligation to update or correct any inaccuracy in the Confidential Information
or any other information supplied by us or any Obligor or any member of the
Group or be otherwise liable to you or any other person in respect to the
Confidential Information or any such information; and   6.2   we or the Obligors
or any members of the Group may be irreparably harmed by the breach of the terms
of this letter and damages may not be an adequate remedy; each Relevant Person
or Obligor or any member of the Group may be granted an injunction or specific
performance for any threatened or actual breach of the provisions of this letter
by you.

122



--------------------------------------------------------------------------------



 



7   No Waiver; Amendments, Etc       This letter sets out the full extent of
your obligations of confidentiality owed to us in relation to the information
the subject of this letter. No failure or delay in exercising any right, power
or privilege under this letter will operate as a waiver thereof nor will any
single or partial exercise of any right, power or privilege preclude any further
exercise thereof or the exercise of any other right, power or privileges under
this letter. The terms of this letter and your obligations under this letter may
only be amended or modified by written agreement between us.   8   Inside
Information       You acknowledge that some or all of the confidential
information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation relating to
insider dealing and you undertake not to use any confidential information for
any unlawful purpose.   9   Nature Of Undertakings       The undertakings given
by you under this letter are given to us and (without implying any fiduciary
obligations on our part) are also given for the benefit of the borrower, each
other Obligor and each other member of the Group.   10   Third Party Rights  
10.1   Subject to paragraph 6 and paragraph 9 the terms of this letter may be
enforced and relied upon only by you and us and the operation of the Contracts
(Rights of Third Parties) Act 1999 is excluded.   10.2   Notwithstanding any
provisions of this letter, the parties to this letter do not require the consent
of any Relevant Person or any Obligor or any member of the Group to rescind or
vary this letter at any time.   11   Governing Law And Jurisdiction       This
letter (including the agreement constituted by your acknowledgement of its
terms) shall be governed by and construed in accordance with the laws of England
and the parties submit to the non-exclusive jurisdiction of the English courts.
  12   Tax Shelter Language       Notwithstanding anything in this letter to the
contrary, the information subject to this letter shall not include, and each
party may disclose without limitation of any kind, any information with respect
to the U.S. Federal income tax treatment and US Federal income tax structure (in
each case, within the meaning of US Treasury Regulation Section 1.6011-4) of the
transactions contemplated in this letter or in any of the other Finance
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to the Agent or such Lender relating to such tax
treatment and tax structure (it being understood that this authorisation is
retroactively effective to the commencement of the first discussions between or
among any of the parties regarding the transactions contemplated by this letter
or by any of the other Finance Documents); provided that with respect to any
document or similar item that in either case contains information concerning the
US Federal income tax treatment or US Federal income tax structure of the
transactions as well as other information, this sentence shall only apply to
such portions of the document or similar item that relate to the US Federal
income tax treatment or US Federal income tax structure of the transactions
contemplated in this Undertaking or in any of the other Finance Documents.

123



--------------------------------------------------------------------------------



 



13   Definitions       In this letter (including the acknowledgement set out
below):       Confidential Information means any information relating to the
Borrower, the Group, and the Facility and includes information given orally and
any document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that (a) is or becomes public knowledge other than as a
direct or indirect result of any breach of this letter or (b) is known by you
before the date the information is disclosed to you by us or any of our
affiliates or advisers or is lawfully obtained by you after that date, other
than from a source which is connected with the Group and which, in either case,
as far as you are aware, has not been obtained in violation of, and is not
otherwise subject to, any obligation of confidentiality.       Group means the
Borrower and each of its holding companies and subsidiaries and each subsidiary
of each of its holding companies (as each such term is defined in the Companies
Act 1985).       Obligor means [ *** ].       Participant Group means you, each
of your holding companies and subsidiaries and each subsidiary of each of your
holding companies (as each such term is defined in the Companies Act 1985).    
  Permitted Purpose means considering and evaluating whether to enter into the
Facility.

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.
Yours faithfully

     
 
   
 
For and on behalf of
     
National Australia Bank Limited (as Arranger)
   

To:       National Australia Bank Limited (as Arranger)
The Borrower, each other Obligor and each other member of the Group
We acknowledge and agree to the above:

     
 
   
 
For and on behalf of
     
[Potential Lender]
   

124



--------------------------------------------------------------------------------



 



Schedule 10 Timetables
Loans

          Loans in US Dollars
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request)) or a Selection Notice (Clause 11.1 (Selection of Interest
Periods and Terms))
  3 Business Days prior to the date of the Loan


9.30 a.m.
 
   
Agent notifies the Lenders of the Loan in accordance with Clauses 5.4 (Lenders’
participation)
  3 Business Days prior to the date of the Loan

3.00 p.m.
 
   
LIBOR is fixed
  Quotation Day as of 11.00 a.m.

125



--------------------------------------------------------------------------------



 



Schedule 11 Group Structure
() [w82533w8253302.gif]

126



--------------------------------------------------------------------------------



 



Schedule 12 Security Agent

1   Appointment   1.1   Each other Finance Party appoints the Security Agent to
act as its agent and trustee under and in connection with the Finance Documents.
  1.2   Each other Finance Party:   1.2.1   authorises the Security Agent to
exercise the rights, powers, authorities and discretions specifically given to
the Security Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions;   1.2.2  
confirms its approval of each Transaction Security Document; and   1.2.3  
authorises and directs the Security Agent (by itself or by any Delegate) to
execute and enforce the Transaction Security Documents as trustee, agent or in
any other role (and whether or not expressly in that Finance Party’s name) on
its behalf, subject always to the terms of the Finance Documents.   2   Duties  
2.1   Except where a Finance Document specifically provides otherwise, the
Security Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.   2.2   The Security
Agent has only those duties which are expressly specified in the Finance
Documents.   2.3   The Security Agent’s duties under the Finance Documents are
solely mechanical and administrative in nature.   2.4   Any requirement that the
Security Agent is to “act reasonably” is to be construed as an obligation on the
Finance Parties which are approached by it for instructions in accordance with
this Agreement in relation to the relevant matter and not as an individual
obligation on the Security Agent in that capacity.   3   Relationship   3.1  
The relationship between the Security Agent and each other Finance Party is that
of principal and agent save only that the benefits of the Transaction Security
Documents are held by the Security Agent as trustee for them (to the extent that
any amount is or is capable of being secured thereby).   3.2   In relation to
any jurisdiction the courts of which would not recognise or give effect to the
trusts expressed to be created by any Finance Document, the relationship of each
other Finance Party to the Security Agent shall be construed solely as one of
principal and agent but, to the fullest extent permissible under the laws of
such jurisdiction, all the other provisions of the Finance Document shall have
full force and effect between the Parties.   3.3   The Security Agent shall not
be liable to any Party for any breach by any other Party of any Finance
Document.   3.4   The Security Agent shall not be bound to account to any Party
or any other person for any sum or the profit element of any sum received by it
for its own account.

127



--------------------------------------------------------------------------------



 



4   No Fiduciary Duties   4.1   Nothing in the Finance Documents makes the
Security Agent a fiduciary for any other Party or any other person.   5  
Business with the Group   5.1   The Security Agent may accept deposits from,
lend money to and generally engage in any kind of banking or other business with
any member of the Group.   5.2   If it is also a Lender, the Security Agent has
the same rights and powers under the Finance Documents as any other Lender and
may exercise those rights and powers as though it were not the Security Agent.  
6   Rights and Discretions   6.1   The Security Agent may rely on:   6.1.1   any
representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and   6.1.2   any statement made by a director,
authorised signatory or employee of any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify.
  6.2   The Security Agent may assume (unless it has received notice to the
contrary in its capacity as agent for the other Finance Parties) that:   6.2.1  
no Event of Default has occurred (unless it has actual knowledge of an Event of
Default arising under Clause 23.1 (Non-payment) of this Agreement);   6.2.2  
any right, power, authority or discretion vested in the Majority Lenders or any
other person has not been exercised; and   6.2.3   any notice or request made by
the Borrower is made on behalf of and with the consent and knowledge of all the
Obligors.   6.3   The Security Agent may engage, pay for and rely on the advice
or services of any lawyers, accountants, surveyors or other experts.   6.4   The
Security Agent may act in relation to the Finance Documents through its
personnel and Delegates.   6.5   The Security Agent may disclose to any other
Party any information it reasonably believes it has received as agent under the
Finance Documents.   6.6   Notwithstanding any other provision of any Finance
Document to the contrary, the Security Agent is not obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or a breach of a fiduciary duty or duty of confidentiality.   7  
Responsibility       The Security Agent is not responsible for:   7.1   the
adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by any person given in or in connection with any Finance
Document or the transactions contemplated in the Finance Documents.

128



--------------------------------------------------------------------------------



 



7.2   the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of or in connection with any Finance Document
or the Transaction Security; or   7.3   for any failure in perfecting or
protecting the Security created by any Transaction Security Document including
any failure to:   7.3.1   take any necessary registration or recordings or
filings of or otherwise protect the relevant Security under any laws in any
jurisdiction;   7.3.2   give notice to any person of the execution of any
Transaction Security Document; or   7.3.3   to obtain any authorisation for the
creation of any Security, unless directly caused by its gross negligence or
wilful misconduct.   8   Exclusion of Liability   8.1   Without limiting
paragraph 8.2 below, the Security Agent will not be liable for any action taken
by it under or in connection with any Finance Document, unless directly caused
by its gross negligence or wilful misconduct.   8.2   No Party (other than the
Security Agent) may take any proceedings against any officer, employee or
Delegate of the Security Agent in respect of any claim it might have against the
Security Agent or in respect of any act or omission of any kind by that officer,
employee or Delegate in relation to any Finance Document and any officer,
employee or Delegate of the Security Agent may rely on this provision.   8.3  
The Security Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Security Agent if the Security Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Security Agent for that purpose.   8.4   The Parties agree that the Security
Agent shall not be subject to the duty of care imposed on trustees by the
Trustee Act 2000.   8.5   Nothing in this Agreement shall oblige the Security
Agent to carry out any “know your customer” or other checks in relation to any
person on behalf of any other Finance Party and every other Finance Party
confirms to the Security Agent that it is solely responsible for any such checks
it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Security Agent.   9   Indemnity   9.1   Each
other Finance Party shall indemnify the Security Agent, within three Business
Days of demand, against any cost, loss or liability incurred by the Security
Agent (otherwise than by reason of the Security Agent’s gross negligence or
wilful misconduct) in acting as Security Agent under the Finance Documents
(unless the Security Agent has been reimbursed by an Obligor pursuant to a
Finance Document).   9.2   The liability shall be divided between such Finance
Parties pro rata to their respective aggregate Commitments from time to time or
if all Commitments have been reduced to zero, their respective aggregate
Commitments immediately prior to that reduction.

129



--------------------------------------------------------------------------------



 



9.3   The Security Agent may, in priority to any payment to the Finance Parties,
indemnify itself out of the Obligors’ assets charged by the Transaction Security
Documents in respect of, and pay and retain, all sums necessary to give effect
to this indemnity and to all other indemnities given to it in the other Finance
Documents in its capacity as Security Agent. The Security Agent shall have a
lien on the Transaction Security Documents and the proceeds of enforcement of
the Transaction Security Documents for all such sums.   10   Resignation and
Additional Security Agents   10.1   The Security Agent may resign and appoint
one of its Affiliates acting through an office in the United Kingdom as
successor by giving notice to the other Finance Parties and the Borrower.   10.2
  Alternatively the Security Agent may resign by giving notice to the other
Finance Parties and the Borrower, in which case the Majority Lenders (after
consultation with the Borrower) may appoint a successor Security Agent.   10.3  
If the Majority Lenders have not appointed a successor Security Agent in
accordance with paragraph 10.2 above within 30 days after notice of resignation
was given, the Security Agent (after consultation with the Borrower) may appoint
a successor Security Agent (acting through an office in the United Kingdom).  
10.4   The retiring Security Agent shall, at its own cost, make available to the
successor Security Agent such documents and records and provide such assistance
as the successor Security Agent may reasonably request for the purposes of
performing its functions as Security Agent under the Finance Documents.   10.5  
The Security Agent’s resignation notice shall only take effect upon the
appointment of a successor.   10.6   Upon the appointment of a successor, the
retiring Security Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Schedule. Its successor and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.   10.7   After consultation with the
Borrower, the Majority Lenders may, by notice to the Security Agent, require it
to resign in accordance with paragraph 10.2 above. In this event, the Security
Agent shall resign in accordance with paragraph 10.2 above.   10.8   The
Security Agent may at any time appoint (and subsequently remove) any person to
act as a separate security agent or trustee or as a co-agent or co-trustee
jointly with it (any such person, an Additional Security Agent):   10.8.1   if
it is necessary in performing its duties and if the Security Agent considers
that appointment to be in the interest of the Finance Parties; or   10.8.2   for
the purposes of complying with or conforming to any legal requirements
restrictions or conditions which the Security Agent deems to be relevant; or  
10.8.3   for the purposes of obtaining or enforcing any judgement or decree in
any jurisdiction, and the Security Agent will give notice to the other Parties
of any such appointment.   10.9   Any Additional Security Agent appointed in
accordance with paragraph 10.8 above shall (subject to the terms of this
Agreement) have the rights, powers and

130



--------------------------------------------------------------------------------



 



    discretions (not exceeding those conferred on the Security Agent by this
Agreement) and the duties and obligations as are conferred or imposed on the
Additional Security Agent by the instrument of its appointment.   10.10   The
remuneration that the Security Agent may pay to any Additional Security Agent
and any reasonable costs and expenses (properly incurred) incurred by any
Additional Security Agent in performing its functions pursuant to its
appointment will, for the purposes of this Agreement, be treated as costs and
expenses incurred by the Security Agent.   11   Confidentiality   11.1   In
acting as agent for the Finance Parties, the Security Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.   11.2   If information is
received by another division or department of the Security Agent, it may be
treated as confidential to that division or department and the Security Agent
shall not be deemed to have notice of it.   11.3   Notwithstanding any other
provision of any Finance Document to the contrary, the Security Agent shall not
be obliged to disclose to any other person (i) any confidential information or
(ii) any other information if the disclosure would or might in its reasonable
opinion constitute a breach of a fiduciary duty.   12   Relationship with the
Lenders   12.1   The Security Agent may treat each Lender as a Lender, entitled
to payments under this Agreement and acting through its Facility Office unless
it has received not less than five Business Days prior notice from that Party or
the Agent to the contrary.   13   Credit Appraisal   13.1   Without affecting
the responsibility of any Obligor for information supplied by it or on its
behalf in connection with any Finance Document, each other Finance Party
confirms to the Security Agent that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including but not
limited to:   13.1.1   the financial condition, status and nature of each member
of the Group;   13.1.2   the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document and the Transaction Security and any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the
Transaction Security;   13.1.3   whether that Finance Party has recourse, and
the nature and extent of that recourse, against any Party or any of its
respective assets under or in connection with any Finance Document, the
Transaction Security, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document;   13.1.4  
the adequacy, accuracy and/or completeness of any information provided by the
Security Agent, any other Party or by any other person under or in connection
with any Finance Document, the transactions contemplated by the Finance
Documents

131



--------------------------------------------------------------------------------



 



    or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
and   13.1.5   the right or title of any person in or to, or the value or
sufficiency of any part of the Charged Property, the priority of any of the
Transaction Security or the existence of any Security affecting the Charged
Property.   14   Deduction from Amounts Payable by the Security Agent       If
any Party owes an amount to the Security Agent under the Finance Documents the
Security Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Security Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.   15   Title       The Security Agent may accept without
enquiry the title (if any) which an Obligor may have to any asset over which
Security is intended to be created by any Transaction Security Document.   16  
Holding       The Security Agent is not obliged to hold any share certificates
or title deed, any Transaction Security Document or other document in connection
with any asset over which Security is intended to be created by any Transaction
Security Documents in its own possession. The Security Agent may permit the
relevant Obligor or any professional adviser of the Security Agent to retain all
such title deeds and other documents in its possession.   17   Investments      
Except as otherwise provided in any Transaction Security Document, all moneys
which are received by the Security Agent under that Transaction Security
Document may be invested in the name of or under the control of the Security
Agent in any investments which may be selected by the Security Agent.
Additionally, those moneys may be placed on deposit in the name of or under the
control of the Security Agent at such bank or institution (including itself) and
upon such terms as it may think fit.   18   Enforcement       The Security Agent
shall to the extent practicable use all reasonable endeavours to enforce the
Security constituted by the Transaction Security Documents if it receives
instructions to do so from the relevant Finance Parties that comply with Clause
26.20 (Instructions).   19   Recoveries to be held on Trust   19.1   The
Security Agent shall hold the Recoveries on trust for the Finance Parties.  
19.2   The Recoveries shall be distributed between the Finance Parties in
accordance with Clause 29.5 (Proceeds of enforcement). Once so applied, the
Security Agent shall be under no obligation to monitor how the relevant person
receiving any such amount has applied such amounts.

132



--------------------------------------------------------------------------------



 



19.3   Only amounts actually received by the Security Agent shall be capable of
being applied by the Security Agent in accordance with this paragraph 19.   19.4
  If the Security Agent receives any distribution under this Agreement or any
other document otherwise than in cash from any person, the Security Agent may
realise such distribution as it sees fit and then shall apply the proceeds of
such realisation in accordance with the provisions of this Agreement.   19.5  
If the Security Agent receives any amount under this Agreement or under any
other Finance Document in a currency other than the currency of the relevant
Debt the Security Agent may convert such amount into the currency of the
relevant Debt at the Security Agent’s spot rate of exchange for the purchase of
the relevant currency with the currency of the amount received in the London
foreign exchange market.   20   Payment of Taxes       The Security Agent shall
be entitled to make such deductions and withholdings (on account of Taxes or
otherwise) from payments to any other Finance Party as it is required by any
applicable law to make and to pay out of amounts due to any other Finance Party
all Taxes assessed against it in respect of any property charged or assigned
pursuant to the Transaction Security Documents or by virtue of its role as agent
or trustee under the Finance Documents.   21   Conflict with Transaction
Security Documents       If there is any conflict between the provisions of this
Schedule and any Transaction Security Documents with regard to instructions to
or other matters affecting the Security Agent, this Schedule will prevail.   22
  Discharge Date       Forthwith upon the date on which all present and future
sums, obligations or liabilities from time to time due, owing or incurred
(actually or contingently) by any Obligor to a Finance Party under or in
connection with the Finance Documents shall have been irrevocably discharged in
full and all Commitments have been cancelled, the trusts set out in Clause 26.18
(Appointment of Security Agent) and in this Schedule 12 shall be wound up and
all the rights, duties and obligations of the Security Agent to the other
Finance Parties (but not liabilities already incurred for negligence or breach
of duty) shall cease.

133



--------------------------------------------------------------------------------



 



Execution pages
The Borrower

                 
Executed as a Deed by
    )          
Clarendon Holdings, Inc.
    )          
acting by:
    )     /s/ Karl J. Wall
 
Director    
 
               
 
          Karl J. Walls    
 
               
 
          /s/ Donna L. Stolz
 
Director    
 
               
 
          Donna L. Stolz    

The Original Obligor

                 
Executed as a Deed by
    )          
Clarendon Holdings, Inc.
    )          
acting by:
    )     /s/ Karl J. Wall
 
Director    
 
               
 
          Karl J. Wall    
 
               
 
          /s/ Donna L. Stolz
 
Director    
 
               
 
          Donna L. Stolz    

134



--------------------------------------------------------------------------------



 



The Original Lender

                 
Executed as a Deed by
    )          
National Australia Bank Limited
    )          
ABN 12004044937
    )          
acting by:
          /s/ Russell Evans
 
Director    
 
               
 
          Russell Evans    
 
               
 
          /s/ Iris R. Edwards
 
Director    
 
               
 
          Iris R. Edwards    

The Arranger

                 
Executed as a Deed by
    )          
National Australia Bank Limited
    )          
ABN 12004044937
    )          
acting by:
          /s/ Russell Evans
 
Director    
 
               
 
          Russell Evans    
 
               
 
          /s/ Iris R. Edwards
 
Director    
 
               
 
          Iris R. Edwards    

135



--------------------------------------------------------------------------------



 



The Agent

                 
Executed as a Deed by
    )          
National Australia Bank Limited
    )          
ABN 12004044937
    )          
acting by:
          /s/ Russell Evans
 
Director    
 
               
 
          Russell Evans    
 
               
 
          /s/ Iris R. Edwards
 
Director    
 
               
 
          Iris R. Edwards    

The Security Agent

                 
Executed as a Deed by
    )          
National Australia Bank Limited
    )          
ABN 12004044937
    )          
acting by:
          /s/ Russell Evans
 
Director    
 
               
 
          Russell Evans    
 
               
 
          /s/ Iris R. Edwards
 
Director    
 
               
 
          Iris R. Edwards    

136